Exhibit 10.1

























OFFICE LEASE AGREEMENT


BETWEEN


FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, LANDLORD


AND


SPLUNK INC., TENANT


DATE: AUGUST 24, 2015

















    

--------------------------------------------------------------------------------



OFFICE LEASE AGREEMENT


THIS OFFICE LEASE AGREEMENT (this “Lease”) is made this 24th day of August,
2015, by and between FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, a California
limited liability company, by its managing member, STREET RETAIL, INC., a
Maryland corporation (“Landlord”), and SPLUNK INC., a Delaware corporation
(“Tenant”).
IN CONSIDERATION of the payments of rents and other charges provided for herein
and the covenants and conditions hereinafter set forth, Landlord and Tenant
hereby covenant and agree as follows:
ARTICLE I    
REFERENCE PROVISIONS, DEFINITIONS AND EXHIBITS
As used in this Lease, the following terms shall have the meanings set forth in
Sections 1.01 and 1.02 below.
Section 1.01.
Reference Provisions.

A.    Leased Premises: Collectively, (i) the entire first through sixth floors
of the Building described in Section 1.01.J, consisting of approximately 234,622
square feet of Floor Area (as defined below), (ii) the Locker Room (as defined
below), and (iii) the elevator lobbies in the Parking Garage (as defined below)
of the four elevators that exclusively serve the first through sixth floors of
the Building (the “Exclusive Elevator Lobbies”).
B.    Term: Commencing on the Term Commencement Date and continuing for Ten (10)
Lease Years and nine (9) months, subject to extension pursuant to Exhibit F
hereto.
C.    Term Commencement Date: Subject to the terms and conditions of Section
3.01, below, the earlier of (i) one hundred twenty (120) days after the date
upon which Landlord delivers the Leased Premises to Tenant with Landlord’s Work
Substantially Completed, as set forth in Section 3.01.B, and Exhibit B, subject
to extension of said one hundred twenty (120) day period for Landlord Delay as
provided in Exhibit B, and Force Majeure (as defined in Section 17.13);
provided, however, that the one hundred twenty (120) days period shall not be
extended more than sixty (60) days as a result of Force Majeure; and (ii) the
date on which Tenant substantially completes the Tenant Work and begins
conducting business from the Leased Premises (or any part thereof).
D.    Rent Commencement Date: The Term Commencement Date.
E.    Termination Date: The date that is (i) the last day of the Term, or (ii)
any earlier date on which this Lease is terminated in accordance with the
provisions hereof.
F.    Minimum Rent:
Lease Years:
Annual Minimum Rent Per Square Floor of Floor Area
Monthly Minimum Rent
Annual Minimum Rent
1
$43.80
$856,370.30
$10,276,443.60
2
$45.11
$882,061.41
$10,584,736.91
3
$46.47
$908,523.25
$10,902,279.02
4
$47.86
$935,778.95
$11,229,347.39
5
$49.30
$963,852.32
$11,566,227.81
6
$50.78
$992.767.89
$11,913,214.64
7
$52.31
$1,022,550.92
$12,270,611.08
8
$53.87
$1,053,227.45
$12,638,729.41
9
$55.48
$1,084,824.27
$13,017,891.30
10
$57.15
$1,117,369.00
$13,408,428.03
11
$58.86
$1,150,890.07
$13,810,680.88





Notwithstanding the foregoing, Minimum Rent shall be abated during the first
nine (9) full calendar months of the initial Lease Year following the Rent
Commencement Date (the “Abatement Period”). Notwithstanding such abatement of
Minimum Rent (i) all other sums due under this Lease including, without
limitation, Tenant’s Share of Operating Costs and Taxes (as defined below),
shall be payable as provided in this Lease from and after the Rent Commencement
Date, and (ii) any increases in Minimum Rent set forth in this Lease for the
Initial Term shall occur on each anniversary of the Rent Commencement Date. The
amount of Minimum Rent conditionally abated for the Abatement Period (which
Landlord and Tenant hereby agree shall in no event exceed the aggregate total of
Seven



1

--------------------------------------------------------------------------------



Million Seven Hundred Seven Thousand Three Hundred Thirty Two and 70/100ths
($7,707,332.70) shall be referred to herein as the “Abated Minimum Rent”. The
Abated Minimum Rent is conditioned upon Tenant’s full and timely performance of
all of its material obligations under this Lease. If at any time during the
initial Term of the Lease a Default by Tenant occurs and this Lease is
terminated as a result thereof, then the Abated Minimum Rent shall immediately
become void, and Tenant shall promptly pay to Landlord, in addition to all other
amounts due to Landlord under this Lease, the unamortized amount of the Abated
Minimum Rent (which amount shall be amortized on a straight-line basis without
interest over the initial Term of the Lease); provided, however, in no event
shall the foregoing result in a recovery of damages by Landlord in excess of
what the Landlord would have recovered had the Tenant fully performed its
obligations under this Lease for the Term. Without limiting the foregoing, in
the event of any Default under this Lease, Tenant may introduce evidence in any
proceeding and/or take discovery on the issue of whether the Minimum Rent in
later years is higher than what such Minimum Rent would have been in the absence
of the Abated Minimum Rent, with regard to the issue of whether there is an
excess recovery by Landlord.


G.    Security Deposit: The sum of the first month’s Minimum Rent and the last
month’s Minimum Rent, being a total of Two Million Seven Thousand Two Hundred
Sixty and 37/100ths Dollars ($2,007,260.37).
H.    Rent Payments: Except to the extent Tenant is required to make such
payments electronically, in the manner set forth in Section 5.01 of this Lease,
Rent payments due herein shall be made payable to Landlord at the following
address:
FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC- Property #1644
c/o Federal Realty Investment Trust
P.O. Box 79408
City of Industry, CA 91716-9408


I.    Notice Addresses:
TO LANDLORD:
FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC
c/o Federal Realty Investment Trust
1626 East Jefferson Street
Rockville, MD 20852-4041
Attention: Legal Department


TO TENANT:


(prior to taking occupancy)


Splunk Inc.
250 Brannan Street, Suite 250
San Francisco, CA 94107
Attention: General Counsel


(following occupancy)


SPLUNK INC.
3090 Olsen Drive [or 500 Santana Row, as applicable]
San Jose, California 95128
Attention: Facilities Manager


With a copy to:


Splunk Inc.
250 Brannan Street, Suite 250
San Francisco, CA 94107
Attention: General Counsel


J.    Building: That certain six story office building to be constructed at 3090
Olsen Drive, San Jose, California marked as the “Building” on the Exhibit A;
provided, however, that Landlord and Tenant acknowledge and agree that, for
purposes of this Lease, the Building excludes the Parking Garage (other than the
Locker Room and the Exclusive Elevator Lobbies). Landlord agrees to use
commercially reasonable efforts to cause the Building’s street address to be
changed to 500 Santana Row; provided, however, that Landlord’s inability to
cause such change shall neither constitute a default hereunder nor release
Tenant from any of its obligations under this Lease.
K.    Parking Spaces: A total of 700 parking spaces approximately 666 of which
shall be located in the Parking Garage and approximately 34 of which shall be
located in the “Lot 7 Parking Garage”, which Lot 7



2

--------------------------------------------------------------------------------



Parking Garage is shown on Exhibit A, all of which shall be provided at no
charge to Tenant during the term of this Lease.
L.    Renewal Options: See Exhibit F.
M.    Prepaid Rent: Within forty-eight (48) hours after Substantial Completion
of the Landlord’s Work (as defined in Exhibit B), Tenant shall pay Landlord one
month of the monthly Minimum Rent chargeable hereunder during the first Lease
Year, which shall be applied to the rent due for the tenth (10th) month of first
Lease Year (i.e., $$856,370.30, being hereinafter referred to as the “Prepaid
Base Rent”) plus $234,622.00 (the “OE/Tax Estimate”). The OE/Tax Estimate shall
be applied to installments of Landlord’s estimate of Tenant’s Share of Operating
Costs and Taxes (as defined in Section 6.03 below) that become owing beginning
on the Rent Commencement Date until the OE/Tax Estimate has been exhausted.
N.    Schedules and Exhibits: The schedules and exhibits listed below are
attached to this Lease and are hereby incorporated in and made a part of this
Lease.
Exhibit A    Site Plan
Exhibit B    Work Agreement
Exhibit B-1    Description of Landlord’s Work
Exhibit B-2    Building Plans
Exhibit C    Rules and Regulations
Exhibit D    Rules for Tenant’s Contractors
Exhibit E    Rooftop Rules and Regulations
Exhibit F    Options To Extend
Exhibit G    Tenant’s Approved Exterior Signage
Exhibit H    Single Tenant Office Building Sign Criteria
Exhibit H-1    Retail Tenant Sign Criteria
Exhibit I        Form of Letter of Credit


Section 1.02.    Definitions. In addition to the definitions set forth in
Section 1.01, above, the following additional defined terms shall apply to the
interpretation of this Lease.
 
A.    Additional Rent: All sums payable by Tenant to Landlord under this Lease,
other than Minimum Rent.
B.    Building Hours: 7:00 a.m. until 6:00 p.m. on each Business Day during the
Term.
C.    Business Day: Monday through Friday other than holidays observed by the
United States Federal Government.
D.    Commercial Portion: All portions of the Project (including the Building),
other than the Residential Portion.
E.    Common Areas: (i) Any existing or future improvements, equipment, areas
and/or spaces located within the area designated as “Common Areas” on Exhibit A
hereto which are for the non-exclusive, common and joint use or benefit of
Landlord, Tenant and other tenants, occupants and users of the Project, as
determined by Landlord, (ii) the Parking Garage (other than the Locker Room and
Exclusive Elevator Lobbies) and (iii) the Lot 7 Parking Garage. The Common Areas
include, without limitation, sidewalks, roofs, gutters and downspouts, patio
areas, landscaped areas, and parking areas, drive aisles, and the parking
islands within the Parking Garage and/or Lot 7 Parking Garage.
F.    Floor Area: When used with respect to the Leased Premises, the number of
square feet set forth in Section 1.01.A, above, subject to adjustment as
provided herein, which the Leased Premises shall be deemed to contain. The Floor
Area of the Leased Premises was calculated by Landlord’s architect based on the
Building Plans (as defined in Exhibit B) in accordance with the 2009 Office
Standard ANSI/BOMA Z65.3-2009 for Measuring Gross Building Area for a single
tenant building (i.e., the area computed by measuring to the outside finished
surface of permanent outer building walls, without deductions) as modified as
follows: (i) the Floor Area of the Building shall include covered balconies and
terraces measured to the outer-most face of the Building element above such
balcony or terrace (i.e., a “dripline” measurement); (ii) any portions of the
Building used exclusively by the retail portions of the Project (e.g.,
penetrations for the two east side elevators) shall not be included in the
calculation of the Floor Area of the Building; and (iii) neither the Locker Room
nor the Exclusive Elevator Lobbies will be included in the calculation of the
Floor Area of the Leased Premises. Tenant will have the right, at its cost, to
do its own survey of the as-built Floor Area of the Building in accordance with
the foregoing standard within one hundred twenty (120) days after Substantial
Completion of the Landlord Work. If such survey shows that the actual as-



3

--------------------------------------------------------------------------------



constructed Floor Area deviates from the Floor Area set forth in Section 1.01A
above by more than one percent (1%), then Tenant may notify Landlord in writing
within such one hundred twenty (120) day period (which Notice shall include a
copy of Tenant’s survey). In the event that Landlord and Tenant cannot agree
upon the final Floor Area of the Leased Premises within thirty (30) days of
Landlord’s receipt of Tenant’s survey, then the parties agree to the following
method of resolving the dispute: (a) Landlord and Tenant shall select a
non-interested third party architect (hereinafter referred to as the
“Architect”), whose determination as to the square footage of the Leased
Premises (which shall be calculated in accordance with the standard set forth
above) shall be binding on the parties; and (b) the parties shall share,
equally, the cost of such Architect, except that in the event the Architect
agrees with one of the parties as to the square footage of the Leased Premises
(within one hundred (100) square feet of such party’s measurement of the Floor
Area), the other party shall bear the full cost of the Architect. If the final
determination of the Floor Area differs from that set forth in Section 1.01.A.
by more than one percent (1%), then Monthly Minimum Rent as well as all charges
payable under this Lease which are based on the Floor Area of the Leased
Premises, the Tenant Work Allowance (as defined in Exhibit B) and the maximum
amount of Abated Minimum Rent shall be adjusted in accordance with the new
measurement of the Floor Area and Landlord and Tenant shall promptly execute an
amendment to this Lease setting forth the Floor Area and the adjusted Rent,
Tenant Work Allowance and maximum Abated Minimum Rent. If Tenant fails to
complete such survey within such one hundred twenty (120) day period, then the
Floor Area set forth in Section 1.01.A, above, shall be deemed accurate and
accepted by Tenant. When used with respect to any other space in the Project,
Floor Area shall mean the number of square feet of such space as reasonably
determined by Landlord in accordance with the practices of similar first class
institutional landlords of mixed-use projects such as the Project.
G.    Interest: A rate per annum of the lesser of (i) seven percent (7%) or (ii)
the maximum permitted by law.
H.    Lease Year: Each twelve (12) month period beginning with the Term
Commencement Date, and each anniversary thereof, if the Term Commencement Date
occurs on the first day of a month. If the Term Commencement Date occurs on a
day other than the first day of a month, then the first Lease Year shall begin
on the Term Commencement Date and shall terminate on the last day of the twelfth
(12th) full calendar month after the Term Commencement Date. Each subsequent
Lease Year shall commence on the date immediately following the last day of the
preceding Lease Year and shall continue for a period of twelve (12) full
calendar months, except that the last Lease Year of the Term shall terminate on
the date this Lease expires or is otherwise terminated.
I.    Operating Year: Each calendar year or part thereof during the Term of this
Lease or any renewal thereof, or at Landlord’s option, any other twelve (12)
month period or part thereof designated by Landlord.
J.    Partial Lease Year: Any period during the Term which is less than a full
Lease Year.
K.    Person: Any individual, firm, partnership, association, corporation,
limited liability company, or any other legal entity.
L.    Project: That certain mixed-use project known as Santana Row located in
San Jose, California.
M.    Rent: Minimum Rent plus Additional Rent.
N.    Residential Portion: Those portions of the Project adjacent to and/or
above certain portions of the Commercial Portion of the Project used for
residential purposes. Tenant acknowledges and agrees that the Residential
Portion is controlled separately from the Commercial Portion and, for purposes
of this Lease, shall not be deemed to be a part of the Commercial Portion.
O.    Tenant’s Share: A proportion determined as follows: (a) with respect to
the calculation of Operating Costs (including Insurance Costs, as defined below)
for the Building, except as provided in Section 6.03 with respect to Cost Pools
or otherwise provided in this Lease a fraction, the numerator of which is the
Floor Area of the Building and the denominator of which is the total Floor Area
of the Building (i.e., one hundred percent (100%)); (b) with respect to the cost
of maintaining the components of the Condenser Water System (as defined in
Section 7.01.C below), subject to the exclusions set forth in Article VI,
Tenant’s Share shall mean a fraction, the numerator of which is Tenant’s total
usage of condenser water from the Condenser Water System and the denominator of
which is the usage of condenser water of all occupants of the Project that use
the Condenser Water System, in each case as measured by the applicable flow
meters; (c) with respect to the cost of providing the services described in
Sections 7.01.E and 7.01.F to the Parking Garage and the cost of cleaning,
sweeping, trash removal, resurfacing and restriping of or in the Parking Garage
and other general upkeep of the Parking Garage, Tenant’s Operating Cost Share
shall be sixty-five percent (65%); and (d) with respect to the cost of providing
security services to the Commercial Portion, Tenant’s Operating Costs Share
shall be four percent (4%). There shall be no pass-through of expenses related
to the Lot 7 Parking Garage, except as part of permitted Project expenses.



4

--------------------------------------------------------------------------------



P.    Tenant’s Tax Share: One hundred percent (100%) for Taxes assessed on the
Building.
Q.    Tenant Work Allowance: See Exhibit B.
ARTICLE II
LEASED PREMISES
Landlord demises and leases to Tenant, and Tenant leases and takes from
Landlord, the Leased Premises together with the right to use for ingress to and
egress from the Leased Premises, in common with others, the Common Areas. Except
as expressly set forth to the contrary in this Lease, including, without
limitation the exterior sign rights provided herein, Landlord has the exclusive
right to (i) use the exterior faces of all perimeter walls of the Building, the
roof and all air space above the Building, and (ii) install, maintain, use,
repair and replace pipes, ducts, cables, conduits, plumbing, vents, utility
lines and wires to, in, through, above and below the Leased Premises and other
parts of the Building, so long as no such installation shall materially
interfere with (a) access to the Leased Premises via the entrances to the
Building, (b) the use of the Leased Premises for the Permitted Use, or (c) the
visibility of Tenant’s exterior signage, or otherwise reduce the Floor Area of
the Leased Premises by more than one percent (1%) of any floor thereof and one
percent (1%) on an aggregate basis.
ARTICLE III
TERM
Section 3.01.
Term.

A.    The Term shall commence on the Term Commencement Date specified in Section
1.01.C above, and shall be for the period of time specified in Section 1.01.B
above, and expire on the Termination Date specified in Section 1.01.E above.
Notwithstanding the foregoing, all obligations of the parties, as set forth in
this Lease, shall be binding as of the date hereof. If Landlord does not deliver
the Leased Premises to Tenant with the Landlord Work substantially complete on
or before October 31, 2016 (as such date may be extended as hereinbelow
described, the “Outside Date”), then Landlord shall not be liable or responsible
for any Losses (as defined below) by reason of such delay and Tenant, as its
sole and exclusive remedy, may cancel this Lease by Notice delivered to Landlord
no later than 5:00 p.m. Pacific Time on the thirtieth (30th) day after the
Outside Date, and Landlord shall have thirty (30) days from receipt of Tenant’s
Notice to deliver the Leased Premises in the condition required hereunder. If
Landlord fails to so deliver within such thirty (30) day period, then this Lease
shall be deemed terminated and the parties hereto shall have no further
liability to each other except that Landlord shall promptly refund the Security
Deposit, the Prepaid Base Rent and the OE/Tax Estimate to Tenant. If Landlord’s
failure to deliver is caused directly or indirectly by Force Majeure and
Landlord has provided Notice as required under Section 17.13, below, and/or any
Tenant Delays (as defined in Exhibit B), then Tenant’s option to cancel this
Lease shall be postponed for the period of such delay(s) and the Outside Date
shall be automatically extended for a period equal to the period or periods of
such delay. At Landlord’s request, Tenant shall promptly enter into one or more
supplementary written agreements specifying or confirming the Term Commencement
Date and Termination Date.
B.    For purposes of this Lease, the Leased Premises shall be deemed delivered
with Landlord’s Work Substantially Completed when Substantial Completion (as
defined in Exhibit B) has occurred. Notwithstanding anything to the contrary
contained in the Lease, if Substantial Completion is delayed by reason of Tenant
Delay, then, for purposes of establishing the Rent Commencement Date, the Term
Commencement Date shall be the date the Landlord Work would have been
Substantially Complete, absent any Tenant Delay.
Section 3.02.
End of Term.

This Lease shall terminate on the Termination Date without the necessity of
Notice from either Landlord or Tenant. Upon the Termination Date, Tenant shall
quit and surrender to Landlord the Leased Premises with the Leased Premises in
the same condition as of the date the Tenant Work and approved Alterations were
complete, subject to any removal and restoration obligations Tenant may have
pursuant to Section 9.05 hereof, and broom-clean, in good order and condition,
ordinary wear and tear and damage by casualty that Landlord is obligated
hereunder to repair excepted, and shall surrender to Landlord all keys and
access cards, if applicable, to or for the Leased Premises. In addition, Tenant
shall remove Tenant’s Property in accordance with and subject to the provisions
of Section 9.06 hereof (the foregoing, collectively, the “Required Condition”).
Section 3.03.
Holding Over.

A.    Tenant agrees that it will not occupy or retain or allow occupancy or
retention by any subtenant of possession of the Leased Premises at any time
after the Termination Date. If Tenant fails to vacate the Leased Premises and
deliver Landlord possession of the Leased Premises in the Required Condition on
the Termination Date, Landlord shall have the benefit of all provisions of law
respecting the speedy recovery of possession of the Leased Premises (whether by
summary proceedings or otherwise). In addition to and not in limitation of the



5

--------------------------------------------------------------------------------



foregoing, occupancy subsequent to the Termination Date (“Holdover Occupancy”)
shall be a tenancy at sufferance. Holdover Occupancy shall be subject to all
terms, covenants, and conditions of this Lease (including those requiring
payment of Additional Rent), except that the Minimum Rent for each day that
Tenant holds over (“Holdover Minimum Rent”) shall be equal to one and one-half
(1-1/2) times the per diem Minimum Rent payable in the last Lease Year for the
first sixty (60) days and two (2) times the per diem Minimum Rent payable in the
last Lease Year thereafter, and any right or option to extend or renew the Lease
or to lease any other space or premises in the Building or Project shall be void
and of no effect.
B.    Subject to the terms hereof, Landlord shall also be entitled to recover
all damages, including lost business opportunity regarding any prospective
tenant(s) for the Leased Premises, suffered by Landlord as a result of Tenant’s
Holdover Occupancy. Tenant acknowledges and agrees that Landlord may undertake a
renovation or redevelopment of the Leased Premises or Building and/or lease the
Leased Premises (in whole or in part) to another tenant immediately after the
Termination Date and that any breach or other violation of the provisions of
this Section 3.03 may result in material damages to Landlord (including without
limitation, any damages to Landlord in connection with renovation or
redevelopment activities or its reletting of the Leased Premises or any part
thereof). Further, Tenant agrees to indemnify, hold harmless and defend Landlord
for, from and against any and all claims, causes of action, suits, proceedings,
demands, damages, losses (including, without limitation, lost rentals and lost
business opportunities), liabilities, expenses and costs (including, without
limitation, reasonable experts’, consultants’, attorneys’ and court fees and
costs) suffered or incurred by Landlord as a result of Tenant’s Holdover
Occupancy. Notwithstanding the foregoing, Landlord’s right to recover any
damages under this Subsection B and Tenant’s indemnification obligations
hereunder shall not be effective unless Landlord delivers Notice (the “Damage
Notice”) to Tenant that Landlord will incur damages if Tenant shall extend its
occupancy beyond the Termination Date, which Damage Notice shall reasonably
identify the damages that Landlord expects to incur (provided, however, such
estimate shall not be binding on Landlord), and provided, further than any
Damage Notice will be delivered at least sixty (60) days prior to the expiration
of the Term, and if it is not delivered prior to such sixty (60) day period,
then Tenant will have sixty (60) days after the delivery of any Damage Notice
before Tenant will be liable for any damages described in a Damage Notice. For
the sake of clarity, nothing in this Subparagraph B shall limit Tenant’s
obligation to pay any Holdover Minimum Rent during any Holdover Occupancy or
constitute Landlord’s consent to any Holdover Occupancy. The preceding
indemnification and hold harmless shall survive the Termination Date and any
Holdover Occupancy.
ARTICLE IV
USE AND OPERATION OF THE LEASED PREMISES
Section 4.01.
Intentionally Deleted.



Section 4.02.
Use.

A.    Tenant shall use the Leased Premises solely for general office,
administration, research and development, sales and marketing and reasonably
ancillary legal uses consistent with all recorded matters, and in conformity
with municipal zoning requirements of the City of San Jose, California, other
applicable laws, and the character of the Building as a first class
institutional quality office building (the “Permitted Use”) that is part of a
mixed-use Project, and for no other purpose. Tenant shall comply with all
statutes, laws, rules, orders, regulations and ordinances affecting the Leased
Premises or relating to the use, occupancy or alteration thereof and all the
orders or reasonable recommendations of any insurance underwriters, safety
engineers, and loss prevention consultants as may from time to time be consulted
by Landlord. Without limiting the terms and conditions of Section 6.03.B, below,
in addition, if Landlord makes any alteration to any part of the Building as a
result of any damage or alteration to the Leased Premises caused or made by or
on behalf of Tenant or in order to comply with any requirement of any statutes,
laws, rules, orders, regulations and ordinances applicable to Tenant’s
particular use of the Leased Premises (and not office use of the Leased
Premises, generally), then Tenant shall reimburse Landlord within thirty (30)
days after demand (which demand will include a reasonable substantiation of the
cost of the relevant improvements and the reason such improvements are
necessary), for the actual out of pocket cost thereof. Tenant acknowledges and
agrees that Tenant is solely responsible for determining if its business
complies with the applicable zoning regulations, and that Landlord makes no
representation (explicit or implied) concerning such zoning regulations.
B.    Tenant shall, at its sole expense: (i) keep the portions of the Leased
Premises that Tenant is obligated to maintain under this Lease in a good order
and condition consistent with the operation of a first class institutional
quality office building that is part of a mixed use project (the “Operating
Standard”); (ii) pay before delinquency any and all taxes, assessments and
public charges levied, assessed or imposed upon Tenant’s business, upon the
leasehold estate created by this Lease or upon Tenant’s fixtures, furnishings or
equipment in the Leased Premises; (iii) not use or permit or suffer the use of
any portion of the Leased Premises for any unlawful purpose; (iv) not use the
plumbing facilities for any purpose other than that for which they were
constructed, or dispose of any foreign



6

--------------------------------------------------------------------------------



substances therein; (v) not place a load on any floor exceeding the floor load
per square foot which such floor was designed to carry in accordance with the
plans and specifications of the Building, and not install, operate or maintain
in the Leased Premises any heavy item of equipment except in such manner as to
achieve a proper distribution of weight; (vi) not strip, overload, damage or
deface the Leased Premises, or the hallways, stairways, elevators of the
Building, the Parking Garage, the Common Areas or the fixtures therein or used
therewith, nor permit any hole to be made in any of the same; (vii) not move any
furniture or equipment into or out of the Leased Premises except at such
reasonable times and in such manner as Landlord may from time to time reasonably
designate; (viii) not install or operate in the Leased Premises any electrical
heating, air conditioning or refrigeration equipment, or other equipment not
shown on approved plans which will increase the amount of electricity required
for use of the Leased Premises as general office space (other than ordinary
office equipment such as personal computers, printers, copiers and the like),
without first obtaining the written consent of Landlord, which will not be
unreasonably withheld or delayed; (ix) not install any other equipment of any
kind or nature which will or may necessitate any changes, replacements or
additions to, or in the use of, the water, heating, plumbing, air conditioning
or electrical systems of the Leased Premises or the Building, without first
obtaining the written consent of Landlord, which will not be unreasonably
withheld or delayed.
C.    In addition to and not in limitation of the other restrictions on use of
the Leased Premises set forth in this Section 4.02, Tenant hereby agrees that
the following uses of the Leased Premises shall not be considered permitted: (1)
any use of the Leased Premises by an organization or Person enjoying sovereign
or diplomatic immunity (the foregoing will not be deemed to prohibit invitees
who are representatives or officials of any U.S., state or foreign government);
(2) any use of the Leased Premises by or for an employment agency or bureau
(other than Tenant’s normal recruitment activities); (3) any use of the Leased
Premises for classroom purposes (other than training purposes, including
seminars for clients reasonably related to the sale or use of Tenant’s products
or other occasional educational events consistent with the Operating Standard
that it may be customary or reasonable for software companies such as Tenant to
hold or sponsor); (4) any use of the Leased Premises by or for any user which
distributes governmental or other payments, benefits or information to Persons
who are required to personally appear at the Leased Premises to collect such
benefits; (5) any laboratory use that requires the handling of Hazardous
Substances; (6) any medical use involving the treatment of patients or handling
of medical waste and/or Hazardous Substances in the Building, other than
employee first aid; (7) except as expressly provided in Section 15.01.G, below,
retail sales of merchandise to members of the public, other than one or more
company stores that may sell products, including clothing branded with Tenant’s
logos to Tenant’s employees and/or invitees; (8) any use that interferes with,
injures or unreasonably annoys other occupants of the Project; (9) any use that
constitutes a nuisance; (10) any use that involves the presence, use, release or
discharge of Hazardous Substances (as defined below); provided, however, that
Tenant may handle, store, use and dispose of products containing small
quantities of Hazardous Substances for general office purposes (such as toner
for copiers and standard cleaning solvents and chemicals found in office
cleaning supplies and reasonable quantities of other substances that Tenant may
store as required to fulfill Tenant’s maintenance obligations under this Lease),
to the extent customary and necessary for the Permitted Use of the Leased
Premises, so long as Tenant always handles, stores, uses, and disposes of any
such Hazardous Substances in a safe and lawful manner and does not allow such
Hazardous Substances to contaminate the Leased Premises, Building, or Project or
surrounding land or environment); (10) any use that could reasonably be expected
to have a material adverse effect on the utility, use, appearance or value of
the Building, the Project, or any portion thereof; and (11) any other use of the
Leased Premises by any user that is not otherwise permitted in this Lease and
will attract a volume, frequency or type of visitor or employee to the Leased
Premises which is not consistent with the Operating Standard, or that will in
any way impose an excessive demand or use on the facilities or services of the
Leased Premises or the Building.
Section 4.03.
Signs and Advertising.

Tenant shall not inscribe, paint, affix, or otherwise display any sign,
advertisement or notice on any part of the outside of the Leased Premises, other
than signs permitted hereunder; provided, however, (i) that so long as Tenant,
any Permitted Transferee or other assignee approved by Landlord occupies at
least thirty percent (30%) of the Floor Area of the Leased Premises originally
leased hereunder, Tenant shall be entitled to the maximum exterior signage
allowed by applicable law and reasonably acceptable to Landlord, subject to
compliance with all such applicable laws; provided, however, that any exterior
signage located on any portion of the exterior of the Building that is twenty
feet (20’) or less in height from grade shall be subject to Landlord’s office
sign criteria attached hereto as Exhibit H (the “Single Tenant Office Building
Sign Criteria”) and all other matters contained in the public records, including
any applicable laws and/or ordinances; and (ii) Tenant will in any event be
permitted to install lobby and suite door signage, from time to time at Tenant’s
sole cost; provided, however, that any lobby signage visible from outside of the
Leased Premises shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld or delayed so long as the same
complies with the Single Tenant Office Building Sign Criteria. The material,
typeface, graphic format and proportions of Tenant’s exterior signage, as well
as the precise location of such signage and method of installation, shall be
subject to Landlord’s approval, which shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, Landlord hereby approves Tenant’s
exterior signage attached hereto as Exhibit G; provided, however, that such
approval shall neither constitute a representation



7

--------------------------------------------------------------------------------



and/or warranty that such exterior signage complies with all applicable laws nor
obviate the need for Tenant to obtain all necessary approvals and permits for
such signage from the City of San Jose, which permits and approvals Tenant shall
obtain at Tenant’s sole cost. The failure of Tenant to obtain such approvals
shall not release Tenant from any of its obligations under this Lease. Tenant,
at its sole expense, shall maintain Tenant’s signs in accordance with the
Operating Standard during the Term. Landlord will, to the extent consistent with
applicable laws, maintain the Protected Area (as defined below) in such a way to
avoid unreasonable obstruction or blocking of the visibility of Tenant’s
exterior signs. Tenant, at its sole cost and expense, shall remove all such
signs by the expiration or any earlier termination of this Lease. Such
installations and removals shall be made in such manner as to avoid injury to or
defacement of the Building and any improvements contained therein, and Tenant
shall reasonably repair any injury or defacement including, without limitation,
discoloration caused by such installation or removal to an appearance consistent
with the Operating Standard. At such time that Tenant, a Permitted Transferee or
another Transferee by assignment approved by Landlord no longer occupies at
least thirty percent (30%) of the Floor Area of the Leased Premises originally
leased hereunder, Tenant’s right to maintain its signage on the exterior of the
Building shall terminate within thirty (30) days after Landlord provides Notice
of the failure of the foregoing condition. Tenant shall promptly provide
Landlord with Notice once Tenant no longer occupies at least thirty percent
(30%) of the Floor Area of the Leased Premises originally leased hereunder.
Further, promptly upon Landlord’s written request, Tenant shall notify Landlord
of the percentage of the Leased Premises occupied by Tenant as of the date of
its receipt of such request. If any of Tenant’s signs, advertisements or notices
are painted, affixed, or otherwise displayed on the exterior of the Building
without the prior written approval of Landlord, then, without limiting
Landlord’s other rights hereunder, Landlord shall have the right after ten (10)
Business Days prior notice to Tenant, to remove the same, and Tenant shall be
liable for any and all costs and expenses incurred by Landlord in such removal.
The signage rights provided to any retail Transferee shall be subject to Section
15.01.G, below and such retail Transferee’s rights shall not be dependent on the
occupancy test set forth above.
ARTICLE V
RENT
Section 5.01.
Rent Payable.

A.    Commencing on the Rent Commencement Date, Tenant shall pay all Rent owing
from time to time to Landlord, without prior Notice or demand and without
offset, deduction or counterclaim whatsoever, in the amounts, at the rates and
times set forth herein, in the manner set forth in this Section 5.01.A. Tenant
shall (i) promptly execute any and all agreements and authorizations, and supply
any and all information necessary, to authorize Landlord to initiate debit
entries (“Auto-Debit Transfers”) from Tenant’s account to Landlord for such
portions of Rent due under this Lease as Landlord may elect to be paid by
Auto-Debit Transfer; and (ii) take all actions necessary on Tenant’s part to
insure that any and all such payments will be received by the Landlord by the
dates due as specified in this Lease. Except for the first month’s Rent and
Security Deposit, Landlord initially elects that Minimum Rent and Tenant’s Share
of Operating Costs and Taxes shall be paid by Auto-Debit Transfer. Landlord may
change any election to cause Rent or any portion thereof to be paid by
Auto-Debit Transfer by giving Notice to Tenant at least thirty (30) days prior
to the effective date of any change. All payments of Rent not made by Auto-Debit
Transfer shall be made at the place set forth in Section 1.01 or as Landlord may
otherwise designate by Notice to Tenant at least thirty (30) days prior to the
effective date of any change.
B.    If Tenant fails to make any payment of Rent by the date such Rent is due,
Tenant shall pay Landlord a late payment charge equal to five percent (5%) of
such payment of Rent, except that Landlord agrees to waive such late charge for
the first time (but only once) during any Lease Year if Tenant pays the past due
Rent within five (5) Business Days after receipt of Landlord’s Notice of
nonpayment. Payment of such late charge shall not excuse or waive the late
payment of Rent. Tenant acknowledges and agrees that such late charge is a
reasonable estimate of the damages Landlord may incur as a result of Tenant’s
late payment of Rent, and that it would be impracticable or extremely difficult
to determine Landlord’s actual damages.
C.    If Landlord receives two (2) or more checks from Tenant that are
dishonored by Tenant’s bank, all checks for Rent thereafter shall be bank
certified and Landlord shall not be required to accept checks except in such
form. Tenant shall pay Landlord any bank service charges resulting from
dishonored checks, plus Five Thousand Dollars ($5,000.00) for each dishonored
check as compensation to Landlord for the additional cost of processing such
check.
D.    Any payment by Tenant of less than the total Rent due shall be treated as
a payment on account. Acceptance of any check bearing an endorsement, or
accompanied by a letter stating, that such amount constitutes “payment in full”
(or terms of similar import) shall not be an accord and satisfaction or a
novation, and such statement shall be given no effect. Landlord may accept any
check without prejudice to any rights or remedies which Landlord may have
against Tenant.



8

--------------------------------------------------------------------------------



E.    For any portion of a calendar month at the beginning of the Term, Tenant
shall pay in advance the pro-rated amount of the Rent for each day included in
such portion of the month.
Section 5.02.
Payment of Minimum Rent.

Tenant shall pay Landlord the Minimum Rent set forth in Section 1.01.F, above,
in equal monthly installments, in advance, commencing on the Rent Commencement
Date, subject only to the express abatement rights provided in this Lease, and
on the first day of each calendar month thereafter throughout the Term. An
amount equal to the Prepaid Base Rent shall be paid in advance in accordance
with Section 1.01.M, above, and credited toward the first payment of Minimum
Rent due hereunder.
ARTICLE VI
COMMON AREAS
Section 6.01.
Use of Common Areas.

A.    Tenant shall have a non-exclusive license to use the Common Areas for
ingress to and egress from the Leased Premises, and the non-exclusive right to
use any portion of the Common Areas designated for parking, including, without
limitation the Lot 7 Parking Garage and Parking Garage for parking, subject to
(i) Tenant’s right to exclusively use the Parking Garage during Normal Business
Hours, (ii) the exclusive control and management of Landlord and the rights of
Landlord, and (iii) to the extent of any such Common Areas are shared with other
tenants, the rights of other tenants. Tenant shall comply with such
non-discriminatory rules and regulations as Landlord prescribes regarding use of
the Common Areas; provided, however, that such rules and regulations shall be
consistent with the Operating Standard. Tenant shall not use the Common Areas
for any sales or display purposes, or for any purpose which would impede or
create hazardous conditions for the flow of pedestrian or other traffic. The
Common Areas shall at all times be subject to the exclusive control and
management of Landlord.
B.    Landlord, at its sole cost, shall purchase outdoor chairs, tables and
umbrellas (collectively, the “Outdoor Furniture”) to be located in the area
designated on Exhibit A as the “Outdoor Furniture Area” for the non-exclusive
use of Tenant, its employees and invitees. The Outdoor Furniture shall be
substantially similar in quality as other outdoor furniture maintained by
Landlord in the Common Areas of the Project. Further, Landlord shall clean,
maintain, repair and replace such Outdoor Furniture in a manner consistent with
the Operating Standard; provided, however, that the cost thereof shall be
includable as an Operating Cost.
C.    Notwithstanding anything to the contrary contained in this Lease, with
respect to the areas designated as the “Protected Area” on Exhibit A, Landlord
agrees that Landlord shall not construct any improvements within the Protected
Area that materially and adversely affect access to the Leased Premises via the
entrances to the Building or the visibility of Tenant’s exterior signage;
provided, however, nothing contained herein shall limit Landlord’s right to
install, maintain, repair and/or replace (i) those improvements within the
Protected Area and depicted on Exhibit A; (ii) the Outdoor Furniture within the
Outdoor Furniture Area; and (iii) landscaping, fountains and other similar types
of improvements and amenities within the Protected Area that are typically found
in common areas of projects similar to the Project. Further, the foregoing
provisions of this section shall not apply in instances where access and/or
visibility is temporarily affected as a result of repairs, remodeling,
renovation or other construction to the Project or where such changes are
required in order to comply with applicable laws.
D.    So long as no Default is continuing and Tenant occupies at least seventy
percent (70%) of the Floor Area of the Leased Premises initially leased
hereunder, Tenant shall have the right to use the Protected Area for Tenant’s
special events (e.g. product launches, company events, job fairs, etc.)
(collectively, “Special Event(s)”) subject to the following: (i) Tenant shall
provide Landlord with no less than ten (10) Business Days’ prior Notice (a
“Special Events Notice”) of any Special Event, which Special Events Notice shall
specify the date, time and specific uses (which shall be consistent with the
Operating Standard) planned for the specific Special Event; (ii) Tenant may hold
Special Events in the Protected Area up to a total of twenty-four (24) days
during each Lease Year, provided, however, that no single Special Event shall
extend beyond two (2) consecutive days in duration; (iii) all Special Events
shall be conducted in accordance with all applicable laws, the terms and
conditions of this Lease, and in a manner that will not unreasonably disturb or
interfere with the other tenants and occupants of the Project or otherwise
impede any loading/drop-off areas, fire-lanes, “no-parking” areas, or
ingress/egress generally within the Project; (iv) no Special Event shall be used
for the sale, display, marketing, promotion, testing, training or other use that
violates the exclusive mercantile rights of any other tenants or occupants in
the Project (copies of which Landlord shall provide upon receipt of Tenant’s
written request); and (v) if the Special Event will require additional security,
then Landlord shall notify Tenant within five (5) Business Days of its receipt
of the Special Events Notice whereupon Tenant shall, at its sole cost and
expense, arrange for such additional security measures as Landlord may
reasonably request. Tenant shall insure Tenant’s activities related to any
Special Events, shall clean (including the removal of any and all trash and
refuse) the Protected Area both during such Special Event and following the
completion of any such Special Event, and shall repair all damage to the
Protected Area resulting from any activities



9

--------------------------------------------------------------------------------



related to such Special Event. The rights granted under this Section 6.01.D are
personal to the Original Tenant (as defined below) and any Permitted Transferee
(as defined below).
Section 6.02.
Management and Operation of Common Areas.

Landlord shall operate, repair, equip and maintain the Common Areas in a manner
consistent with the Operating Standard and shall have the exclusive right and
authority to employ and discharge personnel with respect thereto (provided
Landlord will endeavor to respond, subject to Landlord’s customary employment
practices and applicable employment laws, to any reasonable complaints of Tenant
regarding the behavior of specific personnel who interact with Tenant or its
employees or invitees). Without limiting the foregoing, so long as such use is
consistent with the Operating Standard Landlord may (i) use the Common Areas
(other than the Protected Area) from time to time for short term promotions,
exhibits and displays, outdoor seating, food facilities and any other use which
tends to benefit the Project, or any part thereof that are consistent with the
Operating Standard; (ii) grant the temporary right to conduct sales in the
Common Areas (other than the Protected Area); (iii) erect, remove and lease
kiosks, planters, pools, sculptures and other improvements within the Common
Areas (other than the Protected Areas); (iv) enter into, modify and terminate
easements and other agreements pertaining to the use and maintenance of the
Project, or any part thereof that do not materially and adversely affect access
to the Leased Premises pursuant to the entrances to the Building or the use of
the Leased Premises for the Permitted Use or Tenant’s parking rights, or the
visibility of Tenant’s exterior signs; (v) construct, maintain, operate, replace
and remove lighting, equipment, and signs on all or any part of the Common Areas
that do not materially interfere with the visibility of Tenant’s exterior signs;
(vi) provide security personnel for the Parking Garage and Lot 7 Parking Garage
and/or other Common Areas; and (vii) subject to Tenant’s express parking rights
hereunder, restrict parking in the Parking Garage and/or the Lot 7 Parking
Garage. Subject to Tenant’s express parking rights hereunder, Landlord reserves
the right at any time and from time to time to change or alter the location,
layout, nature or arrangement of the Common Areas or any portion thereof, so
long as such changes do not unreasonably interfere with access to the Leased
Premises via the entrances to the Building or the use of the Leased Premises for
the Permitted Use. Landlord shall have the right to close temporarily all or any
portion of the Common Areas to such extent as may, in the reasonable opinion of
Landlord, be necessary for repairs, replacements or maintenance to the Common
Areas, provided such repairs, replacements or maintenance are performed
expeditiously and in such a manner so as not to deprive Tenant of access to the
Leased Premises and Landlord otherwise uses reasonable efforts to minimize any
interference with access to the Leased Premises via the entrances to the
Building, or use of the Leased Premises for the Permitted Use and are made in
good faith and not with the intent to interfere with the visibility of Tenant’s
signs. Any diminution or shutting off of light, air or view by any structure
which may be erected on lands adjacent to or in the vicinity of the Building
shall in no way affect this Lease or impose any liability on Landlord.
Section 6.03.
Tenant’s Share of Operating Costs and Taxes.

A.    For each Operating Year, Tenant shall pay to Landlord, in the manner
provided herein, Tenant’s share of Operating Costs and Taxes (“Tenant’s Share of
Operating Costs and Taxes”). The applicable percentage to be applied to each
element of Operating Costs and Taxes will be determined in accordance with
Sections 1.02(O) and (P); provided, however, that for the Operating Years during
which the Term begins and ends, Tenant’s Share of Operating Costs and Taxes
shall be prorated based upon the actual number of days Tenant occupied, or could
have occupied based on the Term of this Lease, the Leased Premises during each
such Operating Year.
B.    Tenant’s Share of Operating Costs and Taxes shall be paid, in advance,
without Notice, demand, abatement (except as otherwise specifically provided in
this Lease), deduction or set-off, on the first day of each calendar month
during the Term, said monthly amounts to be determined on the basis of
reasonable estimates prepared by Landlord on an annual basis (each an “Operating
Costs Statement”) and delivered to Tenant prior to the commencement of each
Operating Year. If, however, Landlord fails to furnish any such estimate prior
to the commencement of an Operating Year, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section 6.03 in respect of
the last month of the preceding Operating Year; (b) promptly after such estimate
is furnished to Tenant, Landlord shall give Notice to Tenant whether the
installments of Tenant’s Share of Operating Costs and Taxes paid by Tenant for
the current Operating Year have resulted in a deficiency or overpayment compared
to payments which would have been paid under such estimate, and Tenant, within
ten (10) days after receipt of such estimate, shall pay any deficiency to
Landlord and any overpayment shall at the option of Tenant be credited against
future payments required by Tenant, or paid to Tenant; and (c) on the first day
of the month following the month in which such estimate is furnished to Tenant
and monthly thereafter throughout the remainder of the Operating Year, Tenant
shall pay to Landlord the monthly payment shown on such estimate. Landlord may
at any time or from time to time not more than twice each year furnish to Tenant
a revised estimate of Tenant’s Share of Operating Costs and Taxes for such
Operating Year, and in such case, Tenant’s monthly payments shall be adjusted
and paid or credited, as the case may be, substantially in the same manner as
provided in the preceding sentence. Each Operating Costs Statement provided by
Landlord shall be conclusive and binding upon Tenant unless within sixty (60)
days after receipt thereof, Tenant notifies Landlord that



10

--------------------------------------------------------------------------------



it disputes the correctness thereof, specifying those respects in which Tenant
claims the Operating Costs Statement to be incorrect. After the expiration of
each Operating Year, Landlord shall submit to Tenant a statement showing the
determination of Tenant’s Share of Operating Costs and Taxes (the
“Reconciliation Statement”). If such statement shows that the total of Tenant’s
monthly payments pursuant to this Section 6.03 exceed Tenant’s Share of
Operating Costs and Taxes, then Landlord will credit such refund to the next
payment(s) coming due or, at the election of Tenant, refund such monies to
Tenant; provided, however, that no such refund shall be made while Tenant is in
Default of any provision of this Lease and such Default shall continue. If such
Reconciliation Statement shows that Tenant’s Share of Operating Costs and Taxes
exceeded the aggregate of Tenant’s monthly payments pursuant to this Section
6.03 for the applicable Operating Year, then Tenant shall, within thirty (30)
days after receiving the statement, pay such deficiency to Landlord. Each
Reconciliation Statement provided by Landlord shall be conclusive and binding
upon Tenant unless within one hundred twenty (120) days after receipt thereof,
Tenant notifies Landlord that it disputes the correctness thereof. Tenant or its
agent (which, in either event, shall be an accountant experienced in conducting
such audits that is not paid on a contingency basis) shall have the right,
during the one hundred twenty (120) day period following delivery of a
Reconciliation Statement, at Tenant’s sole cost to review, in Landlord’s offices
or in the offices of Landlord’s property manager in the Project, Landlord’s
records of Operating Costs and Taxes for the subject Operating Year during
normal business hours and upon at least fifteen (15) days prior Notice to
Landlord (“Audit”). No Audit shall in any way delay or excuse Tenant’s
obligation to pay any deficiency referenced in the Reconciliation Statement
within the time period stated above. If Tenant does not complete its Audit and
object in writing to the Reconciliation Statement within one hundred twenty
(120) day period of its receipt of such Reconciliation Statement, then such
Reconciliation Statement shall be deemed final and binding on Landlord and
Tenant. Tenant and its agents shall keep any information gained from its Audit
of Landlord’s books and records confidential and shall not disclose any such
information to any other party, except (x) as required by applicable laws,
including securities laws, (y) in any litigation to resolve any disputed amounts
with Landlord (provided such disclosure shall be limited to matters relating to
such dispute), or (z) as otherwise required by law in response to a court order
or legal process; provided, however, that in the event disclosure is required
under this clause (z), Tenant shall provide Landlord with prompt notice of any
such disclosure requirement so that Landlord may seek an appropriate protective
order and/or waive Landlord’s compliance with such requirement. Subject to the
foregoing, Landlord may require that Tenant and/or its auditor execute a
commercially reasonable non-disclosure agreement prior to making any records
available for review. Only one (1) Audit may be performed with respect to each
Operating Year. Tenant shall promptly provide Landlord with a full and complete
copy of any Audit. If such Audit discloses a liability for a refund by Landlord
and if Landlord agrees with the analysis provided in Tenant’s Audit, then
Landlord shall remit such refund to Tenant within thirty (30) days; provided,
however, that Landlord shall have the right, without the obligation, to apply
all or any portion of such refund to remedy any monetary Default by Tenant
occurring hereunder; provided, further, it is expressly covenanted and agreed
that such remedy by Landlord shall not be deemed to waive, or release, the
monetary Default of Tenant. If such Audit discloses a liability for a payment by
Tenant, then Tenant shall remit such payment to Landlord within thirty (30)
days. Further, if such Audit establishes (either by agreement with Landlord or
determination by the Audit Professionals (as defined below)) that the
Reconciliation Statement overstated the total amount owed by Tenant by more than
five percent (5%), then Landlord shall be responsible for the reasonable,
out-of-pocket expenses paid by Tenant to third parties in connection with such
Audit up to Ten Thousand Dollars ($10,000) per Audit. Except as provided in the
preceding sentence, Tenant shall be responsible for all costs and expenses
associated with such Audit. Notwithstanding the foregoing, in the event Landlord
disputes the findings of an Audit and the parties are unable to resolve such
dispute within thirty (30) days, then Landlord and Tenant agree to submit any
disputed items to a firm of real estate audit professionals mutually acceptable
to Landlord and Tenant (“Audit Professionals”) for resolution (as provided
below) and any payment or refund shall not become effective until ten (10) day
after the determination of the Audit Professionals. If Landlord and Tenant
cannot agree on Audit Professionals within fifteen (15) days of the expiration
of such thirty (30) day period, then Landlord and Tenant shall each, within ten
(10) days of the expiration of such fifteen (15) day period, select one (1)
independent firm of Audit Professionals, and such two (2) Audit Professionals
shall together select a third Audit Professional, which third firm shall be the
Audit Professional who shall resolve the dispute. The third Audit Professional
shall be entitled to review all records relating to the disputed items. The
determination of the third Audit Professional shall be final and binding upon
both Landlord and Tenant and the third Audit Professional’s expenses shall be
borne by the party against whom the decision is rendered. Notwithstanding any
contrary provision hereof, Tenant may not examine Landlord’s records or dispute
any Annual Statement if there is an uncured Default that is continuing, no
assignee of Tenant’s interest in this Lease or the Leased Premises shall have
the right to review Landlord’s records or dispute any Reconciliation Statement
for any period during which such transferee was not in possession of the Leased
Premises, and no sublessee of Tenant shall have the right to review Landlord’s
records or dispute any Reconciliation Statement.
C.    “Operating Costs” means the following expenses and costs which Landlord
shall pay or become obligated to pay because of or in connection with owning,
operating, managing, painting, repairing, insuring and cleaning the Building,
the Parking Garage and, only to the extent expressly provided below, the
Commercial Portion of the Project, as applicable:



11

--------------------------------------------------------------------------------



(i)    a property management fee equal to the lesser of (a) the actual property
management fee paid by Landlord to an independent third party property
management company if Landlord retains a third party property management company
to manage the Common Areas, or (b) three percent (3%) of annual Minimum Rent (it
being agreed that during the Abatement Period, such property management fee
shall be based on the Minimum Rent shown on the Minimum Rent schedule set forth
in Section 1.01, above, without considering the abatement of Minimum Rent during
such period);
(ii)    the cost of all insurance coverage, including self-insurance, for the
Building and the Parking Garage including but not limited to the costs of
premiums for insurance with respect to personal injury, bodily injury, including
death, property damage, business interruption, workmen’s compensation insurance
covering personnel and such other insurance as Landlord shall deem reasonably
necessary and is permitted to maintain under this Lease, which insurance
Landlord may maintain under policies covering other properties owned by Landlord
in which event the premium shall be reasonably allocated among all properties
covered by such insurance (collectively, the “Insurance Costs”);
(iii)    the cost of providing the services described in Sections 7.01 below,
except as otherwise expressly provided therein, or unless the service is
directly metered and paid to the relevant utility;
(iv)    the cost of providing security services to the Commercial Portion,
allocated as set forth in this Lease;
(v)    the cost of performing Landlord’s obligations under Section 10.01 below,
subject to the exclusions set forth herein; and
(vi)    any other costs incurred by Landlord in connection with the ownership,
management, maintenance, repair and operation of the Leased Premises, Building
and Parking Garage except as otherwise expressly provided in this Lease.
Landlord shall have the right, from time to time, to equitably allocate any
Operating Costs applicable to the Project among different portions or occupants
of the Project (the “Cost Pools”); provided, however, in no event shall the use
of such Cost Pools result in a duplication of Operating Costs and all such
allocations will be made in accordance with sound property management practices
and general in accord with the practices of similar landlords of mixed-use
projects. Such Cost Pools may include, but shall not be limited to, the office
space tenants of a particular building of the Project or of the Project, the
retail space tenants of a particular building of the Project or of the Project,
the hotel tenants of a particular building of the Project and the Residential
Portion of the Project, but all such allocations shall be reasonable such that
there is no material cross-subsidy or underpayment of Operating Cost
contribution by any user in relation to the services consumed by any such user.
The Operating Costs allocated to any such Cost Pool shall be allocated and
charged to the tenants and occupants within such Cost Pool in otherwise in an
equitable manner, in Landlord’s reasonable discretion.
Notwithstanding the foregoing, Operating Costs will in no event include the
following: (1) costs paid directly by Tenant; (2) depreciation on the Building;
(3) debt service; (4) rental under any ground or underlying lease; (5) interest
unless expressly recoverable under this Lease, (6) attorneys’ fees and expenses
or other costs, including brokers’ commissions incurred in connection with lease
negotiations or lease disputes with prospective, current or past Building
tenants, including the negotiation of letters of intent or leases; (7) the cost
of any improvements, equipment or tools that would be properly classified as
capital expenditures under generally accepted accounting principles (except that
the following capital costs may be included in Operating Costs: (i) the cost of
any capital improvements made by Landlord to the Building or capital assets
acquired by Landlord during the term of this Lease for the Building, or Project
if such capital improvements or capital assets are required under any
governmental law, regulation or insurance requirement, that shall come into
effect after the date of Substantial Completion, such cost or allocable portion
to be amortized over the useful life thereof, together with interest on the
unamortized balance at a rate per annum equal to the actual rate of interest
paid by Landlord on funds borrowed for the purpose of constructing or acquiring
such capital improvements or capital assets as reasonably documented by
Landlord; provided, however, that if Landlord does not borrow funds for such
construction or acquisition, then interest at the rate of one percent (1%) above
the prime rate of Wells Fargo Bank, N.A. or such successor national bank
selected by Landlord then in force (the “Imputed Interest Rate”); and (ii) the
cost of any capital improvements made by Landlord to the Building or Project or
capital assets acquired by Landlord after the date hereof that are reasonably
determined by Landlord to reduce other Operating Costs, such cost or allocable
portion thereof to be amortized over the useful life thereof (except that
Landlord may include as an Operating Costs in any calendar year a portion of the
cost of such a capital improvement or capital asset equal to Landlord’s estimate
of the amount of the reduction of other Operating Expenses in such year
resulting from such capital improvement or capital asset, if such amount is
greater than the amortization provided, until such amount and interest as
calculated hereunder is fully amortized), together with interest on the
unamortized balance at a rate per annum equal to the actual interest rate paid
by Landlord on funds borrowed for the purpose of constructing or acquiring such
capital improvements or capital assets



12

--------------------------------------------------------------------------------



to reduce Operating Costs; provided, however, that if Landlord does not borrow
funds for the foregoing, then interest at the Imputed Interest Rate will be
applied to any outstanding unamortized balance); and (iii) the cost of any
capital improvements made by Landlord to the Building Project or the Parking
Garage or capital assets acquired by Landlord during the term of this Lease;
provided, however, that Operating Costs shall not contain as a component thereof
in any one Lease Year a charge for the capital expenditures referenced in this
subparagraph (iii) in excess of One Hundred Thousand Dollars ($100,000.00) (the
“CapEx Cap”); provided, that the CapEx Cap shall be increased by ten percent
(10%) on the first (1st) day of the fifth (5th) Lease Year and every fifth (5th)
year thereafter during the Term and any extensions and renewals thereof); (8)
the cost of decorating, improving for tenant occupancy, painting or redecorating
portions of the Building to be demised to tenants, including tenants of the
Retail Area advertising expenses relating to vacant space or real estate
brokers’ or other leasing commissions; (9) costs of utilities for any tenant’s
premises if separately metered, (10) costs incurred in connection with the
original construction of the Building or Project or in connection with any major
change in the Building that is not made at the request of Tenant, or any change
to the Building or Project that is required to correct any violation of law not
caused by Tenant existing on the Rent Commencement Date, or a breach by Landlord
of the Lease, including the Work Letter; (11) costs for which Landlord is fully
reimbursed by any tenant or occupant of the Building or by insurance by its
insurance carrier or any tenant’s insurance carrier or by anyone else; (12) any
bad debt loss, rent loss, or reserves for bad debts or rent loss; (13) costs
associated with the operation of the business of the partnership or limited
liability company or other entity that may from time to time constitute
Landlord, as the same are distinguished from the costs of operation of the
Building or Project, including accounting and legal matters, costs of defending
any lawsuits with any Mortgagee (except as the actions of Tenant may be the
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building or Project (including, without
limitation, attorneys’ fees and costs), costs (including, without limitation,
attorneys’ fees and costs) of settlement, judgments and payments in lieu
thereof) arising from claims, disputes or potential disputes in connection with
potential or actual claims, litigation or arbitrations respecting Landlord
and/or the Building; (14) the wages and benefits of any employee who does not
devote substantially all of his or her time to the Building or Project, unless
such wages and benefits are prorated to reflect time spent by any such employee
on maintaining, securing, repairing, operating or managing the Building or
Project vis-a-vis the total time spent by any such employee on matters unrelated
to such activities, and in any case no wages or benefits of any employee of
Landlord above Building manager will be included in Operating Costs; (15) costs
paid to Landlord or to affiliates of Landlord for services in the Building or
Project to the extent the same materially exceed or would materially exceed the
costs for such services if rendered by first class unaffiliated third parties on
a competitive basis; (16) costs arising from Landlord’s political or charitable
contributions; (17) costs for sculpture, paintings or other objects of art; (18)
Landlord’s general corporate overhead; (19) costs of removal or remediation of
Hazardous Substances; (20) the cost of rental for items (except when needed in
connection with normal repairs and maintenance or keeping permanent systems in
operation while repairs are being made) which if purchased, rather than rented,
would constitute a capital improvement or expense except to the extent permitted
above; (21) expenses directly resulting from defaults by or the gross negligence
or willful misconduct of Landlord, its agents, servants or employees; (22)
intentionally deleted; (23) penalties, fines and late charges resulting from
Landlord’s failure to make payments when required under applicable law, unless
resulting from the failure of Tenant to pay Rental as and when required herein;
(24) costs arising from latent defects in any portion of the Landlord’s Work for
a period of one (1) year after Substantial Completion of the Landlord Work; and
(25) costs associated exclusively with the retail portions of the Commercial
Portion, if any. The foregoing will not in any event be construed to prohibit
payment to Landlord of any Tenant Capital Repair Amortization in accordance with
Article X hereof, the Metered Charge for the Condenser Water System provided
herein, but the foregoing limitations on inclusions of capital expenditures will
apply to any capital expenses included in the expense base for the purposes of
calculating the Metered Charge.

D.    “Taxes” means all governmental or quasi-governmental real estate taxes,
fees, charges, impositions and assessments (whether general, special, ordinary,
or extraordinary) applicable to the Building and/or Project (including without
limitation any assessments or charges by any business improvement district),
together with all reasonable costs and fees (including reasonable appraiser,
consultant and attorney’s fees) incurred by Landlord in any tax contest, appeal
or negotiation. “Taxes” shall also include that portion of any ground rent
payments made by Landlord that represent the pass-through of real estate taxes
from any ground lessor to Landlord and all rent or services taxes and/or
so-called “gross receipts” or “receipts” taxes (including, but not limited to,
any business license, sales, use or similar taxes) whether or not enacted in
addition to, in lieu of or in substitution for any other tax. “Taxes” shall also
include any personal property taxes incurred on Landlord’s personal property
used in connection with the Building. “Taxes” shall not include personal income
taxes, personal property taxes, inheritance taxes, or franchise taxes levied
against the Landlord, and not directly against said property, even though such
taxes might become a lien against said property.
ARTICLE VII
SERVICES AND UTILITIES



13

--------------------------------------------------------------------------------



Section 7.01.
Services Provided by Landlord.

So long as Tenant is not in Default under this Lease, Landlord shall provide the
following facilities and services to Tenant as part of Operating Costs (except
as otherwise provided herein), consistent with the Operating Standard:
A.    Access to the Building, Parking Garage and Lot 7 Parking Garage (subject
to the rights of other users after Business Hours) twenty-four (24) hours per
day, seven (7) days per week subject only to closures for casualty or public
disturbance.
B.    Repair and maintenance of the Common Areas, including, without limitation,
cleaning, sweeping, trash removal, resurfacing and restriping of or in the
Parking Garage and Lot 7 Parking Garage and other general upkeep of the Parking
Garage and Lot 7 Parking Garage;
C.    Delivery of condenser water to the HVAC systems serving the Leased
Premises from the condenser water distribution system serving the Project (the
“Condenser Water System”) as specified in Exhibit B-1; provided, the foregoing
shall not be included in Operating Costs but, instead, shall be paid by Tenant
as part of the Metered Charge (as defined below).
D.    Provision of electric lighting service to the Parking Garage and hot and
cold water to the showers provided for the use of Tenant’s personnel in the
Locker Room in the Parking Garage and maintenance of the plumbing and fixtures
associated therewith;
E.    Maintenance of electric bulbs and other lighting elements for Building
standard light fixtures in the Parking Garage;
F.    Provision of security services to the Parking Garage in a manner
consistent with Landlord’s provision of security services to the Commercial
Portion; and
G.    Provision of a twenty-four (24) passenger-capacity shuttle service between
the Building and the Diridon CalTrain Station which shall be available for the
exclusive use of Tenant’s employees and invitees free of charge, subject to the
reasonable rules and regulations imposed by Landlord and/or the shuttle service
regarding proper identification. The shuttle service shall operate on Business
Days four (4) times during the morning commute hours of 6:00 a.m. and 9:00 a.m.
and four (4) times during the afternoon commute hours from 3:00 p.m. to 6:00
p.m., provided that the specific schedule for the shuttle service shall be
reasonably determined from time to time by Landlord taking into consideration
the CalTrain schedule, Tenant’s operating hours and all other reasonable
factors, including any transportation management plan applicable to the Project.
Notwithstanding the foregoing, Landlord shall have the right to alter, suspend
and/or terminate the shuttle service upon not less than thirty (30) days prior
Notice to Tenant due to low ridership, as reasonably determined by Landlord.
Section 7.02.
Landlord’s Access to Leased Premises.

Landlord shall have access to and reserves the right to inspect, erect, use,
connect to, maintain and repair pipes, ducts, conduits, cables, plumbing, vents
and wires, and other facilities in, to and through the Leased Premises as and to
the extent that Landlord may now or hereafter deem to be reasonably necessary or
appropriate for the proper operation and maintenance of the Building or the
Parking Garage and the right at all times to transmit water, heat, air
conditioning and electric current through such pipes, conduits, cables,
plumbing, vents and wires and the right to interrupt the same in the event of an
Emergency (as defined below) without eviction of Tenant or abatement of Rent,
provided that, except in the event of an Emergency, no such facilities or work
shall unreasonably interfere with the use of the Leased Premises for the
Permitted Use, access to the Leased Premises via the entrances to the Building
or result in a reduction of the Floor Area of the Leased Premises by more than
one percent (1%) of any floor thereof and one percent (1%) on an aggregate
basis. Any failure by Landlord to furnish the services described in Section 7.01
(or any other services as may be required of Landlord under this Lease)
resulting from circumstances beyond Landlord’s reasonable control or from
interruption of such services due to repairs or maintenance, shall not render
Landlord liable in any respect for damages to either Person or property, nor be
construed as an eviction of Tenant, nor cause an abatement of Rent hereunder,
nor relieve Tenant from any of its obligations hereunder, unless expressly
provided to the contrary in this Lease. If any public utility or governmental
body shall require Landlord or Tenant to restrict the consumption of any utility
or reduce any service for the Leased Premises or the Building, Landlord and
Tenant shall comply with such requirements without any liability on the part of
Landlord to Tenant or any other Person or any reduction or adjustment in Rent
payable hereunder. Landlord and its agents shall be permitted reasonable access
to the Leased Premises for the purpose of installing and servicing systems
within the Leased Premises deemed reasonably necessary by Landlord to perform
Landlord’s obligations under this Lease, provided that, except in the event of
an Emergency, no such work shall unreasonably interfere with the use of the
Leased Premises for the Permitted Use or access to the Leased Premises via the
entrances to the Building. For purposes of this Lease, an “Emergency” shall mean
an event that poses an imminent risk to the health or safety of



14

--------------------------------------------------------------------------------



persons or property in the Building. Further, Tenant agrees that the tenants of
the Project shall be permitted to access the dumpsters and/or trash compactors
located in the loading dock at the rear of the Building for the sole purpose of
disposing of their trash and refuse; subject however to Landlord’s indemnity in
Section 8.01(B) hereof.
Section 7.03.
Utilities.

A.    Tenant shall pay, when due, all charges for water, sewer, electricity,
telephone service and other utilities supplied to the Leased Premises (“Utility
Charges”). Electric utility charges shall be based upon test meter readings, and
water utility charges (including, without limitation, Landlord supplied
condenser water) shall be based upon flow and/or BTU meter readings as provided
below. Tenant shall also pay Landlord Tenant’s proportionate share of Utility
Charges for any non-separately metered utilities as reasonably documented by
Landlord, calculated by Landlord reasonably consistent with the practices of
other first class institutional landlords for calculation of such charges.
Notwithstanding anything to the contrary in this Lease, (i) all utility charges
to the Retail Area shall be separately metered at Landlord’s sole cost and
expense, and no portion of any such charges shall be included in the Utility
Charges assessed to the Leased Premises, and (ii) if the Building includes
facilities such as elevators for access to the retail areas of the Project that
are excluded from the calculation of Floor Area for the purposes hereof, all
such areas and/or facilities will be separately metered at Landlord’s sole cost
and expense.
B.    Landlord shall install, at Landlord’s expense, a check meter, test meter
or other such device(s) that separately measures actual electricity and water
usage for and in the Leased Premises. Tenant shall pay Landlord electric and
water Utility Charges based upon such readings, plus a reasonable,
non-discriminatory service fee for reading Tenant’s check meter, test meter or
other such device(s), within ten (10) Business Days after billing, provided such
Utility Charges shall be comparable to the rate Tenant would have paid had the
relevant utilities been charged directly for the same services by the local
utility authority plus a reasonable meter check fee. It is the intent of the
parties that Utility Charges shall be separate from and in addition to Tenant’s
Share of Operating Costs.
C.    Notwithstanding the foregoing, Landlord, as part of the Landlord’s Work,
shall install, at Tenant’s expense, flow and/or BTU meters that measure Tenant’s
use of condenser water from the Condenser Water System, and, in addition to
payment of Tenant’s Share of Operating Costs, Tenant shall pay Landlord’s
standard, nondiscriminatory metered charge, assessed in the same manner for all
tenants of the Project that use such Condenser Water System based on metered
usage, and consistent with the practices of other first class institutional
landlords that bill tenants for use of condenser water from shared condenser
water systems, for the condenser water delivered to the HVAC systems serving the
Leased Premises and/or for any other uses of such condenser water approved by
Landlord, which charge shall include the cost of such condenser water as
assessed by the water utility, the cost of the electricity necessary to produce
such condenser water and deliver it to the Leased Premises as shown on meters
that shall service the Condenser Water System, the cost of the scheduled regular
maintenance on the Condenser Water System, and a seven and one-half percent
(7.5%) management fee (collectively, the “Metered Charge”). The Metered Charge
shall be billed to Tenant no more frequently than monthly and Tenant shall pay
Landlord the Metered Charge within thirty (30) days after receipt of each
Landlord invoice therefor, which shall detail and reasonably substantiate any
relevant charges. At the time Landlord provides a Reconciliation Statement,
Landlord will provide Tenant with a statement of the total amounts billed to
Tenant and to other tenants for the Condenser Water System in the aggregate, and
total costs to operate the system, including the management fee, for Tenant’s
review. In addition, Tenant shall pay Tenant’s Share (as determined in
accordance with Section 1.02.O, above) of the cost of repairing and replacing
the Condenser Water System and/or components thereof, subject to the same
exclusions set forth in Section 6.03.C, above, applicable to Operating Costs but
applied to the costs of such repairs and/or replacements.
D.    Tenant, promptly upon request, shall deliver to Landlord (or, at
Landlord’s option, execute and deliver to Landlord an instrument enabling
Landlord to obtain from such provider) any data about such consumption that
Landlord, in its reasonable judgment, is required to disclose to a prospective
buyer, tenant or Lender or prospective Lender under California Public Resources
Code §25402.10 or any similar law. Landlord hereby authorizes Tenant to make any
disclosures required in connection with foregoing and shall reasonably cooperate
with Tenant to provide Tenant with any data required to complete any Data
Verification Checklist or other document required to be completed to comply with
the foregoing. The foregoing will not in any event be construed to require
Tenant to report any data that is generated by any Landlord operated system,
such as the Condenser Water System, or that is in the exclusive control of
Landlord.
ARTICLE VIII
INDEMNITY AND INSURANCE
Section 8.01.
Indemnity.

A.    Tenant shall indemnify, defend and hold Landlord, its lessors, partners
and members, and their respective shareholders, partners, members, trustees,
agents, representatives, directors, officers, employees and



15

--------------------------------------------------------------------------------



Mortgagee(s) (collectively, “Landlord’s Indemnitees”) harmless from and against
all claims, causes of action, suits, proceedings, liabilities, losses,
obligations, damages, judgments, penalties, claims, costs, charges and expenses
(including, without limitation, reasonable architects’, consultants’ and
attorneys’ fees and costs) (collectively, “Losses”) which may be imposed upon,
incurred by, or asserted against any of Landlord’s Indemnitees by a third party
and arising, directly or indirectly, out of or in connection with (i) Tenant’s
breach of its obligations under this Lease, or (ii) the acts or omissions of
Tenant, its subtenants or the respective agents, contractors, employees,
servants or licensees in, on or about the Leased Premises, Building, Parking
Garage or Project. Tenant shall not be obligated to indemnify Landlord’s
Indemnitees against loss, liability, damage, cost or expense arising out of a
claim for which Tenant is released from liability pursuant to Section 8.07
below, or a claim to the extent arising out of the willful misconduct or
negligent acts or omissions of Landlord or its agents, employees or contractors.
B.    Landlord shall indemnify, defend and hold Tenant, its partners, officers,
shareholders, members, trustees, principals, agents, directors and employees
(collectively, “Tenant’s Indemnitees”) harmless from and against all Losses
which may be imposed upon, incurred by, or asserted against any of the Tenant’s
Indemnitees by a third party and arising, directly or indirectly, out of or in
connection with (i) Landlord’s breach of its obligations under this Lease, (ii)
the gross negligence or willful misconduct of Landlord or its agents,
contractors, servants, employees and/or licensees in, on or about the Building,
Parking Garage or Project and/or (iii) the negligence or willful misconduct of
any lessee, sublessee, licensee or occupant of the Project solely in connection
with their access to, or use of, the trash disposal facilities located within
the Tenant’s loading dock. Landlord shall not be obligated to indemnify Tenant’s
Indemnitees against loss, liability, damage, cost or expense arising out of a
claim for which Landlord is released from liability pursuant to Section 8.07
below, or a claim to the extent arising out of the willful misconduct or
negligent acts or omissions of Tenant or its agents, employees or contractors.
Section 8.02.
Landlord Not Responsible for Acts of Others.

Landlord shall not be liable to Tenant, nor to those claiming through Tenant,
for any loss, theft, injury, liability or damage of, for or to Tenant, Tenant’s
Indemnitees, Tenant’s business and/or the property of Tenant or Tenant’s
Indemnitees which may result from any of the following unless expressly covered
under Section 8.01(B), above: (i) any act, omission, fault or negligence of
other tenants, occupants or licensees, their respective agents, employees or
contractors, or any other Persons (including occupants of adjoining or
contiguous buildings, owners of adjacent or contiguous property, or the public);
(ii) the breaking, bursting, backup, stoppage or leaking of electrical or
phone/internet cables and wires, or water, gas, sewer, HVAC or steam pipes or
ducts serving the Leased Premises and/or the Building; (iii) the reduction or
interruption of electrical energy, water, gas and/or any other utilities to the
Leased Premises; (iv) water, snow or ice being upon the Building or coming into
the Leased Premises; and/or (v) earthquake or other acts of God. Tenant
acknowledges that its use of the Leased Premises and the Building is at its own
risk, subject to Landlord’s indemnity under Section 8.01(B), above.
Section 8.03.
Tenant’s Insurance.

Commencing on the earlier of the date Landlord delivers possession of the Leased
Premises to Tenant in the condition required hereunder or the date Tenant is
given earlier access to the Leased Premises, and continuing at all times during
the Term thereafter, Tenant shall carry and maintain:
A.    Commercial General Liability (on a current ISO occurrence form or
equivalent) with a deductible of not more than Twenty-Five Thousand Dollars
($25,000.00) (the “Deductible Cap”); provided, however, that the Deductible Cap
shall be One Hundred Thousand ($100,000.00) so long as the original Tenant
signatory hereto (i.e., Splunk Inc.) (the “Original Tenant”), any Permitted
Transferee (as defined herein) maintains a Net Worth (as defined below) of at
least One Hundred Million Dollars ($100,000,000), naming Tenant as the named
insured and Landlord and (at Landlord’s request) Landlord’s mortgagee (and
managing agent), if any, Landlord’s property manager, if any, and Federal Realty
Investment Trust (“FRIT”), if FRIT is not the Landlord under this Lease, as
additional insureds, providing an Additional Insured – Managers or Lessors of
Premises Endorsement (#CG-20-11-01-96 or equivalent) protecting Tenant and the
additional insureds against liability for bodily injury, death and property
damage with respect to liability arising out of the ownership, use, occupancy or
maintenance of the Leased Premises and all areas appurtenant thereto, with
limits not less than per occurrence limit and general aggregate of Five Million
Dollars ($5,000,000.00). If the policy also covers locations other than the
Leased Premises, the policy shall include a provision to the effect that the
aggregate limit shall apply separately at the Leased Premises. These policy
limits may be obtained through any combination of primary and excess insurance.
If Tenant sells, serves or distributes alcoholic beverages in or on the Leased
Premises or the Protected Area (e.g., during any Special Events), then such
General Liability Insurance shall include Liquor Legal Liability coverage at the
same minimum limits of liability as shown above. If Tenant sells, serves or
distributes food in or on the Leased Premises, then such General Liability
Insurance shall include products liability with a combined single limit of Two
Million Dollars ($2,000,000.00) per occurrence and an aggregate limit of Two
Million Dollars ($2,000,000.00).
B.    “All Risks” or “Special Causes of Loss Form” property insurance covering
all of Tenant’s Property, Leasehold Improvements and Specialized Leasehold
Improvements (as each are defined in Section 9.05. below), and



16

--------------------------------------------------------------------------------



coverage for those building components for those portions of the Leased Premises
that Tenant is responsible to repair pursuant to Section 10.02. below and
written for at least the full replacement cost with a deductible of not more
than the Deductible Cap; provided, however, that the Deductible Cap shall be One
Hundred Thousand ($100,000,000.00) so long as the Original Tenant or any
Permitted Transferee maintains a Net Worth of at least One Hundred Million
($100,000,000).
C.    Plate glass insurance covering all plate glass in the Leased Premises.
Tenant shall be and remain liable for the repair and restoration of all such
plate glass.
D.    Comprehensive boiler and machinery coverage, including electrical
apparatus, if applicable.
E.    Business interruption, loss of income and extra expense insurance in
amounts sufficient to pay for Tenant’s expenses and lost income for at least
twelve (12) months.
F.    Worker’s compensation insurance and employer’s liability insurance with a
minimum of One Million Dollars ($1,000,000.00), and statutory worker’s
compensation insurance as required by the State of California. Such policy shall
provide a waiver of subrogation in favor of all Landlord and Landlord’s managing
agent.
Notwithstanding anything set forth above, all dollar limits specified in this
Section 8.03. may be adjusted not more than once every three (3) years of the
Term effective not less than sixty (60) days after the date of any proposed
increase, to effect (i) economically equivalent insurance coverage, or coverage
deemed adequate in light of then existing circumstances, based on the written
recommendations of a reputable insurance consultant retained by Landlord at
Landlord’s sole cost and the practices of owners of comparable mixed-projects in
the area of the Project, provided the written report containing the consultant’s
recommendation will be provided to Tenant together with any proposed increase in
coverage, and/or (ii) the requirements of Landlord’s then-Mortgagee.
Section 8.04.
Tenant’s Contractor’s Insurance.

Tenant shall cause any contractor performing work on the Leased Premises to
obtain, carry and maintain, at no expense to Landlord the following coverages
with limits not less than indicated: (i) worker’s compensation insurance, as
required by the State of California and employer’s liability with limits not
less than Five Hundred Thousand Dollars ($500,000.00) providing a waiver of
subrogation in favor of Landlord, Federal Realty Investment Trust, if FRIT is
not the Landlord and Landlord’s managing agent (if applicable); (ii) builder’s
risk insurance with a deductible no greater than One Hundred Thousand Dollars
($100,000.00) in the amount of the full replacement cost of Tenant’s Property
and Leasehold Improvements; (iii) Commercial General Liability Insurance,
including completed operations and contractual liability coverage, providing on
an occurrence basis limits not less than Three Million Dollars ($3,000,000.00)
per occurrence and general aggregate, and if the policy also covers projects
other than the Leased Premises, the policy shall include a provision to the
effect that the aggregate limit shall apply separately at the Leased Premises
naming Landlord, Federal Realty Investment Trust, if FRIT is not the Landlord
and Landlord’s managing agent (if applicable) as additional insureds using the
current ISO Additional Insured Endorsement forms CG 20 38 for ongoing operations
and CG 20 37 for completed operations or their equivalent providing coverage at
least as broad; and (iv) business automobile liability insurance including the
ownership, maintenance and operation of the automotive equipment, owned, hired,
and non-owned coverage with a combined single limit of not less than One Million
Dollars ($1,000,000.00) for bodily injury and property damage. If the contractor
fails to acquire such insurance, Tenant shall provide such insurance (except
worker’s compensation insurance and employer’s liability). These policy limits
may be obtained through any combination of primary and excess insurance.
Notwithstanding anything to the contrary contained above, Tenant shall cause any
contractor performing any portion of the Tenant Work to maintain Commercial
General Liability Insurance, including completed operations and contractual
liability coverage, providing on an occurrence basis limits not less than Five
Million Dollars ($5,000,000.00) per occurrence and Ten Million Dollars
($10,000,000.00) general aggregate until Substantial Completion (and thereafter
limits of not less than Five Million Dollars ($5,000,000.00) per occurrence and
general aggregate, and if the policy also covers projects other than the Leased
Premises, the policy shall include a provision to the effect that the aggregate
limit shall apply separately at the Leased Premises.
Section 8.05.
Policy Requirements.

Any company writing any insurance which Tenant is required to maintain or cause
to be maintained under Sections 8.03 and 8.04 as well as any other insurance
pertaining to the Leased Premises or the operation of Tenant’s business therein
(all such insurance being referred to as “Tenant’s Insurance”) shall at all
times be licensed and qualified to do business in the jurisdiction in which the
Leased Premises are located and shall have received an A-VII or better rating by
the latest edition of A.M. Best’s Insurance Rating Service. All of Tenant’s
Insurance may be carried under a blanket policy covering the Leased Premises and
any other location of Tenant, if (i) the coverage afforded Landlord and any
designees of Landlord shall not be reduced or otherwise adversely affected, and
(ii) such blanket policy allocates to the properties and liabilities to be
insured under this Article VIII an amount not less than the amount of insurance
required to be covered pursuant to this Article VIII, so that the proceeds of
such insurance



17

--------------------------------------------------------------------------------



shall not be less than the proceeds that would be available if Tenant were
insured under a unitary policy. Tenant’s and Tenant’s contractors Commercial
General Liability policies shall name Landlord and/or its designees described in
Section 8.03(A), above as additional insured, and Tenant’s property insurance
policies shall name Landlord and/or its designees as loss payee for Leasehold
Improvements and betterments. All policies of Tenant’s Insurance shall, if
available from the insurer, contain endorsements requiring the insurer(s) to
give to all additional insureds at least thirty (30) days’ advance Notice of any
reduction, cancellation, termination or non-renewal of said insurance. If such
endorsement is not available, then Tenant shall notify Landlord in writing of
any potential cancellation or material modification of Tenant’s insurance
policies of which Tenant has knowledge at least ten (10) Business Days before
any such insurance shall be cancelled or modified. Tenant shall be solely
responsible for payment of premiums for all of Tenant’s Insurance. Tenant shall
deliver to Landlord at least fifteen (15) days prior to the time Tenant’s
Insurance is first required to be carried by Tenant, and upon renewals within
three (3) days from the expiration of the term of any such insurance policy
(provided, however, in no event shall Tenant allow any such insurance to lapse
at any time during the Term), a certificate of insurance of all policies of
Tenant’s Insurance. The limits of Tenant’s Insurance shall not limit Tenant’s
liability under the Lease, at law, or in equity. Tenant’s Commercial General
Liability Insurance shall be primary and non-contributory with respect to
Landlord’s liability arising out of the act or omission of Tenant, its officers,
agents, contractors, employees. If Tenant fails to deposit a certificate of
insurance with Landlord (which shows compliance with the provisions of this
Article VIII) within three (3) days after Notice from Landlord, Landlord may
acquire such insurance, and Tenant shall pay Landlord the amount of the premium
applicable thereto within five (5) days following Notice from Landlord.
Neither the insurance requirements set forth in the Lease nor the Landlord’s
review and approval of any insurer or insurance policy shall be deemed to limit
the Tenant’s obligations under this Lease or the Tenant’s underlying liability
in any manner. The insurance requirements herein merely prescribe the minimum
amounts and forms of insurance coverage that the Tenant and their contractors
are required to carry. Any failure by the Landlord to enforce in a timely manner
any of the provisions of the Lease shall not act as a waiver to enforcement of
any of such provisions at a later date.
Section 8.06.
Increase in Insurance Premiums.

Tenant shall not keep or do anything in the Leased Premises, the Building, or
the Common Areas (including, without limitation, the Parking Garage) that will:
(i) cause an increase in the rate of any insurance on the Building and/or
Project; (ii) violate the terms of any insurance coverage on the Building or
Project carried by Landlord or any other tenant; (iii) prevent Landlord from
obtaining such policies of insurance acceptable to Landlord or any Mortgagee of
the Building; or (iv) violate the rules, regulations or recommendations of
Landlord’s insurers, loss prevention consultants, safety engineers, the National
Fire Protection Association, or any similar body having jurisdiction over the
Leased Premises. If Tenant does so, and Tenant does not correct the relevant
condition within thirty (30) days after Notice, Tenant shall pay to Landlord
upon demand the amount of any increase in any such insurance premium. In
determining the cause of any increase in insurance premiums, the schedule or
rate of the organization issuing the insurance or rating procedures shall be
conclusive evidence of the items and charges which comprise the insurance rates
and premiums on such property.
Section 8.07.
Waiver of Right of Recovery.

Except for the indemnification for Hazardous Substances as set forth in Section
17.22, neither Landlord nor Tenant shall be liable to the other party or to any
insurance company (by way of subrogation or otherwise) insuring such other party
for loss or damage to any building, structure or other tangible property, or any
resulting loss of income, or losses under worker’s compensation laws or
benefits, even though such loss or damage might have been occasioned by the
negligence of Landlord or Tenant, or their respective managing agents or
employees; provided, however, the mutual release contained herein shall not
apply to damage to property or loss of income caused by the willful misconduct
of such other party. This Section 8.07 shall not limit or supersede the
indemnification to third parties as provided in Section 8.01. The provisions of
this Section 8.07 shall apply to any Transferee pursuant to Article XV of this
Lease, and the Transferee shall expressly agree in writing to be bound by the
provisions of this Section 8.07 (as if such Transferee were Tenant hereunder)
for the benefit of Landlord.
Section 8.08.
Landlord’s Insurance.

All insurance maintained by Landlord shall be for the sole benefit of Landlord
and under Landlord’s sole control. Landlord shall maintain throughout the Term
(i) “all risk” or “special causes of loss form” property insurance including, at
Landlord’s election, standard earthquake and flood insurance, insuring the
structural components of the Building and the Project, to the extent of at least
eighty percent (80%) of the full replacement value of such Building (excluding
the Tenant Work, Leasehold Improvements and Specialized Leasehold Improvements),
provided if any coverage that is not permitted to be maintained by Landlord
hereunder would cause Operating Costs to increase by a material amount, then
such coverage may only be added to Operating Costs if such coverage is either
(a) maintained by a majority of landlords in Northern California of projects
similar to the Project, as reasonably documented by Landlord, or (b) required by
Landlord’s then-Mortgagee; and (ii) Commercial General



18

--------------------------------------------------------------------------------



Liability Insurance (ISO form or equivalent) covering Landlord’s activities in
and about the Project. Provided the insurance coverage carried by Landlord
pursuant to (i) above shall not be reduced or otherwise adversely affected, all
of Landlord’s insurance may be carried under a blanket policy covering the
Project and any other property owned, leased or operated by Landlord or its
affiliates, provided the insurance requirements in this Lease are fulfilled and
the insurance coverage is not diminished in any way. The cost of all such
insurance is included in Operating Costs. Landlord shall not be obligated to
insure, and shall have no responsibility whatsoever for any damage to, the
Tenant Work, any Leasehold Improvements, Specialized Leasehold Improvements or
Tenant’s Property that Tenant may make, keep or maintain in the Leased Premises
during the Term.
ARTICLE IX
CONSTRUCTION AND ALTERATIONS
Section 9.01.
Condition of Leased Premises Upon Delivery.

Tenant agrees to accept possession of the Leased Premises upon Substantial
Completion thereof, subject only to Landlord’s express representations and
warranties set forth in this Section 9.01. Except for Landlord’s express
representations and warranties contained in this Lease, neither Landlord nor any
agent of Landlord has made any representation or warranty regarding the
condition of the Leased Premises, the Building, or the Project, the suitability
of the Leased Premises for Tenant’s use, or the identity of other tenants or
potential tenants of the Project. Landlord represents and warrants that, to
Landlord’s actual knowledge, as of the date of execution of this Lease, upon
completion of the Landlord Work (a) the Building will comply in all material
respects with all applicable laws, including, but not limited to, the Americans
With Disability Act and Title 24 (as such laws are applied and interpreted by
the applicable governmental authorities or quasi-governmental authorities as of
the date of this Lease) applicable to the condition in which the Building is
being delivered, without regard to any specific use of the Leased Premises or
the improvements to be installed by Tenant, (b) the Landlord Work (including,
without limitation, the heating, ventilating and air conditioning system and
equipment, the roof, the plumbing, electrical, and other mechanical systems
(collectively, the “Building Systems”)) shall have been constructed in
substantial conformity with Exhibit B and the Building Plans and Specifications
attached thereto, and (c) the Landlord Work and the Condenser Water System shall
be in an good working order and repair. If (x) as of the Term Commencement Date
the Building does not comply in all material respects with laws applicable to
the condition thereof, or (y) the Building was not constructed in substantial
conformity with Exhibit B and the Building Plans and Specifications attached
thereto, or the Landlord Work or the Condenser Water System are not in a good
working order and repair, on or before the first anniversary of Substantial
Completion, then Landlord shall not be liable to Tenant for any damages, but as
Tenant’s sole remedy, Landlord, at no cost to Tenant (and not charged as
Operating Costs), shall perform such corrective work or take such other actions
as may be necessary to cure any violation of law, cure any substantial deviation
from Exhibit B and the Building Plans and Specifications, or place the Landlord
Work or Condenser Water System in good working order and repair. Landlord shall
not be responsible for any condition that arises due to the construction of any
of the Tenant Work, the construction of any other modifications, alterations
and/or improvements or the installation of any of Tenant’s furniture, fixtures,
equipment or property, or that are due to Tenant’s particular use of the Leased
Premises or the particular manner in which Tenant conducts its business in the
Leased Premises. Landlord shall have the right to apply for and obtain a waiver
or deferment of compliance, the right to contest any violation in good faith,
including, but not limited to, the right to assert any and all defenses allowed
by applicable laws, and the right to appeal any decisions, judgments or rulings
to the fullest extent permitted by applicable laws, and Landlord’s obligation to
perform corrective work or take other action to cure a violation under this
Section 9.01 shall not apply until after the exhaustion of any and all rights to
appeal or contest, provided no such contest may materially, adversely affect
Tenant’s ability to use and operate any portion of the Leased Premises during
the progress of any such contest, or result in the expiration of the Landlord
Warranty Period so long as Notice of the initial claim is given to Landlord
during the Landlord Warranty Period. If Tenant does not notify Landlord in
writing on or before the Term Commencement Date, of any violation or alleged
violation of the representations and warranties in subsection (a) above, then
the such representations and warranties shall conclusively be deemed to be true
and correct, and Landlord shall thereafter have no further liability or
responsibility pursuant to this Section 9.01 with respect thereto. Further, if
Tenant does not notify Landlord in writing of a breach of the representation and
warranty in subclause (b), above, on or before the earlier of (1) ten (10)
Business Days after Tenant’s discovery of such breach, or (2) the first (1st)
anniversary of Substantial Completion, then such representation and warranty
shall be deemed to be true and correct, and Landlord shall thereafter have no
further liability or responsibility pursuant to this Section 9.01 with respect
thereto. Finally, if Tenant does not notify Landlord in writing on or before the
first (1st) anniversary of Substantial Completion (the period of time from
Substantial Completion to the first (1st) anniversary thereof being referred to
herein as the “Landlord Warranty Period”) of any violation of the representation
and warranty in subsections (b) or (c), above (or, in the case of subclause (b),
above, such earlier time as set forth above), then Landlord shall not be
responsible for correcting such condition pursuant to this Section 9.01 but
rather such condition shall be corrected as otherwise provided in the Lease and
the cost of performing such correction shall be included in Operating Costs, to
the extent permitted pursuant to Section 6.03.C or performed by Tenant as
required under Section 10.02. Nothing in the foregoing



19

--------------------------------------------------------------------------------



disclaimer will be deemed to affect or impair the obligation of Landlord to
maintain those portions of the Building that Landlord is required to maintain
under Section 10.01 hereof, including, without limitation, the elevators.
Section 9.02.
Tenant Improvements.

Landlord and Tenant, at their respective sole cost and expense, agree to provide
all improvements to the Building and Leased Premises in accordance with their
respective obligations set forth in Exhibit B.
Section 9.03.
Alterations.

Tenant shall not make or cause to be made any alterations, additions,
renovations, improvements or installations in or to the Leased Premises
(“Alterations”) without Landlord’s prior consent, which such consent may be
granted or withheld in Landlord’s reasonable discretion, unless expressly
provided herein to the contrary. Tenant shall in no event make or permit to be
made any Alterations that affect (i) any of the Building Systems, (ii) the
structural components of the Building including, without limitation, the roof,
(iii) the exterior appearance of the Building, or (iv) the Parking Garage
(collectively, the “Restricted Alterations”), without the prior written consent
of Landlord, which may be granted or withheld in Landlord’s sole discretion.
Notwithstanding the foregoing, Tenant may make cosmetic Alterations within the
Leased Premises that are not otherwise Restricted Alterations that cost up to
Five Hundred Thousand Dollars ($500,000.00) in the aggregate annually as long as
such cosmetic Alterations comply with laws, are consistent in appearance with
the Operating Standard and such Alterations are removed, and any damage to the
Leased Premises repaired as required hereunder, prior to the expiration of the
Term; provided, however, that such repair and restoration obligation shall not
apply to paint or carpet. If Landlord consents to any such alterations,
additions, renovations, improvements or installations by Tenant, Landlord shall
have the right (but not the obligation) in its sole discretion to manage or
supervise such work and Tenant shall pay to Landlord a reasonable fee to
reimburse Landlord for overhead and administrative costs and expenses incurred
in connection with the management or supervision of such work by Landlord, not
to exceed three percent (3%) of the hard costs of construction of any such
Alterations.
Section 9.04.
Work Requirements.

All Alterations performed by Tenant in the Leased Premises shall be performed
(i) promptly and in a workmanlike manner with first-class materials; (ii) by
duly qualified or licensed Persons; (iii) without unreasonable interference
with, or disruption to, the operations of Landlord or other tenants or occupants
of the Building; and (iv) in accordance with (a) plans and specifications
approved in writing in advance by Landlord (as to both design and materials)
which such approval may be granted or withheld in Landlord’s reasonable
discretion, except as otherwise provided in Section 9.03 above, and (b) all
applicable governmental permits, rules and regulations.
Section 9.05.
Ownership of Improvements.

All present and future Alterations and Specialized Leasehold Improvements made
by Tenant (collectively the “Leasehold Improvements”), that are accepted by
Landlord in accordance herewith, shall become property of Landlord upon Tenant’s
vacation or abandonment of the Leased Premises, unless Landlord directs
otherwise, shall remain upon and be surrendered with the Leased Premises in good
order, condition and repair; provided, however, in no event shall Landlord
require Tenant to remove any Leasehold Improvements or Tenant’s Work unless the
same are Specialized Leasehold Improvements. For purposes of this Lease,
“Specialized Leasehold Improvements” shall mean Leasehold Improvements that are
not reasonably reusable by, and have insubstantial utility for, future office
tenants of the type that are typically found in Silicon Valley (but not
factoring in Tenant as “typical”) as reasonably determined by Landlord;
provided, however, that in all events the following shall constitute Specialized
Leasehold Improvements: cafeterias, interior staircases, vaults, raised floor
systems, roll-up doors, generators, rack systems, all Tenant Lines, Rooftop
Installations, and Rooftop Equipment (each as defined below); provided, further,
however, that the foregoing shall not constitute Landlord’s consent to the
installation of any of the foregoing. If Tenant installs one or more interior
staircases in the Leased Premises, then, notwithstanding anything to the
contrary contained herein, Tenant’s obligation hereunder shall be limited to the
removal of such interior staircase(s) and the replacement thereof with a floor
with a structural integrity equivalent to that which existed as of Substantial
Completion of the Landlord Work. At the time of Tenant’s request for Landlord’s
approval of any Leasehold Improvements requiring Landlord’s consent, if Tenant
includes a request that Landlord identify any Specialized Leasehold Improvements
that Landlord intends to require Tenant to remove at the expiration or earlier
termination of this Lease, then if and to the extent that Landlord approves any
Specialized Leasehold Improvements, Landlord shall, simultaneous with its
approval thereof, identify in writing to Tenant which of such Specialized
Leasehold Improvements Tenant is required to remove at the expiration or earlier
termination of this Lease, if any, and Landlord shall not thereafter require
Tenant to remove any such Specialized Leasehold Improvements that were not so
identified by Landlord for removal. All movable goods, inventory, office
furniture, equipment, trade fixtures, signs, Tenant Lines, Rooftop
Installations, Rooftop Equipment and other movable personal property belonging
to Tenant that are not permanently affixed to the Leased Premises, shall remain
Tenant’s property (“Tenant’s Property”) and shall be removable by Tenant at any
time, provided that Tenant repairs any damage to the Leased Premises or the
Building caused by the removal of any of Tenant’s Property.



20

--------------------------------------------------------------------------------



Section 9.06.
Removal of Tenant’s Property.

Tenant shall remove all of Tenant’s Property (and any Leasehold Improvements as
Landlord may direct, consistent with Section 9.05, above) prior to the
Termination Date or the termination of Tenant’s right to possession. Tenant
shall repair any damage to the remaining Leasehold Improvements, the Leased
Premises or any other portion of the Building caused by such removal to a
condition reasonably comparable to the condition delivered or the initial
condition of the Leasehold Improvements, as applicable, reasonable wear and tear
and damage by casualty to be repaired by Landlord excepted. If Tenant fails to
timely remove said items, they shall be considered as abandoned and shall become
the property of Landlord, or Landlord may remove and dispose of them.
Section 9.07.
Mechanic’s Liens.

No mechanic’s or other lien shall be allowed against the Building as a result of
Tenant’s improvements to the Leased Premises. Tenant shall give Landlord Notice
not less than thirty (30) days prior to commencement of any work in, on or about
the Leased Premises, and Landlord shall have the right to record and post
notices of non-responsibility in or on the Leased Premises. Tenant shall
promptly pay all Persons furnishing labor, materials or services with respect to
any work performed by Tenant on the Leased Premises. If any mechanic’s or other
lien shall be filed against the Leased Premises or the Building by reason of
work, labor, services or materials performed or furnished, or alleged to have
been performed or furnished, to or for the benefit of Tenant, Tenant shall cause
the same to be discharged of record or bonded in the manner required by statute
to remove the effect of the relevant lien within ten (10) days subsequent to
Notice by Landlord. If Tenant fails to discharge or bond any such lien,
Landlord, in addition to all other rights or remedies provided in this Lease,
may bond said lien or claim (or payoff said lien or claim if it cannot with
reasonable effort be bonded) without inquiring into the validity thereof and all
expenses incurred by Landlord in so discharging said lien, including reasonable
attorney’s fees, shall be paid by Tenant to Landlord as Additional Rent on ten
(10) Business Days demand.
Section 9.08.
Cabling; Rooftop Installations.

A.    All voice, data, video, audio and other low voltage control transport
system cabling and/or cable bundles (“Tenant Lines”) installed in the Building
by Tenant or its contractor shall be (i) plenum rated and/or have a composition
makeup suited for its environmental use in accordance with NFPA 70/National
Electrical Code; (ii) reasonably identifiable as Tenant Lines; (iii) installed
in accordance with all EIA/TIA standards and the National Electric Code; and
(iv) installed and routed in accordance with a routing plan showing “as built”
or “as installed” configurations of cable pathways, outlet identification
numbers, locations of all wall, ceiling and floor penetrations, riser cable
routing and conduit routing (if applicable), and such other information as
Landlord may request. The routing plan shall be available to Landlord and its
agents at the Leased Premises upon request. Upon Landlord’s written request and
at Tenant’s sole cost and expense, Tenant shall cause all Tenant Lines (or such
Tenant Lines as Landlord shall request) to be removed at the expiration or
earlier termination of this Lease; provided, however, Landlord, at Landlord’s
option, shall have the right within ten (10) Business Days following Notice, to
cause such Tenant Lines to be removed by Landlord’s contractors at the
expiration or earlier termination of this Lease, and in such event, Tenant shall
reimburse Landlord (within thirty (30) days following Landlord’s written demand)
for all costs and expenses incurred by Landlord in connection therewith, as
reasonably demonstrated by Landlord (which obligation shall survive the
expiration or earlier termination of this Lease). Tenant and its
telecommunications companies, including local exchange telecommunications
companies and alternative access vendor services companies, shall have no right
of access to and within the Building (including the roof of the Building), for
the installation and operation of telecommunications systems, including voice,
video, data, Internet, and any other services provided over wire, fiber optic,
microwave, wireless, and any other transmission systems (“Telecommunications
Services”), for part or all of Tenant’s telecommunications within the Building
and from the Building to any other location without Landlord’s prior written
consent, not be unreasonably withheld, provided in all cases such providers will
have access to the Minimum Point of Entry (“MPOE”) of the Building for the
purposes of initiating such service. All providers of Telecommunications
Services must be on the then-current pre-approved list for the Project, if any,
which Landlord shall provide upon request by Tenant, or shall be approved by
Landlord in advance, which approval shall not be unreasonably withheld if Tenant
selects a national provider of such services, and shall be required to comply
with the rules and regulations of the Building, all applicable statutes, laws,
rules, orders, regulations and ordinances, and Landlord’s reasonable,
nondiscriminatory policies and practices for the Building. Tenant acknowledges
that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to Tenant
in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto,
subject to the indemnity provision hereof. Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services.
B.    Subject to the terms and conditions of this Lease including, without
limitation, the Rooftop Rules and Regulations (as defined below), Tenant may
during the Term, at no additional charge to Tenant, install, operate, maintain
and repair on a location of the roof of the Building designated by Landlord,
solely in connection with the conduct of Tenant’s business in the Leased
Premises, the Rooftop Equipment (as defined below) (collectively,



21

--------------------------------------------------------------------------------



“Rooftop Installations”). All costs associated with the design, fabrication,
engineering, permitting, installation, screening, maintenance, repair,
operation, use and removal of the Rooftop Installations shall be borne solely by
Tenant except to the extent that the Rooftop Installations are part of the
Tenant Work and are paid for out of the Tenant Work Allowance. For purposes of
this Lease, “Rooftop Equipment” shall mean (i) telecommunications antennae,
microwave dishes and other communications and information technology equipment
to serve Tenant’s business in the Leased Premises, (ii) connections for such
equipment for electrical wiring to the Building’s existing electrical supply and
cable (including the Tenant Lines) or similar connections necessary to connect
the Rooftop Equipment with Tenant’s related equipment located in the Leased
Premises.
C.    The routes or paths for such wiring and connections (including the Tenant
Lines) shall be through the Building’s risers, plenums, conduits and shafts,
subject to reasonable space limitations and Landlord’s reasonable requirements
for use of such areas, and in all events subject to Landlord’s approval of plans
and installation pursuant to other provisions of this Lease (such routes or
paths are collectively referred to herein as “Cable Paths” and all such
electrical and other connections, including the Tenant Lines, are collectively
referred to herein as “Connections”) with respect to any Rooftop Installations
installed after the Tenant Work is completed. If the Rooftop Equipment or other
Rooftop Installations or Connections, or any part thereof, constitute part of
the Tenant Work, then Landlord’s approvals or disapprovals above shall be given
by Landlord in connection with, and subject to the time periods governing, its
approval or disapproval of the Construction Drawings pursuant to the Work
Agreement.
D.    Without limiting the generality of any other provision hereof, Tenant
shall install, maintain, use and operate its Rooftop Equipment in compliance
with all applicable statutes, laws, rules, orders, regulations and ordinances
and the Rooftop Rules and Regulations attached hereto as Exhibit E, and shall
not interfere with or otherwise impair the use and operation of any of the
following that is operating within the manufacturer’s specifications therefor or
any license granted in connection therewith: (i) television or radio equipment
in or about the Project; (ii) transmitting, receiving or master television,
telecommunications or microwave antennae equipment located in any portion of the
Project; or (iii) radio communication system located on any portion of the
Project.
E.    If roof repairs and/or roof replacements to the Building (the “Roof
Repairs”) are reasonably necessary at any time, and such roof repairs are
conducted by Landlord, Landlord shall give Tenant at least ten (10) Business
Days’ prior Notice of the date Landlord intends to commence such Roof Repairs
(except that no prior Notice shall be required in the event of an emergency),
along with a description of the work scheduled to be performed, where it is
scheduled to be performed on the roof, and an estimate of the time frame
required for that performance. Tenant shall, at its sole expense, within ten
(10) Business Days following receipt of such Notice, remove or relocate the
Rooftop Installations on a temporary basis if Landlord reasonably determines
such removal of relocation is reasonably necessary or appropriate for the
expeditious performance of any Roof Repairs, provided Landlord and Tenant will
reasonably cooperate to minimize any interference in service from Rooftop
Equipment cause by such relocation or repairs.
F.    Notwithstanding anything to the contrary set forth in this Section 9.08 or
elsewhere in this Lease, if at any time during the Lease Term, the Building
shall become a multi-tenant Building due to the termination of this Lease as to
part of the Building, then Tenant shall only be entitled to use its
proportionate share of the roof area of the Building designated by Landlord for
the installation of such type of equipment, calculated based on the total number
of square feet available on the roof for the installation of such equipment, and
the proportion of the Floor Area of the remaining Leased Premises to the total
Floor Area available for lease in the Building. Subject to capacity and other
provision set forth above, Landlord will reasonably cooperate with Tenant to
provide for the installation of Rooftop Equipment by Tenant’s sublesees.
ARTICLE X
REPAIRS, MAINTENANCE, AND LANDLORD’S ACCESS
Section 10.01.
Repairs by Landlord.

Subject to the terms of this Lease, Landlord agrees to maintain the roof, the
exterior surfaces of the exterior walls (including the glazing), the elevators
in the Building and the structural portions of the Building and the Condenser
Water System in good order, condition and repair. The costs incurred by Landlord
to perform such repairs, maintenance and replacements shall constitute Operating
Costs and shall be reimbursed to Landlord in accordance with Article VI above,
subject to the exclusions and limitations therein. Notwithstanding the
foregoing, if any such repairs, maintenance or replacements are necessitated by
Tenant’s default under this Lease, or by any act or negligence of Tenant, its
agents, employees, assigns, concessionaires, contractors, subcontractors or
invitees, Tenant shall reimburse to Landlord the reasonable cost incurred in
completing such repairs within thirty (30) days after demand therefor, which
demand will be accompanied by a reasonable itemization and invoices to evidence
the relevant charges.



22

--------------------------------------------------------------------------------



Section 10.02.
Repairs and Maintenance by Tenant; Janitorial; Tenant Capital Repairs.

A.    Except for the performance of repairs and maintenance that are expressly
the responsibility of Landlord under Section 9.01 above, Tenant shall at all
times during the Term at Tenant’s sole cost and expense maintain the Building
(including, without limitation, the Locker Room and the Exclusive Elevator
Lobbies) in a first-class, good, clean, and secure condition and promptly make
all necessary repairs and replacements, as reasonably determined by Landlord,
with materials and workmanship of the same character, kind and quality as the
original (provided Tenant will not be required to correct defects in the
Landlord’s Work during the Warranty Period to the extent such defects are
required to be corrected by Landlord under Section 9.01, above), including,
without limitation, the following: (a) interior glass, windows, window frames,
window casements (including the repairing, resealing, cleaning and replacing of
such interior windows); (b) interior and exterior doors, door frames and door
closers; (c) interior lighting (including, without limitation, light bulbs and
ballasts); (d) the Building Systems including, without limitation, the heating,
ventilation, air conditioning, plumbing, sewer, drainage, electrical, fire
protection, elevator, life safety and security systems and equipment and other
mechanical, electrical and communications systems and equipment and any
specialty or supplemental Building Systems installed by or for Tenant), but in
no event (i) any elevators which shall be the responsibility of Landlord, and
not Tenant to repair and maintain; (ii) the Retail Area or any facilities or
systems serving the Retail Area; or (iii) the Condenser Water System,
maintenance and repair of which will be Landlord’s responsibility; (e) all of
Tenant’s security systems in or about or serving the Premises; (f) Tenant’s
signage; and (g) interior demising walls and partitions (including painting and
wall coverings), equipment, floors, and any roll-up doors, ramps and dock
equipment. Tenant shall cause such repairs to be performed with reasonable
commercial diligence and in a good and workmanlike manner and/or request that
Landlord make such repairs in accordance with this Lease, even if located
outside the Building, provided Tenant is granted a license over the Common Areas
for the purposes of making any such repairs. Tenant’s obligations hereunder
includes replacements that constitute capital improvements and/or capital
expenditures, but subject to the provisions hereof regarding amortization of
certain capital expenses. Without limiting the foregoing, Tenant shall, at
Tenant’s sole cost and expense, procure and maintain contracts, with copies to
Landlord, in customary form and substance for and with licensed, bondable
contractors reasonably acceptable to Landlord specializing and experienced in
(i) the inspection, maintenance and service of the Building Systems that the
Tenant is responsible to repair hereunder; (ii) the inspection, maintenance and
service of the fire, life safety and security systems within the Building; (iii)
pest control for the Building; and (iv) exterior and interior window washing for
the Building. Tenant shall deliver to Landlord copies of all reports related to
such maintenance contracts thereafter received by Tenant, including maintenance
reports, monitoring reports and testing reports, within ten (10) Business Days
of receipt. Further, Tenant shall be responsible for providing janitorial
service on each Business Day to the Operating Standard. In furtherance of the
foregoing, Tenant shall have the right to contract directly with Landlord’s
janitorial contractor (“Landlord’s Janitor”) at Tenant’s sole cost and expense,
for the janitorial services to be provided to the Leased Premises; provided,
however, if Tenant does not elect to contract directly with Landlord’s Janitor,
then Tenant shall engage for the Leased Premises a reputable third party
janitorial contractor reasonably satisfactory to Landlord (the “Third Party
Janitor”). Tenant agrees that Tenant shall only engage the services of such
contractors and subcontractors who will work in harmony with Landlord’s
contractors and the contractors employed by the other tenants and occupants of
the Project so that there shall be no labor disputes which would interfere with
the operation, construction and completion of the Project or with any work being
carried out therein.
B.    Notwithstanding the provisions of Section 10.02.A, above, to the contrary,
if Tenant is required by the terms of this Lease to make any capital repair or
replacement (as determined in accordance with generally accepted accounting
principles) to the Leased Premises or any of the Building Systems (a “Tenant
Capital Repair”), then such Tenant Capital Repairs shall be made as follows:
(i)    Any Specialized Leasehold Improvements which Landlord designates to be
removed from the Premises on or before the Termination Date and Tenant’s
Property, any specialized supplementary Building Systems installed by Tenant and
any Tenant Capital Repairs necessitated by Tenant’s failure to perform its
maintenance and repair obligations hereunder shall be repaired by Tenant, at
Tenant’s sole cost and without amortization as required hereunder.
(ii)    If the Tenant Capital Repair shall cost less than Fifty Thousand Dollars
($50,000), Tenant shall make such Tenant Capital Repair at its cost subject to
the Alterations provisions of this Lease.
(iii)     Any Tenant Capital Repairs that are not the responsibility of Tenant
under subsection (i) hereof and are not made by Tenant as provided in subsection
(ii) above, shall be made by Tenant (unless Landlord elects otherwise pursuant
to the terms hereof) and subject to the Tenant Capital Repair Amortization. If
Landlord elects to make any such Tenant Capital Repairs, then such Tenant
Capital repairs will be initiated and completed promptly after Tenant provides
Notice and in accordance with the terms hereof.
(iv)    Prior to engaging a contractor to perform any Tenant Capital Repairs,
Tenant shall provide Landlord with Notice thereof, describing the scope of the
proposed Tenant Capital Repairs, and the estimated cost thereof, and



23

--------------------------------------------------------------------------------



Landlord shall, within ten (10) Business Days of Landlord’s receipt of such
Notice, advise Tenant if Landlord objects to the scope or cost estimate or if
Landlord elects to complete such Tenant Capital Repair; provided, however, that
if Landlord fails to respond within such ten (10) Business Day period, then
Landlord shall be deemed to have objected to the proposed Tenant Capital Repair.
If Landlord approves the Tenant Capital Repair but fails to expressly state in
writing that it elects to complete such Tenant Capital Repair, then Landlord
will be deemed to have elected not to complete the Tenant Capital Repair, in
which case Tenant shall complete such Tenant Capital Repair. Within ten (10)
Business Days of Tenant’s receipt of Landlord’s objection, each of Landlord and
Tenant shall appoint a technical expert qualified to give an opinion with
respect to the necessity of the Tenant Capital Repair, the pros and cons of
repairing versus replacing the system at issue, the estimated useful life of the
Tenant Capital Repair, the reasonableness of the cost estimate and whether or
not such Tenant Capital Repair is covered by Landlord’s limited warranty under
Section 9.01, above. If the two (2) technical experts are unable to agree on a
joint recommendation to Landlord and Tenant with respect to such Tenant Capital
Repair within ten (10) Business Days of the appointment of the second technical
expert, then the two (2) technical experts shall appoint a third technical
expert with the same qualifications within ten (10) Business Days of the
expiration of such ten (10) Business Day period. The third technical expert
shall render his or her decision on all contested issues within ten (10)
Business Days of his or her appointment and the opinion of the third technical
expert shall be final and binding on the parties. If the foregoing procedure
results in a determination that the Tenant Capital Repair is necessary and that
its cost estimate is reasonable and the Tenant Capital Repair is not covered by
Landlord’s limited warranty under Section 9.01 hereof, then the cost of such
Tenant Capital Repair shall be paid in accordance with Section 10.02.B(v),
below, and treated as set forth in Section 10.02.B.(vi), below. Alternatively,
if the foregoing procedure results in a determination that all or a portion of
the Tenant Capital Repair is either unnecessary or that its cost estimate is
unreasonable and is not covered by Landlord’s limited warranty under Section
9.01, then, if Tenant elects to proceed with such Tenant Capital Repair, the
cost of such Tenant Capital Repair that is necessary or reasonable shall be paid
by Landlord pursuant to Section 10.02.B.(v), below and treated as set forth in
Section 10.02.B.(vi), below, and Tenant shall solely bear the portion of the
cost of such Tenant Capital Repair that is found to be unnecessary or
unreasonable without reimbursement from Landlord.
(v)    Subject to subsections (i), (ii) and the last sentence of subsection
(iv), above, if either Tenant or Landlord elect to make a Tenant Capital Repair,
then Landlord shall (subject to the terms set forth in Section 10.02.B.2(vi),
below) pay for the cost thereof. If Tenant pays the cost, such cost shall be
reimbursed to Tenant within thirty (30) days after Tenant presents Landlord with
copies of paid invoices covering the costs approved pursuant to subsection (iv),
above, together with lien waivers reasonably satisfactory to Landlord from
contractors and subcontractors performing the work and copies of any warranties,
indemnities or guaranties provided in connection therewith. Notwithstanding the
foregoing, if at the time Landlord is obligated to reimburse Tenant for any
amounts under this subsection Tenant is in monetary Default of this Lease, then
Landlord shall have the right, but not the obligation, to offset such past due
amounts against any amounts otherwise due and payable hereunder.
(vi)    If Landlord pays for a Tenant Capital Repair, the cost of such repair
shall be amortized over the useful life of the relevant repair as reasonably
determined by Landlord in accordance with industry practices together with
interest at a rate per annum equal to the actual rate of interest paid by
Landlord on funds borrowed for the purpose of paying for such Tenant Capital
Repair; provided, however, that if Landlord does not borrow funds for the
payment thereof, then interest at the Imputed Interest Rate (“Tenant Capital
Repair Amortization”). The portion of the Tenant Capital Repair Amortization
attributable to the Term, shall be payable by Tenant as Additional Rent, in
monthly installments over the Term, including any extensions thereof.
Section 10.03.
Inspections, Access and Emergency Repairs by Landlord.

Upon reasonable prior notice (not less than one (1) Business Day) and without
materially adversely affecting Tenant’s business within the Leased Premises,
Tenant shall permit Landlord to enter all parts of the Leased Premises to
inspect the same and to perform its obligations under this Lease, provided no
such entry will unreasonably interfere with access to, or use of the Leased
Premises. In the event of an Emergency, Landlord may enter the Leased Premises
at any time and make such inspection and repairs as Landlord deems necessary, at
the risk and for the account of Tenant.
Section 10.04.
California Accessibility Compliance.

Landlord hereby notifies Tenant that, as of the date of this Lease, the property
being leased hereunder has not been constructed and therefore has not been
inspected by a Certified Access Specialist (as that term is defined in
California Civil Code Section 55.52) and, therefore, Tenant waives any and all
rights it may have under Section 1938 of the California Civil Code, as such code
section may be amended from time to time, and any successor statutes and similar
applicable laws, now or hereafter in effect.
ARTICLE XI
CASUALTY



24

--------------------------------------------------------------------------------



Section 11.01.
Fire or Other Casualty.

Tenant shall give prompt Notice to Landlord in case of fire or other casualty
(“Casualty”) to the Leased Premises or the Building.
Section 11.02.
Right to Terminate.

G.    If (i) the Leased Premises (other than the Locker Room and/or Exclusive
Elevator Lobbies) and/or Building are damaged to the extent of fifty percent
(50%) or more of the cost of replacement thereof (i.e., more than fifty percent
(50%) of the Floor Area of the Leased Premises immediately before such Casualty
is rendered untenantable) and Landlord determines that such damage cannot be
repaired to the condition required hereunder within two hundred seventy (270)
days from the date of such occurrence; (ii) during the last two (2) Lease Years
or in any Partial Lease Year at the end of the Term, the Leased Premises are
damaged to the extent of more than twenty-five percent (25%) of the cost of
replacement thereof; then (x) Landlord may terminate this Lease by Notice to
Tenant within sixty (60) days after the date of the Casualty, subject to
Tenant’s rights hereunder to negate such Notice, provided Landlord’s Notice will
include reasonable substantiation of Landlord’s cost of repair and the time
required to repair. If Landlord so terminates this Lease and Tenant does not
negate Landlord’s Notice as provided herein, then the Termination Date shall be
the date set forth in the Notice to Tenant, which date shall not be more than
ninety (90) days after the giving of said Notice. The “cost of replacement”
shall be determined by the company or companies insuring Landlord against the
Casualty, or, if there shall be no such determination, by a qualified Person
selected by Landlord to determine such “cost of replacement.”
H.    If during the last two (2) Lease Years or in any Partial Lease Year at the
end of the Term either (i) the Leased Premises (other than the Locker Room and
Exclusive Elevator Lobbies) are damaged to the extent of more than twenty-five
percent (25%) of the cost of replacement thereof, or (ii) more than fifty
percent (50%) of the Floor Area of the Leased Premises (other than the Locker
Room and Exclusive Elevator Lobbies) immediately before such Casualty is
rendered untenantable and Landlord determines that such damage cannot be
repaired within one hundred eighty (180) days from the date of such occurrence,
Tenant may, notwithstanding any right Landlord may have hereunder to elect that
this Lease continue, terminate this Lease by giving Landlord sixty (60) days’
prior Notice given within sixty (60) days after the date of the Casualty.
Section 11.03.
Landlord’s Duty to Reconstruct.

Landlord shall repair the Leased Premises (excluding Tenant’s Property and the
Leasehold Improvements and Tenant’s Work, which shall be Tenant’s obligation to
repair, restore or replace) to a substantially similar condition as existed
prior to the Casualty except for modifications required by zoning and building
codes and other applicable laws, codes, regulations and ordinances that do not
materially reduce Floor Area. Unless this Lease is terminated as provided in
this Article XI, Landlord shall to the extent the insurance proceeds are
received by Landlord therefor (or would have been available to Landlord had
Landlord carried the insurance required to be carried pursuant to this Lease and
complied with the terms thereof), proceed with reasonable diligence and
promptness, given the nature of the damage to be repaired, to effect the
Landlord’s restoration work, all subject to reasonable delays for insurance
adjustments, zoning laws, building codes, and other applicable laws, codes,
regulations and ordinances then in effect, Tenant Delays and Force Majeure.
Under no circumstance shall Landlord’s restoration work include repairs and
restoration of the Tenant Work, any subsequent Leasehold Improvements or
Tenant’s Property. Unless this Lease is terminated as provided in this Article
XI, if and to the extent that any damaged Tenant Work, Leasehold Improvements,
or Tenant’s Property must be removed in order for Landlord to prosecute
Landlord’s restoration work or to eliminate any hazard or nuisance resulting
from such damaged Tenant Work, Leasehold Improvements or Tenant’s Property then,
after Landlord gives Tenant access for that purpose, Tenant shall proceed with
reasonable diligence, given the nature of the work, to remove such damaged
Tenant Work, Leasehold Improvements and/or Tenant’s Property in accordance with
applicable laws, subject to reasonable delays for insurance adjustments and
Force Majeure, unless removal is covered by Landlord’s insurance if Landlord
removes such items, in which case Landlord shall remove such items.
Section 11.04.
Tenant’s Duty to Reconstruct.

Unless this Lease is terminated as provided in this Article XI, in the event of
a Casualty, Tenant shall, to the extent that insurance proceeds are available to
Tenant therefor (or would have been available to Tenant had Tenant carried the
insurance required to be carried pursuant to this Lease and complied with the
terms thereof) restore the Tenant Work, Leasehold Improvements, and Tenant’s
Property to substantially the same condition existing prior to the Casualty
except for modifications required by zoning and building codes and other
applicable laws, codes, regulations and ordinances. Tenant shall proceed with
reasonable diligence, given the nature of the work, to effect such restoration
in a good and workmanlike manner and in accordance with applicable laws, subject
to Force Majeure. If this Lease is terminated as provided in this Article XI,
Tenant, no later than the expiration or sooner termination of this Lease, shall
remove the damaged Tenant Work, Leasehold Improvements, and Tenant’s Property
unless the Building is to be razed and/or demolished, in which case Tenant shall
have no obligation to remove any such improvements or personal property.



25

--------------------------------------------------------------------------------



Section 11.05.
Insurance Proceeds.

In the event of any damage to the Leased Premises or the Building (or any
equipment, furniture, furnishings, trade fixtures or personal property therein)
from any Casualty, Landlord shall be entitled to the full proceeds of any
insurance coverage carried by Landlord in connection with such loss or damage,
and Tenant shall be entitled to the full proceeds of any insurance coverage
carried by Tenant in connection with such loss or damage; provided, however, in
the event Tenant shall exercise any right to terminate this Lease as a result of
a Casualty in accordance with this Article XI, then Tenant shall have the
obligation to remit to Landlord, from (and to the extent of) the proceeds of any
of Tenant’s insurance covering same, an amount equal to the unamortized cost of
the Tenant Work (or other allowances afforded Tenant by Landlord hereunder with
respect to construction of improvements to any portion of the damaged Leased
Premises) if Landlord advises Tenant that Landlord intends in good faith to
restore the Building to substantially the condition and substantially the same
use existing prior to such loss or damage.
Section 11.06.
Landlord Not Liable For Business Interrupt.

Notwithstanding any provision in this Lease to the contrary, Landlord shall not
be liable for any loss of business, inconvenience or annoyance arising from any
repair, restoration or rehabilitation of any portion of the Leased Premises or
the Building as a result of any damage from a Casualty; provided that the
foregoing shall not be deemed to excuse or otherwise modify Landlord’s
continuing obligation to perform Landlord’s restoration work, all as and to the
extent otherwise provided in this Article XI, nor impair Tenant’s right to
abatement of Rent as provided herein.
Section 11.07.
Rent Abatement.

Whether or not Landlord or Tenant elect to terminate this Lease under this
Article XI, while this Lease shall remain in full force after a Casualty, Tenant
shall be entitled to a reduction of Minimum Rent and Tenant’s Share of Operating
Costs and Taxes in proportion that the Floor Area of the Leased Premises not
actually used by Tenant in good faith after the Casualty bears to the total
Floor Area of the Lease Premises, during the period beginning with the date such
Floor Area becomes untenantable and Tenant ceases to use such Floor Area for the
normal conduct of its business and ending either thirty (30) days after
substantial completion of Landlord’s restoration work or on the effective date
of any termination, as applicable. For purposes of this Article XI, the term
“Substantial Completion” shall have the same meaning as provided in Exhibit B
with respect to substantial completion of the Landlord Work.
Section 11.08.
Casualty Prior To Completion Of Initial Improvements.

The terms and provisions of this Article XI shall apply to any damage to the
Building caused as a result of a Casualty, regardless of whether such damage
occurs prior to or after the Term Commencement Date
Section 11.09.
Election of Tenant to Complete Repairs.

In the event that Landlord shall elect to terminate this Lease in accordance
with the provisions hereof, or shall undertake a restoration of the Leased
Premises, but shall fail to complete the same within the two hundred seventy
(270) day period provided herein, Tenant may provide Notice to Landlord, within
thirty (30) days after any termination Notice, or the expiration of the relevant
period, whereby Tenant may elect to undertake the relevant restoration. Tenant
shall include with its Notice, evidence that it has sufficient funds, together
with any funds to be provided by Landlord from the undisbursed proceeds of its
insurance available for such restoration, to complete such restoration. If
Tenant undertakes such restoration, Landlord shall assign and make available to
Tenant the insurance proceeds paid to Landlord on account of such casualty,
which shall be disbursed in accordance with the requirements of any lender to
Landlord, or, if Landlord does not have a lender, commercially reasonable
construction disbursement procedures. If Tenant undertakes such restoration,
Rent shall be abated in accordance with Section 11.07, Tenant shall be subject
to the approval requirement for Alterations to the extent that it shall elect to
restore the Building in any manner that is at variance with the Building Plans,
Tenant’s Work and/or any approved Leasehold Improvements, and Tenant shall,
throughout the period of reconstruction, diligently pursues such reconstruction
to completion subject to Landlord Delay and Force Majeure.
Section 11.10.
Waiver.

This Article XI shall be Tenant’s sole and exclusive remedy in the event of
damage or destruction to the Leased Premises or the Building. As a material
inducement to Landlord entering into this Lease, Tenant hereby waives any rights
it may have under Sections 1932, 1933(4), 1941 or 1942 of the Civil Code of
California with respect to any destruction of the Leased Premises, Landlord’s
obligation for tenantability of the Leased Premises and Tenant’s right to make
repairs and deduct the expenses of such repairs, or under any similar law,
statute or ordinance now or hereafter in effect.
ARTICLE XII
CONDEMNATION



26

--------------------------------------------------------------------------------



Section 12.01.
Taking of Leased Premises.

A.    If more than twenty-five percent (25%) of the Floor Area of the Leased
Premises (other than the Locker Room or the Exclusive Elevator Lobbies) or if
more than 25% of the parking spaces provided to Tenant hereunder shall be
appropriated or taken under the power of eminent domain, or conveyance shall be
made in anticipation or in lieu thereof and Landlord does not provide reasonably
comparable parking (both in number of parking stalls and convenience (it being
acknowledged that if the Parking Garage is subject to a Taking, comparably
convenient parking may be located in other portions of the Project)) for
Tenant’s use (“Taking”), either party may terminate this Lease as of the
effective date of the Taking by giving Notice to the other party of such
election within thirty (30) days prior to the date of such Taking.
B.    If there is a Taking of a portion of the Leased Premises and this Lease is
not terminated pursuant to Section 12.01.A, above, then (i) as of the effective
date of the Taking, this Lease shall terminate only with respect to the portion
of the Leased Premises taken; (ii) after the effective date of the Taking, the
Rent shall be reduced by multiplying the same by a fraction, the numerator of
which shall be the Floor Area not useable by Tenant after the Taking and the
denominator of which shall be the Floor Area of the Leased Premises immediately
prior to the Taking; and (iii) as soon as reasonably possible after the
effective date of the Taking, Landlord shall, to the extent feasible, restore
the remaining portion of the Leased Premises to a complete unit of a similar
condition as existed prior to any work performed by Tenant, provided, however,
Landlord shall not be required to expend more on such alteration or restoration
work than the condemnation award received and retained by Landlord for the
Leased Premises. If the taking affects the parking Landlord will use reasonable
measures to provide reasonably comparable (both in number of parking stalls and
convenience it being acknowledged that if the Parking Garage is subject to a
Taking, comparably convenient parking may be located in other portions of the
Project) to substitute for the spaces lost.
Section 12.02.
Taking of Building.

If there is a Taking of any portion of the Building so as to render, in
Landlord’s reasonable judgment, the remainder unsuitable for use as an office
building, Landlord shall have the right to terminate this Lease upon thirty (30)
days’ Notice to Tenant. Provided Tenant is not then in Default, Tenant shall
receive a proportionate refund from Landlord of any Rent paid in advance by
Tenant.
Section 12.03.
Condemnation Award.

All compensation awarded for a Taking of any part of the Leased Premises
(including the Leasehold Improvements) or a Taking of any other part of the
Building shall belong to Landlord. Tenant hereby assigns to Landlord all of its
right, title and interest in any such award. Tenant shall have the right to
collect and pursue any separate award as may be available under local procedure
for moving expenses or Tenant’s Property, so long as such award does not reduce
the award otherwise belonging to Landlord as aforesaid.
Section 12.04.
Waiver of CCP § 1265.130.

Each party waives the provisions of California Civil Code Procedure Section
1265.130 allowing either party to petition the superior court to terminate this
Lease as a result of a partial taking. The rights contained in this Article XII
shall be Tenant’s sole and exclusive remedy in the event of a Taking. Tenant
waives the provisions of Sections 1265.130 and 1265.150 of the California Code
of Civil Procedure and the provisions of any successor or other law of like
import.
ARTICLE XIII
PARKING GARAGE AND PARKING RIGHTS
Section 13.01.
Parking Rights.

Provided that Tenant or any Permitted Transferee or assignee of Tenant approved
by Landlord is leasing the entire Leased Premises and is not in Default under
this Lease, Tenant shall have the right to use a total of seven hundred (700)
parking spaces which shall include (a) the exclusive right during Business Hours
(and the non-exclusive right after Business Hours) to all of the parking spaces
in the four level subterranean parking area under the Building (the “Parking
Garage”) (which shall consist of approximately six hundred sixty-six (666)
Spaces), and (b) the non-exclusive right to use approximately thirty four (34)
spaces in the Lot 7 Parking Garage. If Tenant or any Permitted Transferee or
assignee of Tenant approved by Landlord no longer leases the entire Leased
Premises originally leased hereunder, then the number of parking spaces
allocated to Tenant shall be proportionately reduced based on a fraction the
numerator of which is the Floor Area then leased by Tenant and the denominator
of which is the Floor Area of the entire Building. Any reduction in the number
of parking spaces allocated to Tenant hereunder pursuant the foregoing shall be
proportionately reduced from the Parking Garage and the Lot 7 Parking Garage.
The use of the foregoing spaces shall be at no additional charge to Tenant. Such
parking spaces shall be used solely for the parking of passenger vehicles by
Tenant and its employees, business invitees, and permitted sublessees and
assignees hereunder only. Parking spaces may not be assigned or transferred
separate and apart from this Lease, or



27

--------------------------------------------------------------------------------



any sublease or license hereunder, and upon the expiration or earlier
termination of this Lease, Tenant’s rights with respect to all parking spaces
shall immediately terminate. Outside of Building Hours, the parking spaces in
the Parking Garage shall be available for use, on a non-exclusive, first
come/first served basis, by Landlord, Tenant and the customers, patrons, guests
and invitees of the Commercial Portion of the Project, but free of charge to
Tenant. Tenant further acknowledges and agrees that the thirty four (34) parking
spaces in the Lot 7 Parking Garage shall be non-exclusive and first come/first
use at all times during the day; provided, however, that nothing contained
herein shall prevent Landlord from granting any tenant or occupant of the
Project the exclusive right to any spaces within the Lot 7 Parking Garage so
long as if such exclusive rights are granted, Tenant will also be granted
similar rights on a “most favored nation” status to the exclusive rights granted
to such other party, for Tenant’s thirty four (34) spaces. Tenant expressly
acknowledges and agrees that the designation of any parking spaces within the
Lot 7 Parking Garage as “short term parking” or the equivalent shall not
constitute the granting of any exclusive parking rights for purposes of Tenant’s
right to exclusive parking. Further, throughout the Term, Tenant and its
employees, business invitees, and permitted sublessees and assignee shall have
the non-exclusive right to use all other parking areas in the Project on a
non-exclusive, first come/first use basis subject to payment of any applicable
parking charges.
Section 13.02.
Use of Bicycle Lockers and Showers.

So long as Tenant is leasing the entire Leased Premises, Tenant shall have the
exclusive right to use the bicycle lockers and locker room and shower facilities
located on the first floor of the Parking Garage (the “Locker Room”) and
constructed for Tenant’s use as part of the Landlord Work, and the Exclusive
Elevator Lobbies without charge, during the Term. Tenant shall have the same
responsibilities with regard to any damage or liability of any kind or for any
injury to or death of persons arising in connection with the use of the bicycle
lockers and/or on or about the Locker Room and/or the Exclusive Elevator Lobbies
that Tenant has pursuant to this Lease in respect of such events occurring
within the Leased Premises, and Tenant shall be solely responsible to provide
liability insurance and all-risk property insurance coverage relating to the
entirety of such areas.
Section 13.03.
Parking Rules and Conditions.

Use of the Parking Garage, the spaces in the Lot 7 Parking Garage and any other
parking facilities of the Project by Tenant, its employees, business invitees,
and permitted subleesses and assignees is further subject to the reasonable
rules and regulations of Landlord as may be promulgated or amended by Landlord
from time to time in Landlord’s reasonable discretion. Landlord shall at all
times during the Term of this Lease have in place reasonable policies to prevent
the use of the spaces exclusively designated for Tenant’s use in the Parking
Garage by other users of the Project, during Building Hours, including without
limitation any users of the Residential Portion or other portions of the
Project.
ARTICLE XIV
SUBORDINATION AND ATTORNMENT
Section 14.01.
Subordination.

Tenant’s rights under this Lease are subordinate to (i) all present and future
ground or underlying leases affecting all or any part of the Building, and (ii)
any easement, license, mortgage, deed of trust or other security instrument now
or hereafter affecting the Building (those documents referred to in (i) and (ii)
above being collectively referred to as a “Mortgage” and the Person or Persons
having the benefit of same being collectively referred to as a “Mortgagee”).
Tenant’s subordination provided in this Section 14.01 is self-operative and no
further instrument of subordination shall be required; provided, however, (x)
any such subordination is conditioned on the Mortgagee’s agreement not to
disturb Tenant in possession of the Leased Premises after a foreclosure of any
Mortgage for so long as there shall be no Default under the Lease and (y) if
requested by Tenant, Landlord agrees to use commercially reasonable efforts to
obtain a commercially reasonable subordination, non-disturbance and attornment
agreement from any future Mortgagee recognizing Tenant’s rights under this
Lease; provided, however, that Landlord’s inability to obtain such an agreement
shall neither constitute a default herein or release Tenant from its obligations
hereunder. Landlord represents and warrants that, as of the date of this Lease,
the Leased Premises is not encumbered by any Mortgage or other interest superior
to that of Tenant, the termination of which could give rise to a termination of
the Lease.
Section 14.02.
Attornment.

If any Person succeeds to all or part of Landlord’s interest in the Leased
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease or otherwise, Tenant shall, without charge, attorn
to such successor-in-interest upon request from Landlord, provided such
successor agrees to recognize this Lease for so long as there is no Default
hereunder.
Section 14.03.
Estoppel Certificate.

Each of Landlord and Tenant, within twenty (20) days after receiving Notice
from, and without charge or cost to, the other, shall certify by written
instrument to the other or any other Person designated by Landlord or



28

--------------------------------------------------------------------------------



Tenant: (i) that this Lease is in full force and effect and unmodified (or if
modified, stating the modification); (ii) the dates, if any, to which each
component of the Rent due under this Lease has been paid; (iii) whether Landlord
or Tenant has failed to perform any covenant, term or condition under this
Lease, and the nature of Landlord’s or Tenant’s failure, if any; and (iv) such
other relevant information as Landlord or Tenant may reasonably request.
Section 14.04.
Quiet Enjoyment.

Landlord covenants that it has full right, power and authority to enter into
this Lease and that Tenant, upon performing all of Tenant’s obligations under
this Lease and timely paying all Rent, shall, subject to the terms of this Lease
and all matters of record affecting the Leased Premises, peaceably and quietly
have, hold and enjoy the Leased Premises during the Term without hindrance,
ejection or molestation by any Person lawfully claiming by, through or under
Landlord.
ARTICLE XV
ASSIGNMENT AND SUBLETTING
Section 15.01.
Landlord’s Consent Required.

A.    Tenant, shall not voluntarily or involuntarily, by operation of law or
otherwise: (i) transfer, assign, mortgage, encumber, pledge, hypothecate, or
assign all or any of its interest in this Lease; (ii) sublet or permit the
Leased Premises, or any part thereof, to be used by others, including, but not
limited to, concessionaires or licensees; (iii) issue new stock (or partnership
shares or membership interests), create additional classes of stock (or
partnership shares or membership interests), or sell, assign, hypothecate or
otherwise transfer the outstanding voting stock (or partnership shares or
membership interests) so as to result in a change in the present control of
Tenant, provided, however, that this subsection (iii) shall not be applicable to
Tenant so long as it is a publicly owned corporation whose outstanding voting
stock is listed on a national securities exchange (as defined in the Securities
Exchange Act of 1934, as amended) or is traded actively in the over-the-counter
market; without the prior consent of Landlord, in each instance, which consent
Landlord may not unreasonably withhold, which reasonableness is subject to the
provisions set forth in Section 15.01.D and subject to Section 15.03, below. All
of the foregoing transactions shall be referred to collectively or singularly as
a “Transfer”, and the Person to whom Tenant’s interest is transferred shall be
referred to as a “Transferee”.
B.    Any Transfer requiring consent hereunder and made without Landlord’s
consent shall not be binding upon Landlord, shall confer no rights upon any
third Person, and shall, without Notice or grace period of any kind, constitute
an immediate Default by Tenant under this Lease. Acceptance by Landlord of Rent
following any Transfer shall not be deemed to be a consent by Landlord to any
such Transfer, acceptance of the Transferee as a tenant, release of Tenant from
the performance of any covenants herein, or waiver by Landlord of any remedy of
Landlord under this Lease, although amounts received shall be credited by
Landlord against Tenant’s Rent obligations. Consent by Landlord to any one
Transfer shall not be a waiver of the requirement for consent to any other
Transfer. No reference in this Lease to assignees, concessionaires, subtenants
or licensees shall be deemed to be a consent by Landlord to occupancy of the
Leased Premises by any such assignee, concessionaire, subtenant or licensee.
C.    Landlord’s consent to any Transfer shall not operate as a waiver of, or
release of Tenant from, Tenant’s covenants and obligations hereunder; nor shall
the collection or acceptance of Rent or other performance from any Transferee
have such effect. Rather, Tenant shall remain fully and primarily liable and
obligated under this Lease for the entire Term in the event of any Transfer, and
in the event of a Default by the Transferee, Landlord shall be free to pursue
Tenant, the Transferee, or both, without prior Notice or demand to either.
D.    Landlord reserves the right to withhold its consent to a Transfer if any
of the following conditions are applicable and it shall be deemed reasonable for
Landlord to deny such consent if any of the following conditions are applicable:
(i)    Tenant is in Default of this Lease;
(ii)    The net worth (excluding goodwill) of the Transferee immediately prior
to the Transfer is insufficient to fulfill the financial obligations arising
under the Lease, as reasonably determined by Landlord, based on financial
information provided by Tenant;
(iii)    Subject to Section 15.01.G, below, the inability of Transferee to
continue to operate the business conducted in the Leased Premises for general
office purposes or the other purposes permitted in this Lease; or
(iv)    During any period that Tenant does not lease the entire Building,
Transferee is an existing tenant in the Building and Landlord has sufficient
available space in the portion of the Building not subject to Lease to satisfy
such proposed subtenant’s space requirements.
E.    Notwithstanding the foregoing, the following conditions shall apply to any
proposed Transfer:



29

--------------------------------------------------------------------------------



(i)    Each and every covenant, condition, or obligation imposed upon Tenant by
this Lease and each and every right, remedy, or benefit afforded Landlord by
this Lease shall not be impaired or diminished as a result of such Transfer.
(ii)    Tenant to which the Leased Premises were initially leased shall continue
to remain liable under this Lease for the performances of all terms, including,
but not limited to, payment of Rent due under this Lease.
(iii)    Transferee must expressly assume in a written instrument delivered and
reasonably acceptable by Landlord all the obligations of Tenant under the Lease.
(iv)    Landlord shall furnish the appropriate documentation in connection with
any such Transfer and be entitled to a reasonable administrative fee therefor,
as set forth in Section 17.03.
(v)    At the time Tenant requests approval of the Transfer, Landlord shall
receive the following information in connection with such Transfer: the name of
the proposed Transferee, a copy of the financial statement of the proposed
Transferee and any guarantor, information regarding the proposed Transferee’s
business history and experience and the proposed Transferee’s business plan and
projections for the Leased Premises.
(vi)     If Landlord consents to a Transfer, as a condition thereto, Tenant
shall pay to Landlord monthly, as Additional Rent, at the same time as the
monthly installments of Rent are payable hereunder, fifty percent (50%) of any
Transfer Premium. The term “Transfer Premium” shall mean all rent, additional
rent and other consideration payable by such Transferee which either initially
or over the term of the Transfer exceeds the Rent or pro rata portion of the
Rent, as the case may be, for the applicable space in the case of a subletting,
or any amount allocated in writing to the value of the leasehold in the
Building, in the case of an assignment, and (a) the actual third party brokers’
commissions paid by Tenant, (b) reasonable attorneys’ fees, (c) reasonable
tenant improvement costs incurred by Tenant to effect such Transfer; and (d) all
other reasonable out-of-pocket costs of such subletting. “Transfer Premium”
shall also include, but not be limited to, key money and bonus money paid by
Transferee to Tenant in connection with such Transfer. Notwithstanding anything
herein to the contrary, this Section 15.01.E(vi) shall not apply to, and no
Transfer Premium shall be payable in connection with, any Permitted Transfer (as
defined below).
Landlord shall approve or disapprove of such proposed Transfer within thirty
(30) days following receipt of Tenant’s Notice of its intent to Transfer the
Lease together with the required information set forth above, provided Landlord
will inform Tenant within ten (10) days after receipt of the initial submission
if any items required to be submitted hereunder are missing.
F.    Notwithstanding the foregoing, in the event that Tenant desires to
Transfer seventy percent (70%) or more of the Leased Premises in a transaction,
where Landlord’s consent is required under the terms of this Article XV, then
Landlord shall have the right to recapture the Leased Premises and terminate the
Lease by giving Notice of such termination to Tenant within thirty (30) days
after Tenant’s Notice of its intent to Transfer, together with the required
information as set forth above, is delivered to Landlord. If Landlord gives
Tenant such a termination Notice within such thirty (30) days period, then
Tenant may rescind its request for a sublease or assignment within five (5)
Business Days after Landlord delivers its response and if Tenant does not do so,
this Lease shall terminate effective as of the ninetieth (90th) day after
Landlord’s termination Notice is received by Tenant. If Landlord does not
exercise such right to terminate this Lease, then Tenant’s proposed Transferee
shall nonetheless be required to meet the conditions in Sections 15.01.D. and
15.01.E. above. If after any such recapture Tenant shall occupy less than all
the Building, this Lease will be amended as reasonably required to make it a
multitenant lease, with Tenant’s responsibility for maintenance restricted to
the Leased Premises and not including Building Systems.
G.    Notwithstanding Section 15.01.D(iii), above, Landlord agrees that if
Tenant proposes to sublease the first (1st) floor of the Building (or any part
of such floor) to a Transferee that proposes to use such space for retail
purposes, then Landlord shall not withhold its consent to such proposed
subletting solely because such Transferee does not intend to use the subleased
premises for general office uses; provided, that each of the following
conditions are fully satisfied:
(i)    the retail use is of the type typically found in and consistent with the
character of comparable first class mixed-use projects in Northern California
area at that time (but specifically excluding an “outlet” “off-price” or
“discount” operation or a store that sells irregular, seconds or factory damaged
goods); provided, however, such proposed retail use shall not: (a) conflict with
or violate any exclusives or prohibited uses then in effect for the Project; (b)
conflict with, or be substantially similar to, the primary use of any then
existing tenant in the Project; (c) violate any applicable laws; (d) cause
Landlord’s existing parking facilities to be in violation of applicable laws or
require Landlord to increase parking to meet applicable laws; or (e) overburden
other Project facilities, including but not limited to lighting, security,
maintenance or building premises. Further, in no event shall the Transferee
propose to operate the subleased premises for any “Noxious Use”, defined as a
use which is repugnant to the sensibility of the community in general,
including, by way of example and not limitation: (1) a store primarily selling
or leasing sexually explicit materials such as cassettes, films, books and
magazines; (2) a movie theater primarily showing “X” rated or other sexually
explicit movies; (3) a massage parlor (other than a “Massage Envy” or similar
first-class therapeutic massage operator); (4) a so-called “head shop” or drug
paraphernalia store; (5) a store showing so-called “peep” shows; (6) a facility
featuring scantily clad waiters or waitresses (e.g., Tilted Kilt and Hooters),
“strip tease



30

--------------------------------------------------------------------------------



acts”, “nude dancing” or similar activities; (7) a store primarily selling items
concerning sexuality (e.g., a so-called “sex” shop); (8) a mortuary; and (9) a
carnival or fair;
(ii)    the proposed Transferee has at least five (5) years’ experience
operating the same type of business as is being proposed for the sublet premises
in connection with such subletting;
(iii)     the proposed Transferee, on the effective date of the subletting, owns
and/or operates at least ten (10) locations of a similar type of business as is
being proposed for the Leased Premises in connection with such subletting;
(iv)    the proposed Transferee is not then in default of any other leases
and/or operating agreements with Landlord or its affiliates;
(v)    Landlord is not then in negotiations with the proposed Transferee for
other vacant space in the Commercial Portion.
Nothing contained in this Section 15.01.G shall limit Landlord’s right to
withhold its consent to a subletting to a Transferee intending to use the
subleased premises pursuant to Sections 15.01.G(i), (ii), or (iv), above. If
Tenant subleases the first (1st) floor of the Building (or any part of such
floor) to a retail Transferee, then such retail Transferee may maintain exterior
signage, however any such signage maintained on the exterior portions of the
Building by such retail Transferee shall comply with Landlord’s signage criteria
for the Project, a copy of which is attached hereto as Exhibit H-1 (the “Retail
Tenant Sign Criteria”); provided, however, that the Retail Tenant Sign Criteria
shall be subject to change from time to time so long as such changes are
consistent with the Operating Standard.
Section 15.02.
Tenant Remedies.

Notwithstanding anything to the contrary in this Lease, if Tenant claims that
Landlord has unreasonably withheld, conditioned, or delayed its consent under
this Article XV or otherwise has breached or acted unreasonably under this
Article XV, Tenant’s sole remedies shall be declaratory judgment and an
injunction for the relief sought, or an action for compensatory monetary
damages, and Tenant hereby waives all other remedies, including, without
limitation, any right provided under California Civil Code Section 1995.310 or
other applicable laws to terminate this Lease.
Section 15.03.
Landlord Consent Not Required.

Notwithstanding anything to the contrary contained in this Article XV, as long
as no Default by Tenant has then occurred and is continuing, Tenant may assign
this Lease or sublet any portion of the Leased Premises (hereinafter
collectively referred to as a “Permitted Transfer”) to (a) an affiliate of
Tenant (an entity which is controlled by, controls, or is under common control
with, Tenant), (b) any successor entity to Tenant by way of merger,
consolidation or other non-bankruptcy corporate reorganization, or (c) an entity
which acquires all or substantially all of Tenant’s assets or stock and
continuing Tenant’s business operations at or from the Leased Premises
(collectively, “Permitted Transferees,” and, individually, a “Permitted
Transferee”); provided that (i) at least ten (10) Business Days prior to the
Transfer (or three (3) Business Days after the Transfer if prior notice of such
Transfer is prevented by applicable laws or confidentiality restrictions),
Tenant notifies Landlord of such Transfer, and supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee, including, but not limited to, copies of any
sublease or instrument of assignment and copies of documents establishing to the
reasonable satisfaction of Landlord that the transaction in question is one
permitted under this Section 15.03; (ii) if the transaction is an assignment, or
acquisition of all or substantially all of the assets of Tenant, promptly after
the Permitted Transfer, Tenant furnishes Landlord with a written document
executed by the proposed Permitted Transferee in which, in the case of an
assignment, such entity assumes all of Tenant’s obligations under this Lease
thereafter to be performed, and, in the case of a sublease, such entity agrees
to sublease the applicable space subject to this Lease; (iii) in the case of an
assignment pursuant to clauses (b) or (c) above, the successor entity must have
a net worth (computed in accordance with generally accepted accounting
principles, except that intangible assets such as goodwill, patents, copyrights,
and trademarks shall be excluded in the calculation (“Net Worth”)) at the time
of the Transfer of at least One Billion Dollars ($1,000,000,000.00) together
with a debt-to-market capitalization ratio (“Debt Ratio”) of twenty-five percent
(25%) or less; (iv) any such proposed Transfer is not, whether in a single
transaction or in a series of transactions, entered into as a subterfuge to
evade the obligations and restrictions relating to Transfers set forth in this
Article 15; and (v) the Tenant to which the Leased Premises were initially
leased shall continue to remain liable under this Lease for the performances of
all terms, including, but not limited to, payment of Rent due under this Lease.
“Control,” as used in this Section 15.03, shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in, any person or entity.



31

--------------------------------------------------------------------------------





ARTICLE XVI
DEFAULT AND REMEDIES
Section 16.01.
Default.

Each of the following events shall constitute a default (“Default”) by Tenant
under this Lease: (i) Tenant’s failure to pay, or make available as required by
this Lease, any Rent by the date such Rent is due and has not been paid; (ii) if
Tenant breaches or fails to observe or perform any term, condition or covenant
of this Lease, other than those involving the payment of Rent or the timely
delivery by Tenant of an estoppel certificate, documents in connection with a
Transfer or insurance certificates, and such breach or failure is not cured
within thirty (30) days after Tenant’s receipt of Notice thereof, unless such
condition cannot reasonably be cured within such thirty (30) days, in which case
Tenant must commence such cure within said thirty (30) days and diligently
pursue said cure to its completion (provided, however, if such breach or failure
creates a hazard, public nuisance or dangerous situation, said thirty (30) day
grace period shall be reduced to forty-eight (48) hours after Tenant’s receipt
of Notice); (iii) Tenant’s failure to timely deliver an estoppel certificate, a
document in connection with a Transfer or any insurance certificate and such
failure continues for five (5) Business Days after Tenant’s receipt of Notice
thereof; or (iv) if Tenant fails to carry and maintain the insurance required by
this Lease and such failure continues for five (5) Business Days after Tenant’s
receipt of Notice thereof. Notwithstanding anything to the contrary contained
herein, if the Default can be cured by the payment of money, Tenant shall,
except as hereinafter provided, have five (5) Business Days after Notice from
Landlord to cure the Default. Notwithstanding the preceding sentence, if
Landlord shall give Notice of two (2) such Defaults within any twelve (12) month
period, then thereafter, Tenant shall be in Default under this Lease if it fails
to pay any Rent within ten (10) days after the same shall be due and payable,
without the necessity of Notice.
Section 16.02.
Remedies and Damages.

A.    If a Default described in Section 16.01, above, occurs, Landlord shall
have all the rights and remedies provided in this Section 16.02, in addition to
all other rights and remedies available under this Lease or provided at law or
in equity.
B.    Landlord may, upon Notice to Tenant, terminate this Lease, or terminate
Tenant’s right to possession without terminating this Lease (as Landlord may
elect). If this Lease or Tenant’s right to possession under this Lease are at
any time terminated under this Section 16.02 or otherwise, Tenant shall
immediately surrender and deliver the Leased Premises peaceably to Landlord. If
Tenant fails to do so, Landlord shall be entitled to re-enter, without process
and without Notice (any Notice to quit or of re-entry being hereby expressly
waived), using such force as may be necessary, and, alternatively, Landlord
shall have the benefit of all provisions of law respecting the speedy recovery
of possession of the Leased Premises (whether by summary proceedings or
otherwise).
C.    Landlord may also perform, on behalf and at the expense of Tenant, any
obligation of Tenant under this Lease which Tenant fails to perform, the cost of
which (together with an administrative fee of ten percent (10%) to cover
Landlord’s overhead in connection therewith) shall be paid by Tenant to Landlord
within five (5) Business Days after demand therefor. In performing any
obligations of Tenant, Landlord shall incur no liability for any loss or damage
that may accrue to Tenant, the Leased Premises or Tenant’s Property by reason
thereof, except if caused by Landlord’s willful and malicious act. The
performance by Landlord of any such obligation shall not constitute a release or
waiver of any of Tenant’s obligations under this Lease.
D.    Upon termination of this Lease or of Tenant’s right to possession under
this Lease, Landlord may at any time and from time to time relet all or any part
of the Leased Premises for the account of Tenant or otherwise, at such rentals
and upon such terms and conditions as Landlord shall deem appropriate. Landlord
shall receive and collect the rents therefor, applying the same first to the
payment of such expenses as Landlord may incur in recovering possession of the
Leased Premises, including legal expenses and attorneys’ fees, in placing the
Leased Premises in good order and condition and in preparing or altering the
same for re-rental; second, to the payment of such expenses, commissions and
charges as may be incurred by or on behalf of Landlord in connection with the
reletting of the Leased Premises; and third, to the fulfillment of the covenants
of Tenant under this Lease, including the various covenants to pay Rent. Any
such reletting may be for such term(s) as Landlord elects. Thereafter, Tenant
shall pay Landlord until the end of the Term of this Lease the equivalent of the
amount of all the Rent and all other sums required to be paid by Tenant, less
the net avails of such reletting, if any, on the dates such Rent and other sums
above specified are due. Any reletting by Landlord shall not be construed as an
election by Landlord to terminate this Lease unless Notice of such intention is
given by Landlord to Tenant. Notwithstanding any reletting without termination
of this Lease, Landlord may at any time thereafter elect to terminate this
Lease. In any event, Landlord shall not be liable for, nor shall Tenant’s
obligations hereunder be diminished by reason of, any failure by Landlord to
relet the Leased Premises or any failure by Landlord to collect any sums due
upon such reletting.



32

--------------------------------------------------------------------------------



E. In addition to all other remedies provided in this Lease and at law, if there
occurs a Default by Tenant, in addition to any other remedies available to
Landlord at law or in equity, Landlord may terminate this Lease and all rights
of Tenant hereunder by Notice to Tenant, in which event Tenant shall immediately
surrender the Leased Premises to Landlord. In the event that Landlord shall
elect to so terminate this Lease, then Landlord may recover from Tenant:
(i)    The worth at the time of award of any unpaid rent which had been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would likely result therefrom,
specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Leased Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(v)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
As used in subsections (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the Interest Rate. As used in subsection (iii)
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).
Efforts by Landlord to mitigate damages caused by Tenant’s Default or breach of
this Lease shall not waive Landlord’s right to recover damages under this
Section. If termination of this Lease is obtained through an unlawful detainer
action, Landlord shall have the right to recover in such proceeding the unpaid
rent and damages as are recoverable thereon, or Landlord may reserve the right
to recover all or any part thereof in a separate suit for such rent and/or
damages.
F.    At Landlord’s option and in addition to all other remedies provided in
this Lease and at law, if there occurs a Default, Landlord may elect to continue
this Lease and Tenant’s right to possession in effect under California Civil
Code Section 1951.4 after Tenant’s breach or Default and recover the rent as it
becomes due. Landlord and Tenant agree that the limitations on assignment and
subletting set forth in Article XV in this Lease are reasonable. Acts of
maintenance or preservation, efforts to relet the Leased Premises or the
appointment of a receiver to protect Landlord’s interest under this Lease, shall
not constitute a termination of Tenant’s right to possession.
Section 16.03.
Remedies Cumulative.

No reference to any specific right or remedy in this Lease shall preclude
Landlord from exercising any other right, from having any other remedy, or from
maintaining any action to which it may otherwise be entitled under this Lease,
at law or in equity.
Section 16.04.
Waiver.

A.    Landlord shall not be deemed to have waived any provision of this Lease,
or the breach of any such provision, unless specifically waived by Landlord in a
writing executed by an authorized officer of Landlord. No waiver of a breach
shall be deemed to be a waiver of any subsequent breach of the same provision,
or of the provision itself, or of any other provision.
B.    Tenant hereby expressly waives any and all rights of redemption and any
and all rights to relief from forfeiture which would otherwise be granted or
available to Tenant under any present or future statutes, rules or case law.
C.    IN ANY LITIGATION (WHETHER OR NOT ARISING OUT OF OR RELATING TO THE LEASE)
IN WHICH LANDLORD AND TENANT SHALL BE ADVERSE PARTIES, BOTH LANDLORD AND TENANT
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.



33

--------------------------------------------------------------------------------



D.    Notwithstanding anything to the contrary contained in this Lease, Tenant
waives the right to make repairs at Landlord’s expense under Sections 1941 and
1942 of the California Civil Code and all other laws now or hereafter in effect.
Furthermore, Tenant hereby waives the provisions of California Civil Code
Sections 1932(2) and 1933(4) and the provisions of any successor or other law of
like import.
Section 16.05.
Tenant Self-Help Rights.

Notwithstanding any provision set forth in the Lease to the contrary, if Tenant
provides Notice to Landlord of an event or circumstance which requires the
action of Landlord with respect to repair and/or maintenance of the Building
and/or the Condenser Water System, and Landlord fails to commence such action
within a reasonable period of time, given the circumstances, after the receipt
of such Notice, but in any event not later than thirty (30) days after receipt
of such Notice (or not less than three (3) Business Days, if the matter is an
Emergency) and thereafter continue providing such action through completion,
then Tenant may proceed to take the required action upon delivery of an
additional ten (10) Business Days’ Notice to Landlord and any Mortgagee of which
Tenant has been given Notice (or one (1) Business Day in the event of an
emergency) (a “Self-Help Notice”), specifying that Tenant is taking such
required action if Landlord does not do so within the second notice period. If
Landlord fails to commence to cure its failure to perform such time period, then
Tenant may take such action is reasonably necessary to perform such obligations
subject to the following terms and conditions:


A.    All work performed by Tenant or its agents in accordance with this Section
16.05 must be performed in accordance with Section 9.03 (Alterations) above
(except that the prior approvals by Landlord set forth in Section 9.03 shall not
be required, nor shall Tenant have any restoration obligation under Section
9.05) at prevailing and competitive rates (taking into account the scope of the
services, the financial strength, reputation and quality of Tenant’s selected
contractor, the urgency of the situation and the requirement that harmonious
labor relations be maintained within the Project) and so as to minimize
interference with the rights of other occupants of the Project (if applicable);
and
B.    Promptly following completion of any work performed by Tenant pursuant to
this Section 16.05 Tenant shall deliver a detailed invoice of the work
completed, the materials used and the costs relating thereto and an assignment
on a non-exclusive basis of any and all warranties relating to such work. If
Landlord does not deliver a detailed written objection to Tenant within thirty
(30) days after receipt of an invoice from Tenant, then Landlord shall pay to
Tenant the amount set forth in the invoice together with an administrative fee
of ten percent (10%) of the cost thereof within thirty (30) days after Tenant’s
delivery of such invoice. If, however, Landlord delivers to Tenant, within
thirty (30) days after delivery of Tenant’s invoice, a written objection to the
payment of such invoice, setting forth with reasonable detail Landlord’s good
faith reasons for its claim that such action did not have to be taken by
Landlord pursuant to this Lease or that the charges are excessive (in which case
Landlord shall pay the amount it contends would not have been excessive), then
Tenant shall not then be entitled to such reimbursement. Rather, Tenant may
proceed to claim a default by Landlord or, if elected by either Landlord or
Tenant, the matter shall proceed to resolution by the selection of an arbitrator
to resolve the dispute. If Tenant prevails in the arbitration, the amount of the
award (which shall include Interest from the time of delivery of Tenant’s
invoice for such expenditures until the date Tenant receives such amount by
payment or offset and attorneys’ fees and related costs) shall be due and
payable within thirty (30) days of the issuance of such award. Notwithstanding
anything to the contrary contained above in this Section 16.05, Tenant shall
have no right under this Section to proceed to arbitration as provided above so
long as Default has occurred and remains uncured.
ARTICLE XVII
MISCELLANEOUS PROVISIONS
Section 17.01.
Notices.

A.    Whenever any demand, request, approval, consent or Notice (singularly and
collectively, “Notice”) shall or may be given by one party to the other, such
Notice shall be in writing and addressed to the parties at their respective
addresses as set forth in Section 1.01.I, above, and served by (i) hand, (ii) a
nationally recognized overnight express courier, or (iii) registered or
certified mail return receipt requested. The date the Notice is received shall
be the date of service of Notice. If an addressee refuses to accept delivery,
however, then Notice shall be deemed to have been served on either (i) the date
hand delivery is refused, (ii) the next business day after the Notice was sent
in the case of attempted delivery by overnight courier, or (iii) five (5)
Business Days after mailing the Notice in the case of registered or certified
mail. Either party may, at any time, change its Notice address by giving the
other party Notice, in accordance with the above, stating the change and setting
forth the new address.
B.    If any Mortgagee shall notify Tenant that it is the holder of a Mortgage
affecting the Leased Premises, no Notice thereafter sent by Tenant to Landlord
shall be effective unless and until a copy of the same shall also be



34

--------------------------------------------------------------------------------



sent to such Mortgagee, in the manner prescribed in this Section 17.01, to the
address as such Mortgagee shall designate.
Section 17.02.
Recording.

Neither this Lease nor a memorandum thereof shall be recorded without the prior
written consent of Landlord.
Section 17.03.
Interest and Administrative Costs.

A.    If (i) Tenant fails to make any payment under this Lease when due, or (ii)
Landlord incurs any costs or expenses in performing any obligation of Tenant or
as a result of Tenant’s Default under this Lease, then Tenant shall pay, within
five (5) Business Days after demand, such costs and/or expenses plus Interest
from the date such payment was due or from the date Landlord incurs such costs
or expenses relating to the performance of any such obligation or Tenant’s
Default.
B.    If Tenant requests that Landlord review and/or execute any documents in
connection with this Lease, including Assignment and Transfer documents, and
Landlord Waivers of Lien, Tenant shall pay to Landlord, upon demand, as an
administrative fee for the review and/or execution thereof, all costs and
expenses, including reasonable attorney’s fees (which shall include the cost of
time expended by in-house counsel) incurred by Landlord and/or Landlord’s agent,
not to exceed Three Thousand Dollars ($3,000) in the case of any request for a
subleasing or assignment; provided, however, that if the proposed subletting is
for less than the entire Building and, as a result, this Lease is required to be
amended to make it a multi-tenant lease, then Tenant shall be obligated to
reimburse Landlord an amount not to exceed Ten Thousand Dollars ($10,000).
Section 17.04.
Legal Expenses.

If Landlord or Tenant institutes any suit against the other in connection with
the enforcement of their respective rights under this Lease, the violation of
any term of this Lease, the declaration of their rights hereunder, or the
protection of Landlord’s or Tenant’s interests under this Lease, the
non-prevailing party shall reimburse the prevailing party for its reasonable
expenses incurred as a result thereof including court costs and attorneys’ fees
within five (5) Business Days after demand therefor. Notwithstanding the
foregoing, if Landlord files any legal action for collection of Rent or any
eviction proceedings, whether summary or otherwise, for the non-payment of Rent,
and Tenant pays such Rent prior to the rendering of any judgment, the Landlord
shall be entitled to collect, and Tenant shall pay, all court filing fees and
the reasonable fees of Landlord’s attorneys. Notwithstanding the entry of any
judgment related to this Lease, this Section 17.04 shall not be merged with such
judgment, but shall survive the entry of such judgment and shall continue to be
binding and conclusive on the parties for all time. Post-judgment attorneys’
fees and costs related to the enforcement of any such judgment shall be
recoverable in the same or a separate action.
Section 17.05.
Successors and Assigns.

This Lease and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon Landlord and Tenant, and their respective
permitted successors and assigns. Upon any sale or other transfer by Landlord of
its interest in the Leased Premises, Landlord shall be relieved of any
obligations under this Lease occurring subsequent to such sale or other
transfer.
Section 17.06.
Limitation on Right of Recovery Against Landlord; Transfer of Landlord’s
Interest.

No shareholder, member, trustee, partner, director, officer, employee,
representative or agent of Landlord shall be personally liable in respect of any
covenant, condition or provision of this Lease. If Landlord breaches or defaults
in any of its obligations in this Lease, Tenant shall look solely to the equity
of the Landlord in the Building and any insurance proceeds arising from the
insurance required hereunder for satisfaction of Tenant’s remedies. Further,
Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Leased Premises, Building and/or this Lease. Tenant
expressly agrees that in the event of any such transfer, Landlord shall
automatically be released from all liability under this Lease arising after the
date of any such transfer and Tenant agrees to look solely to such transferee
for the performance of Landlord’s obligations hereunder after the date of such
transfer, except as provided in Section 17.07, below. Any transferee shall agree
to perform Landlord’s obligations hereunder arising or accruing after the date
of such transfer, including, without limitation, the right to a return of the
Security Deposit, unless the relevant transfer is made prior to the date the
Tenant Work Allowance is funded and primarily for the purposes of avoiding
payment of same, in which case the prior Landlord will continue to be liable. A
ground lease or similar long term lease by Landlord of the entire Building, of
which the Leased Premises are a part, shall be deemed a sale within the meaning
of this Section 17.06. Tenant agrees to attorn to such new owner provided such
new owner does not disturb Tenant’s use, occupancy or quiet enjoyment of the
Leased Premises so long as Tenant is not in Default of this Lease. In no event
shall Landlord be responsible for consequential damages (e.g., lost profits),
punitive damages or any damages other than direct, actual and compensatory
damages incurred by Tenant.



35

--------------------------------------------------------------------------------



Section 17.07.
Security Deposit; Letter of Credit.

A.    Security Deposit. Unless Tenant elects to deliver a Letter of Credit
pursuant to Section 17.07.B, below, no later than five (5) Business Days after
the mutual execution and delivery of this Lease, Tenant shall deposit with
Landlord, for Landlord’s general account, the Security Deposit set forth in
Section 1.01.G hereof as security for the performance of each and every term,
covenant, agreement and condition of this Lease to be performed by Tenant.
Landlord may use, apply on Tenant’s behalf or retain (without liability for
interest) during the Term all or any part of the Security Deposit to the extent
required for the payment of any Rent which may be owed hereunder which is not
paid when due, or for any sum which Landlord may expend to cure any Default of
Tenant. In this regard, Tenant hereby waives any restriction on the uses to
which the Security Deposit may be applied as contained in Section 1950.7(c) of
the California Civil Code and/or any successor statute. After each application
from the Security Deposit, Tenant shall, within five (5) Business Days after of
Notice from Landlord, restore said deposit to the amount set forth in Section
1.01.G hereof. The use, application or retention of the Security Deposit by
Landlord shall not be deemed a limitation on Landlord’s recovery in any case, or
a waiver by Landlord of any Default, nor shall it prevent Landlord from
exercising any other right or remedy for a Default by Tenant. Landlord shall not
be deemed a trustee of the Security Deposit. Landlord may use the Security
Deposit in Landlord’s ordinary business and shall not be required to segregate
it from Landlord’s general accounts. Tenant shall not be entitled to any
interest on the Security Deposit. If Landlord transfers the Building during the
Term, Landlord may pay the Security Deposit to any subsequent owner in
conformity with the provisions of Section 1950.7 of the California Civil Code
and/or any successor statute, in which event the transferring landlord shall be
released from all liability for the return of the Security Deposit. Tenant
specifically grants to Landlord (and Tenant hereby waives the provisions of
California Civil Code Section 1950.7 to the contrary) a period of sixty (60)
days following the later of (i) the Termination Date, and (ii) when Tenant
surrenders possession of the Leased Premises to Landlord in accordance with the
terms of this Lease within which to inspect the Leased Premises, make required
restorations and repairs, receive and verify workmen’s billings therefor, and
prepare a final accounting with respect to the Security Deposit and return any
unused portion. In no event shall the Security Deposit or any portion thereof,
be considered prepaid rent.
(ii)    Letter of Credit.
(a)    In lieu of a Security Deposit, Tenant shall have the right to deliver to
Landlord, as protection for the full and faithful performance by Tenant of all
of its obligations under this Lease and for all losses and damages Landlord may
suffer (or that Landlord reasonably estimates it may suffer) as a result of any
breach or default by Tenant under this Lease, an irrevocable and unconditional
negotiable standby Letter of Credit (“Letter of Credit”), in the form attached
to this Lease as Exhibit I and containing the terms required in this provision,
payable in the Cities of Santa Clara or San Jose, California, running in favor
of Landlord and issued by Silicon Valley Bank or another solvent, nationally
recognized bank with a long term rating of BBB or higher, under the supervision
of the Superintendent of Banks of the State of California, or a national banking
association, in the amount of Two Million Seven Thousand Two Hundred Sixty and
37/100ths Dollars ($2,007,260.37) (“Letter of Credit Amount”). Tenant shall
deliver the Letter of Credit to Landlord no later than five (5) Business Days
after the mutual execution and delivery of this Lease. Tenant shall pay all
expenses, points, or fees incurred by Tenant in obtaining the Letter of Credit.
The Letter of Credit shall (1) be “callable” at sight, irrevocable, and
unconditional; (2) be maintained in effect, whether through renewal or
extension, for the period from the Lease Commencement Date and continuing until
the date (“Letter of Credit Expiration Date”) that is one hundred twenty (120)
days after the expiration of the Term, and Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord at least sixty (60)
days before the expiration of the Letter of Credit then held by Landlord,
without any action whatsoever on the part of Landlord; (3) be fully assignable
by Landlord, its successors, and assigns; (4) permit partial draws and multiple
presentations and drawings; (e) be honored by the bank issuing the same (“Bank”)
regardless of whether Tenant disputes Landlord’s right to draw on the Letter of
Credit; and (5) be otherwise subject to Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600
(UCP600) or International Standby Practices-ISP98, International Chamber of
Commerce Publication No. 590 (1998). In addition, the form and terms of the
Letter of Credit and the issuing Bank shall be acceptable to Landlord, in
Landlord’s sole discretion. Landlord, or its then managing agent, shall have the
right to draw down an amount up to the face amount of the Letter of Credit if
any of the following shall have occurred or be applicable: (1) such amount is
due to Landlord under the terms and conditions of this Lease; (2) Tenant has
filed a voluntary petition under any chapter of the U.S. Bankruptcy Code or any
similar state law (collectively, “Bankruptcy Code”); (3) Tenant has assigned any
or all of its assets to creditors in accordance with any federal or state laws;
(4) an involuntary petition has been filed against Tenant under any chapter of
the Bankruptcy Code; or (5) the Bank has notified Landlord that the Letter of
Credit will not be renewed or extended through the Letter of Credit Expiration
Date.
(b)    The Letter of Credit shall also provide that Landlord, its successors,
and assigns, may, at any time and without notice to Tenant and without first
obtaining Tenant’s consent, transfer (one or more times) all or any portion of
its interest in and to the Letter of Credit to another party, person, or entity,
regardless of whether such transfer is separate from or a part of the assignment
by Landlord of its rights and interests in and to this Lease.



36

--------------------------------------------------------------------------------



In the event of a transfer of Landlord’s interest in the Leased Premises,
Landlord shall transfer the Letter of Credit, in whole or in part, to the
transferee and Landlord shall then, without any further agreement between the
parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions of this Article shall apply to every transfer or assignment
of the whole or any portion of the Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents, and instruments as may be necessary to effectuate such
transfer, and Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection with any such transfer.
(c)    If, as a result of Landlord drawing on the Letter of Credit, the amount
of the Letter of Credit shall be less than the Letter of Credit Amount, Tenant
shall, within five (5) Business Days after the drawdown by Landlord, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Section 17.07(ii). If Tenant fails to comply with this
requirement, despite anything to the contrary contained in this Lease, the same
shall constitute an incurable default by Tenant.
(d)    Tenant covenants and warrants that it will neither assign nor encumber
the Letter of Credit or any part of it and that neither Landlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, Landlord will accept a renewal of the letter of credit
(such renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than sixty (60) days before the expiration of the Letter
of Credit), which shall be irrevocable and automatically renewable as required
in section above through the Letter of Credit Expiration Date on the same terms
as the expiring Letter of Credit or such other terms as may be acceptable to
Landlord in its sole discretion. However, if the Letter of Credit is not timely
renewed, or if Tenant fails to maintain the Letter of Credit in the amount and
in accordance with the terms set forth above, Landlord shall have the right to
present the Letter of Credit to the Bank in accordance with the terms hereof,
and the proceeds of the Letter of Credit may be applied by Landlord against any
Rent payable by Tenant under this Lease that is not paid when due and to pay for
all losses and damages that Landlord has suffered or that Landlord reasonably
estimates that it will suffer as a result of any breach or default by Tenant
under this Lease. Any unused proceeds shall constitute the property of Landlord
and need not be segregated from Landlord’s other assets. Landlord agrees to pay
to Tenant within thirty (30) days after the Letter of Credit Expiration Date the
amount of any proceeds of the Letter of Credit received by Landlord and not (1)
applied against any Rent payable by Tenant under this Lease that was not paid
when due or (2) used to pay for any losses and damages suffered by Landlord (or
reasonably estimated by Landlord that it will suffer) as a result of any breach
or default by Tenant under this Lease; provided, however, that if before the
Letter of Credit Expiration Date a voluntary petition under the Bankruptcy Code
is filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant’s creditors, then Landlord shall not be obligated to make such payment in
the amount of the unused Letter of Credit proceeds until either (x) all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or (y) such bankruptcy or reorganization
case has been dismissed.
(e)    Tenant acknowledges and agrees that Landlord is entering into this Lease
in material reliance on the ability of Landlord to draw on the Letter of Credit
on the occurrence of any breach or default on the part of Tenant under this
Lease. If Tenant shall breach any provision of this Lease or otherwise be in
default under this Lease, Landlord may, but without obligation to do so, and
without notice to Tenant, draw on the Letter of Credit, in part or in whole, to
cure any breach or default of Tenant and to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant’s breach or default, including any
damages that accrue upon termination of the Lease under the Lease and/or
California Civil Code §1951.2 or any similar provision. Landlord’s use,
application, or retention of any proceeds of the Letter of Credit, or any
portion of it, shall not prevent Landlord from exercising any other right or
remedy provided by this Lease or by any applicable law, it being intended that
Landlord shall not first be required to proceed against the Letter of Credit,
and shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the Letter of Credit, either before or following a
draw by Landlord of any portion of the Letter of Credit, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord’s right to draw on
the Letter of Credit. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a draw on such Letter of Credit in a timely manner.
Tenant agrees and acknowledges that (1) the Letter of Credit constitutes a
separate and independent contract between Landlord and the Bank; (2) Tenant is
not a third party beneficiary of such contract; (3) Tenant has no property
interest whatsoever in the Letter of Credit or the proceeds of it; and (4) if
Tenant becomes a debtor under any chapter of the Bankruptcy Code, neither
Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right to
restrict or limit Landlord’s claim or rights to the Letter of Credit or the
proceeds of it by application of 11 USC §502(b)(6) or otherwise.
(f)    Tenant may, from time to time, replace any existing Letter of Credit with
a new Letter of Credit if the new Letter of Credit: (1) becomes effective at
least sixty (60) days before expiration of the Letter of



37

--------------------------------------------------------------------------------



Credit that it replaces; (2) is in the required Letter of Credit amount; (3) is
issued by a Letter of Credit bank acceptable to Landlord; and (4) otherwise
complies with the requirements of this Section 17.07(ii).
(g)    Landlord and Tenant acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal or proceeds of it be (1)
deemed to be or treated as a “security deposit” within the meaning of California
Civil Code §1950.7, (2) subject to the terms of §1950.7, (3) intended to serve
as a “security deposit” within the meaning of §1950.7, or (4) limit Landlord’s
remedies hereunder. Landlord and Tenant (x) confirm that the Letter of Credit is
not intended to serve as a security deposit and §1950.7 and any and all other
laws, rules, and regulations applicable to security deposits in the commercial
context (“Security Deposit Laws”) shall have no applicability or relevancy to
the Letter of Credit and (y) waive any and all rights, duties, and obligations
either party may now or in the future have relating to or arising from the
Security Deposit Laws.
Section 17.08.
Entire Agreement; No Representations; Modification.

This Lease is intended by the parties to be a final expression of their
agreement and as a complete and exclusive statement of the terms thereof. All
prior negotiations, considerations and representations between the parties (oral
or written) are incorporated herein. No course of prior dealings between the
parties or their officers, employees, agents or affiliates shall be relevant or
admissible to supplement, explain or vary any of the terms of this Lease. No
representations, understandings, agreements, warranties or promises with respect
to the Leased Premises or the Building, or with respect to past, present or
future tenancies, rents, expenses, operations, or any other matter, have been
made or relied upon in the making of this Lease, other than those specifically
set forth herein. This Lease may only be modified, or a term thereof waived, by
a writing signed by an authorized officer of Landlord and Tenant expressly
setting forth said modification or waiver.
Section 17.09.
Severability.

If any term or provision of this Lease, or the application thereof to any Person
or circumstance, shall be invalid or unenforceable, the remainder of this Lease,
or the application of such term or provision to Persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
be enforced to the fullest extent permitted by law.
Section 17.10.
Joint and Several Liability.

If two or more Persons shall sign this Lease as Tenant, the liability of each
such Person to pay the Rent and perform all other obligations hereunder shall be
deemed to be joint and several, and all Notices, payments and agreements given
or made by, with or to any one of such Persons shall be deemed to have been
given or made by, with or to all of them. In like manner, if Tenant shall be a
partnership or other legal entity, the partners or members of which are, by
virtue of any applicable law, rule, or regulation, subject to personal
liability, the liability of each such partner or member under this Lease shall
be joint and several and each such partner or member shall be fully obligated
hereunder and bound hereby as if each such partner or member had personally
signed this Lease.
Section 17.11.
Broker’s Commission.

Other than Cornish & Carey Commercial dba Newmark Cornish & Carey (“Broker”),
Landlord and Tenant each warrants and represents to the other that no broker,
finder or agent has acted for or on its behalf in connection with the
negotiation, execution or procurement of this Lease. Subject to the next
sentence, Landlord and Tenant each agrees to indemnify and hold the other
harmless from and against all liabilities, obligations and damages arising,
directly or indirectly, out of or in connection with a claim from a broker,
finder or agent with respect to this Lease or the negotiation thereof, including
costs and attorneys’ fees incurred in the defense of any claim made by a broker
alleging to have performed services on behalf of the indemnifying party.
Landlord agrees to pay Broker a commission with respect to this Lease in
accordance with a separate written agreement between Landlord and Broker.
Section 17.12.
No Option; Irrevocable Offer.

The submission of this Lease by Landlord, its broker, agent or representative,
for examination or execution by Tenant, does not constitute an option or offer
to lease the Leased Premises upon the terms and conditions contained herein or a
reservation of the Leased Premises in favor of Tenant; it being intended hereby
that notwithstanding the preparation of space plans and/or tenant improvements
plans, etc., and/or the expenditure by Tenant of time and/or money while engaged
in negotiations in anticipation of it becoming the Tenant under this Lease, or
Tenant’s forbearing pursuit of other leasing opportunities, or even Tenant’s
execution of this Lease and submission of same to Landlord, that this Lease
shall become effective and binding upon Landlord only upon the execution hereof
by Landlord and its delivery of a fully executed counterpart hereof to Tenant.
No exception to the foregoing disclaimer is intended, nor shall any be implied,
from expressions of Landlord’s willingness to negotiate with respect to any of
the terms and conditions contained herein. Tenant’s execution of this Lease
shall be deemed an offer by Tenant.



38

--------------------------------------------------------------------------------



Section 17.13.
Inability to Perform.

Except for the payment of monetary obligations, in any case where either party
hereto is required to do any act, and the performance of such act is prevented,
delayed or stopped due to any of the following (“Force Majeure”): acts of God or
nature, war, terrorism, civil commotion, fire, flood or other Casualty, labor
difficulties, shortages of labor or materials or equipment, government
regulations, delay by government or regulatory agencies with respect to approval
or permit process, unusually severe weather or other reasonably unforeseeable
circumstances not within the control of the party or its agents delayed in
performing work or doing acts required under the terms of this Lease, the time
for performance of such act (whether designated by a fixed date, a fixed time or
a “reasonable time”) shall be deemed to be extended by the period of such
prevention, delay or stoppage. Notwithstanding anything contained in this Lease
to the contrary, if either party is unable to perform or delayed in performing
any of its obligations under this Lease to the extent due to a foregoing event,
such party shall not be in default under this Lease; provided, however, that
nothing contained in this Section shall (i) extend the time at which Tenant is
entitled to terminate this Lease pursuant to any express termination right under
this Lease, or (ii) permit Tenant to holdover in the Leased Premises after the
Termination Date. It shall be a condition of the right to claim an extension of
time or other consequence as a result of any of the foregoing events that the
party seeking such extension or consequence shall notify the other party
thereof, specifying the nature and (to the extent known) the estimated length
thereof. If such Notice is given later than five (5) Business Days after the
notifying party first has actual knowledge of the existence of the event, then
the event occurring during the period commencing on such fifth (5th) Business
Day and ending on the date of such Notice, shall be disregarded and deemed not
to have occurred.
Section 17.14.
Survival.

Occurrence of the Termination Date shall not relieve Tenant from its obligations
accruing prior to the expiration of the Term. All such obligations shall survive
termination of this Lease.
Section 17.15.
Corporate Tenants.

If Tenant is not an individual, the individual(s) executing this Lease on behalf
of Tenant hereby covenant(s) and warrant(s) that: (i) Tenant is duly formed,
qualified to do business and in good standing in the state in which the Building
is located; and (ii) such Person(s) are duly authorized by such Person to
execute and deliver this Lease on behalf of Tenant. Tenant shall remain
qualified to do business and in good standing in said state throughout the Term.
Section 17.16.
Construction of Certain Terms.

The term “including” shall mean in all cases “including, without limitation.”
Wherever Tenant is required to perform any act hereunder, such party shall do so
at its sole cost and expense, unless expressly provided otherwise. All payments
to Landlord, other than Minimum Rent, whether as reimbursement or otherwise,
shall be deemed to be Additional Rent, regardless of whether denominated as
“Additional Rent.” The parties acknowledge that this Lease has been agreed to by
both the parties, that both Landlord and Tenant have consulted with attorneys
with respect to the terms of this Lease and that no presumption shall be created
against Landlord because Landlord drafted this Lease.
Section 17.17.
Showing of Leased Premises.

Landlord may enter upon the Leased Premises for purposes of showing the Leased
Premises to Mortgagees, prospective Mortgagees, insurers, prospective insurers,
investors, underwriters, and purchasers and prospective purchasers at any time
during the Term and to prospective tenants during the last twelve (12) months of
the Term, subject to execution of a reasonable and customary nondisclosure
agreement by any person other than Landlord having access to the Premises, and
after providing at least two (2) Business Days’ Notice. Notwithstanding the
foregoing, if any Mortgagee, prospective Mortgagee, insurer or prospective
insurer refuses to execute a nondisclosure agreement, then such Mortgagee,
prospective Mortgagee, insurer or prospective insurer shall nevertheless be
permitted to access the Leased Premises for purposes of completing customary
underwriting activities (i.e., seismic and property condition reports) in the
Leased Premises.
Section 17.18.
Relationship of Parties.

This Lease shall not create any relationship between the parties other than that
of Landlord and Tenant.
Section 17.19.
Rule Against Perpetuities.

Notwithstanding any provision in this Lease to the contrary, if the Term has not
commenced within twenty-one (21) years after the date of this Lease, this Lease
shall automatically terminate on the twenty-first (21st) anniversary of the date
of this Lease. The sole purpose of this provision is to avoid any possible
interpretation of this Lease as violating the Rule Against Perpetuities, or any
other rule of law or equity concerning restraints on alienation.
Section 17.20.
Choice of Law.




39

--------------------------------------------------------------------------------



This Lease shall be construed, and all disputes, claims, and questions arising
hereunder shall be determined in accordance with the laws of the State of
California without reference to its choice of law principles.
Section 17.21.
Choice of Forum.

Any action involving a dispute relating in any manner to this Lease, the
relationship of Landlord/Tenant, the use or occupancy of the Leased Premises,
and/or any claim of injury or damage shall be filed and adjudicated solely in
the state or federal courts of the jurisdiction in which the Leased Premises are
located.
Section 17.22.
Hazardous Substances.

No Hazardous Substances (as hereafter defined) shall be used, generated, stored,
treated, released, disposed or otherwise managed by or on behalf of Tenant or
any invitee at the Leased Premises or the Building with the exception of
appropriate amounts of office and cleaning products customarily and lawfully
used in conjunction with an office use and/or any materials used in connection
with any maintenance required to be performed by Tenant hereunder. Tenant shall
immediately notify Landlord upon discovery of any Hazardous Substance release
affecting the Leased Premises and, at its sole expense and at Landlord’s option,
commence and thereafter diligently pursue remediation to Landlord’s satisfaction
or reimburse Landlord’s costs of investigation or remediation of any release of
Hazardous Substances arising from any act or omission of Tenant, its employees,
agents, contractors or invitees within five (5) Business Days after demand
therefor. Tenant shall cooperate with Landlord and provide access to the Leased
Premises from time to time for inspections and assessments of environmental
conditions and shall remove all Hazardous Substances from the Leased Premises
upon expiration or termination of the Lease. Tenant agrees to indemnify, defend
and hold Landlord and Landlord’s Indemnitees harmless from and against all
liabilities, obligations, damages, judgments, losses, penalties, claims, costs,
charges and expenses, including reasonable architects’ and attorneys’ fees,
which may be imposed upon, incurred by or asserted against Landlord or
Landlord’s Indemnitees by a third party and arising, directly or indirectly, out
of or in connection with the presence of Hazardous Substances at or affecting
the Building due to any act or failure to act of Tenant, its agents, servants,
employees or contractors. As used herein, “Hazardous Substances” shall mean (i)
hazardous or toxic substances, wastes, materials, pollutants and contaminants
which are included in or regulated by any federal, state or local law,
regulation, rule or ordinance, including CERCLA, Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, and the
Toxic Substances Control Act, as any of the foregoing may be amended from time
to time, (ii) petroleum products, (iii) halogenated and non-halogenated
solvents, and (iv) all other regulated chemicals, materials and solutions which,
alone or in combination with other substances, are potentially harmful to the
environment, public health or safety or natural resources.
Section 17.23.
OFAC Certification.

Tenant certifies that: (i) it is not acting, directly or indirectly, for or on
behalf of any Person, group entity, or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked Person, entity, nation,
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control; and (ii) it is not
engaging in, instigating or facilitating this transaction, directly or
indirectly, on behalf of any such Person, group, entity, or nation.
Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorneys’ fees and costs) arising from or related to any breach of
the foregoing certification.
Section 17.24.
Time is of the Essence.

Time is of the essence with respect to each and every obligation of Tenant
arising under this Lease.
Section 17.25.
Counterparts.

This Lease may be executed in one or more counterparts, each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument. Moreover, signatures received by facsimile or portable document
format shall be deemed effective for the purposes of this Lease.
Section 17.26.
Confidentiality.

Tenant and Landlord each acknowledges that the contents of this Lease and any
related documents are confidential information. Tenant and Landlord each shall
keep and maintain such information strictly confidential and shall not disclose
such confidential information to any person or entity; provided, however, each
such party may disclose the terms and conditions of this Lease if required by
law (including without limitation, as deemed necessary or desirable in
connection with its status as a public traded company or a subsidiary of a
publicly traded company) or court order or in connection with any effort or
action to enforce or interpret the terms of this Lease, and to its attorneys,
insurance consultants or providers, accountants, employees, auditors, and
existing or prospective financial partners, investors, purchasers or lenders
provided same are advised by such party of the confidential nature of such



40

--------------------------------------------------------------------------------



terms and conditions as well as to its brokers or other real estate advisors,
appraisers, contractors, architects or engineers in connection with the
negotiation, administration, or performance of or the exercise of any rights of
such party under this Lease, and to any prospective transferees of any or all of
such party’s interest in this Lease or the Leased Premises.
Section 17.27.
Future Development.

Tenant understands and agrees that Landlord is, will or may be engaged in the
design, development, demolition, construction and leasing activities in
connection with additional development of the Project and the Common Areas
within areas adjacent to or near the Leased Premises and that these activities
may result in, among other things, the creation of temporary periods of noise,
vibrations, dust, lights, and odors. Tenant acknowledges that it has received
notification of these activities. In addition to Landlord’s rights set forth
elsewhere in this Lease, Tenant covenants and agrees that Landlord shall have
the right, in the nature of an easement, to subject the Leased Premises and
areas adjacent to or near to the Leased Premises to such temporary nuisances
during such activities. Landlord shall use its reasonable efforts to minimize
any interference with or disruption of Tenant’s business in the Leased Premises,
but neither Landlord nor its related entities or affiliates shall be liable to
Tenant for any inconvenience or disruption resulting from such construction nor
shall any such inconvenience serve as the basis for any abatement in Rent.
Tenant further agrees that Tenant shall take no action to limit or delay
Landlord’s activities in connection with the design, development, demolition,
construction or leasing of such areas in the Project.
Section 17.28.
Rights of First Offer to Lease.

A.    700 Santana Row.
1.    If, at any time during the initial Term hereof (such period of time being
referred to herein as the “700 SR ROFO Term”), Landlord determines in its sole
and absolute discretion that it will develop and lease that portion of the
Project identified on Exhibit A as “700 Santana Row Building” (“700 SR”) to a
single tenant for the Permitted Use, then Tenant shall have a right of first
offer (the “700 SR ROFO”) to lease all, but not less than all, of 700 SR,
subject to, and in accordance with, the terms and conditions set forth in this
Section 17.28.A. Tenant acknowledges and agrees that 700 SR refers to a
currently unimproved parcel of land upon which a building may be constructed.
Landlord does not currently have definitive plans to construct any improvements
on such unimproved parcel and nothing in this Lease shall be construed to
obligate Landlord to construct a building or other improvements on the
unimproved land. Tenant shall be entitled to rights and options granted with
respect to the 700 SR subject to the terms of this Section 17.28.A if, and only
if, Landlord elects, in its sole and absolute judgment, to develop the 700 SR
for the Permitted Use during the 700 SR ROFO Term. Tenant further acknowledges
that its rights under this Section 17.28.A are subject and subordinate to the
rights of tenants of the Project as of the date of this Lease. For the avoidance
of any doubt, the 700 SR ROFO shall not apply to any leasing of less than all of
700 SR.
2.    If Landlord elects during the 700 SR ROFO Term to enter into a lease with
a third party for all of 700 SR, then, prior to entering into such lease,
Landlord will give a Notice to Tenant (an “Offering Notice”) setting forth the
material terms upon which Landlord is willing to lease all of 700 SR to Tenant,
including, but not limited to, (a) the approximate Floor Area of building; (b)
the Annual Minimum Rent (which may include periodic increases) Landlord proposes
to charge, based upon Landlord’s assessment of current market conditions, and
which amount may be more or less than the Annual Minimum Rent set forth in this
Lease; (c) the tenant improvements, if any, Landlord proposes to install and/or
the tenant improvement allowance, if any, that Landlord proposes to pay in
connection with a lease of the building; (d) the anticipated date upon which
possession of the building will be available; (e) the term for which Landlord
proposes to lease the building; (f) the parking associated with the building;
and (g) any other material conditions or provisions relating to the leasing of
the building that vary materially from the provisions of this Lease.
3.    If Tenant wishes to exercise the 700 SR ROFO on the terms specified in the
Offering Notice, then Tenant shall so notify Landlord within ten (10) Business
Days after receipt thereof, which Notice shall be unconditional and irrevocable.
Tenant may exercise its 700 SR ROFO only with respect to all of 700 SR. If
Tenant timely exercises its 700 SR ROFO to lease all of 700 SR, then Landlord
and Tenant shall enter into a new lease (the form of which will be substantially
the same as this Lease) for 700 SR Building on all of the terms and conditions
of this Lease except (i) as specified in the Offering Notice (which shall govern
to the extent of any conflict with this Lease), and (ii) the lease for the 700
SR Building shall not include a right of first offer with respect to the 900 SR
Building (as defined below) unless otherwise set forth in the Offering Notice.
4.    If Tenant (i) fails to timely notify Landlord that it wishes to lease 700
SR on the terms set forth in any Offering Notice, or (ii) fails to execute and
deliver to Landlord the lease for the 700 SR within fifteen (15) Business Days
following receipt thereof by Tenant, then, except as otherwise expressly
provided herein, Tenant’s rights under this Section 17.28.A shall terminate and
Landlord may lease 700 SR to any third party on terms and conditions Landlord
may deem appropriate in its sole and absolute discretion. Notwithstanding the
foregoing, if Tenant fails to



41

--------------------------------------------------------------------------------



exercise its 700 SR ROFO within the time required, then the 700 SR ROFO shall
apply again (subject to the provisions of this Section 17.28.A, except that
Tenant must give Landlord irrevocable and unconditional written notice of its
exercise of the 700 SR ROFO with respect to 700 SR within five (5) Business Days
after Tenant receives the revised Offering Notice) if (i) Landlord desires to
offer all of 700 SR for lease to another party at an Effective Rental Rate (as
hereinafter defined) that is less than ninety percent (90%) of the Effective
Rental Rate of the terms provided in the initial Offering Notice, or (ii)
Landlord has not entered into a lease for 700 SR within two hundred forty (240)
days of its delivery of an Offering Notice; provided, however, that nothing
contained herein shall extend Tenant’s rights hereunder beyond the expiration of
the 700 SR ROFO Term. The “Effective Rental Rate” shall mean the constant rent
per period that equals the present value of the net cash flows, including,
without limitation, cash flows related to capital items such as tenant
improvements and leasing commissions, and taking into account all concessions,
abatements, incentives and similar items, over the lease term, discounted at an
annual cost of capital rate equal to eight percent (8%).
B.    900 Santana Row.
1.    If (a) Landlord delivers an Offering Notice to Tenant with respect to 700
SR; (b) Tenant does not lease the 700 SR pursuant to such Offering Notice, and
(c) Landlord enters into a lease for all of 700 SR with a party other than
Tenant (the “700 SR Tenant”), then, commencing on the date Landlord enters into
such lease for 700 SR with the 700 SR Tenant and expiring on the expiration of
the initial Term (such period of time being referred to herein as the “900 SR
ROFO Term”), Landlord determines in its sole and absolute discretion that it
will develop and lease that portion of the Project identified on Exhibit A as
“900 Santana Row Building” (“900 SR”) to a single tenant for the Permitted Use,
then Tenant shall have a right of first offer (the “900 SR ROFO”) to lease all
of the then available space, but not less than all the then available space, at
900 SR, subject to, and in accordance with, the terms and conditions set forth
in this Section 17.28.B. Tenant acknowledges and agrees that 900 SR refers to a
currently unimproved parcel of land upon which a building may be constructed.
Landlord does not currently have definitive plans to construct any improvements
on such unimproved parcel and nothing in this Lease shall be construed to
obligate Landlord to construct a building or other improvements on the
unimproved land. Tenant shall be entitled to rights and options granted with
respect to 900 SR subject to the terms of this Section 17.28.B if, and only if,
Landlord elects, in its sole and absolute judgment, to develop the 900 SR for
the Permitted Use during the 900 SR ROFO Term and the conditions set forth in
subsections (a), (b) and (c) of this Section 17.28.B.1 are otherwise satisfied.
Tenant further acknowledges that its rights under this Section 17.28.B are
subject and subordinate to the rights of tenants of the Project as of the date
of this Lease.
2.    Tenant expressly acknowledges and agrees that Landlord shall have the
right to lease any or all of 900 SR to the 700 SR Tenant free and clear of
Tenant’s rights hereunder provided that such lease is entered into substantially
at the same time as the lease for 700 SR. Tenant further acknowledges and agrees
that the 900 SR ROFO shall only apply to those portions of 900 SR not leased by
the 700 SR Tenant (such space being referred to herein as the “900 SR ROFO
Space”). By way of example only, if the 700 SR Tenant leases fifty percent (50%)
of 900 SR, then the 900 SR ROFO Space shall mean only the fifty percent (50%) of
900 SR not leased to the 700 SR Tenant.
3.    If Landlord elects during the 900 SR ROFO Term to enter into a lease with
a third party for the entire 900 SR ROFO Space, then, prior to entering into
such lease, Landlord shall deliver an Offering Notice to Tenant setting forth
the material terms upon which Landlord is willing to lease the 900 SR ROFO Space
to Tenant. The Offering Notice shall contain the information required in Section
17.2.A.2, above. For the avoidance of doubt, Tenant acknowledges and agrees that
the 900 SR ROFO shall not apply to any lease of less than all of the 900 SR ROFO
Space.
4.    If Tenant wishes to exercise its right of first offer with respect to the
900 SR ROFO Space on the terms specified in the Offering Notice, then Tenant
shall so notify Landlord within ten (10) Business Days after receipt thereof,
which Notice shall be unconditional and irrevocable. Tenant may exercise its
ROFO only with respect to the entire 900 SR ROFO Space. If Tenant timely
exercises its ROFO to lease the 900 SR ROFO Space, then Landlord and Tenant
shall enter into a new lease (the form of which will be substantially the same
as this Lease) for the 900 SR ROFO Space on all of the terms and conditions of
this Lease except as specified in the Offering Notice (which shall govern to the
extent of any conflict with this Lease).
5.    If Tenant (i) fails to timely notify Landlord that it wishes to lease the
900 SR ROFO Space on the terms set forth in any Offering Notice, or (ii) fails
to execute and deliver to Landlord the lease for the 900 SR ROFO Space within
fifteen (15) Business Days following receipt thereof by Tenant, then, except as
otherwise expressly provided herein, Tenant’s rights under this Section 17.28.B
shall terminate and Landlord may lease the 900 SR ROFO Space to any third party
on terms and conditions Landlord may deem appropriate in its sole and absolute
discretion. Notwithstanding the foregoing, if Tenant fails to exercise its right
of first offer with respect to the 900 SR ROFO Space within the time required,
then the 900 SR ROFO shall apply again (subject to the provisions of this
Section 17.28.B, except that Tenant must give Landlord irrevocable and
unconditional written notice of its exercise



42

--------------------------------------------------------------------------------



of the 900 SR ROFO with respect to the 900 SR ROFO Space within five (5)
Business Days after Tenant receives the revised Offering Notice) if (i) Landlord
desires to offer the entire 900 SR ROFO Space for lease to another party at an
Effective Rental Rate that is less than ninety percent (90%) of the Effective
Rental Rate of the terms provided in the initial Offering Notice, or (ii)
Landlord has not entered into a lease for the 900 SR ROFO Space within two
hundred forty (240) days of its delivery of an Offering Notice; provided,
however, that nothing contained herein shall extend Tenant’s rights hereunder
beyond the expiration of the 900 SR ROFO Term.
C.    Notwithstanding anything to the contrary set forth herein, (i) if an event
of Default is occurring under this Lease beyond any applicable cure period at
the time any Offering Notice would otherwise be required to be sent under this
Section 17.28.A or Section 17.28.B, then Landlord shall have, in addition to any
other remedies, the right (but not the obligation) to refrain from delivering
the Offering Notice to Tenant, and (ii) if this Lease shall have been terminated
by Landlord as a reason of a Default by Tenant hereunder, any exercise of
Tenant’s rights hereunder shall, at Landlord’s election, be void unless the term
of the lease of the 700 SR Lease or 900 SR ROFO Space, as applicable, has
already then commenced; provided, further, that if the lease for 700 SR has
already commenced but the term of the lease for the 900 SR ROFO Space has not
commenced, then the 900 SR ROFO shall, at Landlord’s election, be void.
D.    Tenant’s rights pursuant to this Section 17.28 are personal to, and may be
exercised only by, the Original Tenant and any Permitted Transferee of the
Original Tenant under this Lease, and only if the Original Tenant or the
Permitted Transferee (i) occupies at least seventy percent (70%) of the Floor
Area of the Leased Premises originally leased hereunder at the time of such
exercise, (ii) the Original Tenant’s Net Worth (or the Net Worth of the
Permitted Transferee) is equal to or greater than that of the Tenant as reported
for the second (2nd) fiscal quarter of 2015, and (iii) the Debt Ratio maintained
by the Original Tenant (or the Debt Ratio maintained by the Permitted
Transferee) is twenty-five percent (25%) or less.
E.    Without limiting the other terms and conditions of this Lease, Tenant
expressly acknowledges and agrees that (i) Tenant’s rights under this Section
17.28 shall fully, finally and automatically terminate upon the earlier of (a)
the expiration of the 700 SR ROFO Term and the 900 SR ROFO Term, as applicable,
either by natural expiration or the earlier termination of this Lease as a
result of a casualty or taking; and (b) a termination of this Lease as a result
of a Tenant Default; (ii) time is of the essence with respect to all of the
terms of this Section 17.28; and (iii) none of the time periods set forth in
this Section 17.28 shall be extended as a result of Force Majeure.
Section 17.29.    Notice of Sale.
Landlord shall provide a courtesy notice to Tenant of its intention to actively
market for sale the Building unless such sale is in connection with the sale of
the entire Project. Landlord shall endeavor to provide such notice ten (10)
Business Days prior to commencing such active marketing efforts.
Section 17.30.    Limit on Tenant’s Maximum Payments During Construction Period.
A.    Notwithstanding any provision of this Lease (or any other agreement
between Tenant and Landlord entered into in connection with this Lease) to the
contrary, at any time prior to Substantial Completion (the “Construction
Period”), the aggregate amount of all payments made or expenses incurred by
Tenant under this Lease (or any other agreement between Tenant and Landlord
entered into in connection with this Lease), including but not limited to (i)
Minimum Rent paid by Tenant; (ii) Tenant’s indemnification obligations pursuant
to Section 8.01 hereof; and (iii) any draws of the Letter of Credit shall not
(and will not) exceed the Construction Period Maximum Liability Cap (as defined
below); provided, however, that if and to the extent that Tenant’s payment
obligations under this Lease or any agreement between Tenant and Landlord
entered into in connection with this Lease are limited by the Construction
Period Maximum Liability Cap, so that Tenant does not make any payment to
Landlord to which Landlord would have been entitled but for the Construction
Period Maximum Liability Cap, then Tenant shall pay such amount (plus interest
at the rate set forth in Section 1.02.G, above) to Landlord within three (3)
business days after the earlier of (a) the first date on which a payment to
Landlord may be made by Tenant that does not violate the Construction Period
Maximum Liability Cap, or (b) the date on which the Construction Period ends.
Further, during the Construction Period, Tenant’s payment and indemnification
obligations under this Lease shall be limited such that Tenant shall only be
obligated to (i) indemnify Landlord and not any of the other Landlord
Indemnities; and (2) pay those costs or indemnify Landlord for those Losses
resulting from Tenant’s own acts or failures to act as opposed to Losses arising
from the actions or failures to act of others.
B.    For purposes of this Lease, “Construction Period Maximum Liability Cap”
shall mean 89.9% of the then incurred project costs for the Landlord Work that
are properly capitalizable under US GAAP incurred as of such date (after having
reduced such costs for any Force Majeure Costs (as defined below) and any costs
not resulting from the acts or omissions of Tenant) minus the sum of (i) any
payments previously paid by the Tenant in connection with the Landlord Work
which have been future valued at five percent (5%) to such point in time; and
(ii) the present value of any future payments made by Tenant during the
Construction Period in connection with the Landlord Work discounted at five
percent (5%) that the Tenant is obligated to make but in each case excluding



43

--------------------------------------------------------------------------------



payments that are not required to be included in the calculation of the Tenant’s
maximum guaranty amount under ASC 840-40-55 (EITF 97-10).
C.    For purpose of this Lease, “Force Majeure Costs” shall mean the sum of (i)
all costs and expenses incurred by the Landlord to restore the Landlord Work in
connection with an event of Force Majeure (including (a) all capitalized
interest and other collateral costs and carrying costs accruing on such cost
necessary to repair and restore damage caused by such event of Force Majeure
following such event of Force Majeure and (b) all capitalized interest and other
collateral costs and carrying costs accruing as a result of time delays
necessary to repair and restore damage caused by such event of Force Majeure
following such event of Force Majeure) less the amount of all insurance proceeds
applied to the restoration of the Landlord Work, and (ii) to the extent the
Landlord Work is not restored following such event of Force Majeure, the
reduction, if any, in fair market value of the Landlord Work as a result of such
event of Force Majeure, as set forth in an appraisal in form and substance
reasonably satisfactory to Landlord conducted by an independent appraiser
selected by the Landlord; provided, however, in no event shall the amount
determined in the foregoing clause (ii) be less than the remaining estimated
cost to restore the Landlord Work to substantially the same condition as
immediately prior to the event of Force Majeure.
D.    TENANT ACKNOWLEDGES AND AGREES THAT (I) LANDLORD MAKES NO REPRESENTATION
OR WARRANTY REGARDING TENANT’S TAX OR ACCOUNTING TREATMENT OF THIS LEASE; (II)
TENANT HAS BEEN REPRESENTED BY INDEPENDENT COUNSEL OF TENANT’S CHOOSING; (III)
TENANT HAS HAD THE OPPORTUNITY TO OBTAIN ALL LEGAL, ACCOUNTING, TAX AND ANY
OTHER PROFESSIONAL ADVICE IT DEEMS NECESSARY PRIOR TO ENTERING INTO THIS LEASE;
(IV) THE TERMS AND CONDITIONS OF SECTIONS 17.30.A, B AND C SHALL NOT APPLY TO
ANY EVENTS ARISING AFTER THE CONSTRUCTION PERIOD; (V) THE TERMS AND CONDITIONS
OF THIS SECTION 17.30.D SHALL SURVIVE THE CONSTRUCTION PERIOD AND THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE; AND (VI) LANDLORD SHALL HAVE NO OBLIGATION
TO AMEND OR OTHERWISE MODIFY OR RESTRUCTURE THIS LEASE TO ACHIEVE ANY PARTICULAR
TAX OR ACCOUNTING TREATMENT.
Section 17.31.    Energy Use Disclosure.
Tenant hereby acknowledges and agrees that (a) the Building has not yet been
constructed and, as a result, no data or other information regarding the
historical and/or future energy consumption of the Building is available, and
(b) Tenant hereby irrevocably waives and releases (for itself and all others
claiming through Tenant), all rights and claims it may have under or in
connection with Section 25402.10 of the California Public Resources Code and/or
its implementing regulations with respect to this Lease and the Building.


[Remainder Of Page Intentionally Left Blank; Signature Page To Follow.]





44

--------------------------------------------------------------------------------



SIGNATURE PAGE TO
OFFICE LEASE AGREEMENT
BETWEEN
FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC
AND
SPLUNK, INC.
IN WITNESS WHEREOF, the parties hereto intending to be legally bound hereby have
executed this Lease under their respective hands and seals as of the day and
year first above written.
LANDLORD:


FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, a California limited liability
company, by its managing member, STREET RETAIL, INC., a Maryland corporation


By:    /s/ Jeffrey S. Berkes________________
Name:    Jeffrey S. Berkes__________________
Title:    Vice President – Western Region_____








TENANT:


SPLUNK INC., a Delaware corporation
        
By:    /s/ David F. Conte_________________
Name:    David F. Conte___________________
Title:    Chief Financial Officer_____________












--------------------------------------------------------------------------------

EXHIBIT A
SITE PLAN





Exhibit A follows immediately after this page and identifies the following:




Building (Section 1.01.J)


Lot 7 Parking Garage (Section 1.01.K)


Common Area (Section 1.02.E)


Outdoor Furniture Area (Section 6.01.B)


Protected Area (Section 6.01.C)


700 Santana Row Building (Section 17.28)


Temporary Construction Staging Areas (Exhibit B, Section 7(viii))



Exhibit A
Page 1





--------------------------------------------------------------------------------

EXHIBIT A
SITE PLAN

[exhibit1a.gif]













Exhibit A
Page 2





--------------------------------------------------------------------------------

EXHIBIT A
SITE PLAN

[exhibita2a01.gif]

Exhibit A
Page 3





--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT





THIS WORK AGREEMENT (“Work Agreement”) is attached to and made a part of that
certain Office Lease (the “Lease”) by and between FRIT SAN JOSE TOWN AND COUNTRY
VILLAGE, LLC, a California limited liability company, by its managing member,
STREET RETAIL, INC., a Maryland corporation, as landlord (“Landlord”), and
SPLUNK, INC., a Delaware corporation, as tenant (“Tenant”) for the premises (the
“Leased Premises”) described therein and consisting of approximately 236,622
square feet of Floor Area in the building located at 3090 Olsen Drive, San Jose,
California, also known as 500 Santana Row (the “Building”).
1.    Landlord Work. Landlord shall construct the improvements described on
Exhibit B-1 (the “Landlord Work”) in a manner that is in substantial compliance
with those certain plans described on Exhibit B-2 (the “Building Plans”). In the
event of a conflict between the description of the Landlord Work on Exhibit B-1
and the Building Plans described on Exhibit B-2, the description of the Landlord
Work on Exhibit B-1 shall control. Landlord may make non-material revisions to
the Building Plans, subject to Tenant’s approval of any material changes, not to
be unreasonably withheld or delayed so long as the Landlord Work, when
constructed, will be comparable in appearance, design, efficiency, and quality
to the improvements described in in the Building Plans. The cost of all design,
architectural, engineering and construction work in connection with Landlord
Work shall be at Landlord’s sole cost and expense. Any work by Tenant of work in
and to the Leased Premises above the Landlord Work in connection with the
preparation of the Leased Premises for Tenant’s occupancy and use is referred to
herein as “Tenant Work”. Any capitalized terms used herein, not otherwise
defined herein, shall have the meanings set forth elsewhere in the Lease
2.    Landlord Work Substantial Completion. Landlord shall advise Tenant at
least ten (10) Business Days prior to the date that Substantial Completion of
the Landlord Work is expected to occur. As used herein “Substantial Completion”
shall mean completion of all items shown on the Building Plans (other than minor
items considered to be of a “punchlist” nature that will not interfere with the
ability to obtain such permits or certificates or Tenant’s ability to commence
Tenant’s Work hereunder), and with the Condenser Water System fully operational
and prepared to deliver chilled water to the Building Systems and the Leased
Premises and the Parking Garage completed to a light broom finish condition and
accessible. Substantial Completion will be confirmed by inspection by Tenant’s
and Landlord’s construction representatives who will agree that Substantial
Completion has occurred, and will also agree upon a punch list listing all items
to be completed after Substantial Completion (the “Punchlist”). All items listed
on the Punchlist will be completed by Landlord within forty-five (45) days (or
such longer period as Landlord and Tenant shall reasonably agree is appropriate)
after Substantial Completion is agreed to have occurred, subject to extension as
a result of Tenant Delay and Force Majeure.
3.    Warranties. Landlord will deliver to Tenant copies of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Building installed as part of Landlord’s Work that
Tenant is obligated to maintain and repair pursuant to the terms and conditions
of the Lease. Landlord will assign such warranties to Tenant on a nonexclusive
basis to the extent such assignment is necessary in order to make any such
warranties available to Tenant and such assignment can be done without the
consent of any third party. Landlord will also deliver as-built CAD files to
Tenant covering the Landlord Work.
4.    Tenant’s Agent. Tenant hereby designates Per Johanson (“Tenant’s Agent”)
as having authority to approve plans and specifications, to accept cost
estimates, and to authorize changes or additions to Tenant Work during
construction.
5.    Plans and Specifications.
(A)    Prior to the date hereof, Landlord provided to Tenant, and Tenant
approved, the Building Plans. Tenant’s architect shall be responsible for
performing all necessary field measurements and confirming the completeness and
accuracy of such drawings. It is agreed that Tenant will develop plans and
necessary specifications for completion of Tenant Work in accordance with the
following schedule; provided, however, that Tenant’s architect (who shall be
subject to Landlord’s prior approval and shall be licensed in California) shall
be entitled to deliver, on Tenant’s behalf, any such plans and specifications
required hereunder to be delivered by Tenant to Landlord; and provided further,
that at Tenant’s sole cost, Tenant shall use an engineering firm that shall be
reasonably satisfactory to Landlord to prepare any plans, specifications and/or
drawings involving mechanical, electrical, structural, plumbing, sprinkler
and/or life/safety work for the Leased Premises:
(i)    No later than December 15, 2015, Tenant shall deliver to Landlord
Tenant’s Preliminary Plans (as defined below) for the initial Phase (as defined
herein) of the Tenant Work in the Leased Premises and shall indicate its
approval of the Preliminary Plan in writing by signing and dating such
Preliminary Plans. The “Preliminary Plans” shall set forth:
(a)    the location of all proposed improvements, including partitions,
cabinetry, equipment and fixtures;

Exhibit B
Page 1



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



(b)    the materials and draft finishes by location;
(c)    the location of any proposed structural floor penetrations;
(d)    the location and extent of floor loading in excess of Building capacity,
if any;
(e)    all special HVAC requirements;
(f)    the location and description of any special plumbing requirements, and
any special electrical requirements;
(g)    the location of all telephone and telecommunications facilities, and
computer and electronic data facilities
(h)    the location and draft specification of any electrical outlets required
to accommodate 220-volt or other high draw equipment;
(i)    the location of conference rooms and other rooms subject to occupancy by
more than six (6) Persons at a time and the specification of maximum expected
occupancy;
(j)    a reflected ceiling plan for all lighting desired by Tenant, and
specification of any Tenant Work involving lighting;
(k)    any Tenant Work which is likely to require a longer-than-customary (for
similar projects) period of time to construct or acquire; and
(l)    any special requirements.
(ii)    Within fifteen (15) Business Days after Tenant delivers to Landlord
Tenant’s Preliminary Plans for the initial Phase of the Tenant Work, Landlord
shall deliver to Tenant in writing its approval of the Preliminary Plans or
changes to the Preliminary Plans that will be required to obtain Landlord’s
approval, which shall be reasonably specific regarding any required changes.
(iii)    Within ten (10) Business Days after Landlord delivers to Tenant its
required revisions to the Preliminary Plans for the initial Phase of the Tenant
Work, Tenant shall deliver to Landlord revised Preliminary Plans containing any
required revisions and such suggested revisions as Tenant chooses to
incorporate.
(iv)    Within ten (10) Business Days after Tenant delivers to Landlord revised
Preliminary Plans, Landlord shall deliver its confirmation that all required
revisions have been made (if such is the fact) and its approval of the revised
Preliminary Plans.
(v)    Within the earlier of sixty (60) calendar days or forty-five (45)
Business Days after Landlord approves the Preliminary Plans for the initial
Phase of the Tenant Work, Tenant shall deliver to Landlord detailed
architectural, mechanical, plumbing and electrical (and structural, if required)
working drawings and construction documents for the for the initial Phase of the
Tenant Work (including without limitation, the HVAC systems and fire and life
safety systems serving such portion of the Tenant Work), based upon the approved
Preliminary Plans, prepared by Tenant’s architects and engineers, and Tenant
shall indicate its approval of such working drawings and construction documents
in writing by signing and dating such working drawings and construction
documents (the “Construction Documents”).
(vi)    Within ten (10) Business Days after Tenant delivers to Landlord the
Construction Documents, Landlord shall indicate its approval of the Construction
Documents in writing by signing and dating such Construction Documents in the
space provided, or shall indicate the revisions required due to errors or
omissions in the drawings.
(vii)    Within ten (10) Business Days after Landlord indicates the revisions
required due to errors or omissions in the Construction Documents, Tenant shall
correct such errors or omissions and resubmit the Construction Documents to
Landlord for its approval. Provided such errors or omissions have been corrected
to the reasonable satisfaction of Landlord, Landlord shall then approve the
Construction Documents. If Tenant desires to make revisions in the Construction
Documents after Landlord has approved such Construction Documents, any such
changes shall require Landlord to approve and date the revised Construction
Documents. Promptly after the Construction Documents have been approved by
Landlord, Tenant shall provide to Landlord a CAD CD of the Construction
Documents and, upon any revisions to the Construction Documents pursuant to this
Work Agreement, provide to Landlord a CAD CD of the revised Construction
Documents.

Exhibit B
Page 2



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



(B)    The Preliminary Plans for each Phase of the Tenant Work and the
Construction Documents related thereto, as finally approved by both Landlord and
Tenant in accordance with the foregoing provisions of this Section 2, shall
collectively constitute the “Plans.” The Plans are expressly subject to
Landlord’s prior written approval; provided, however, that Tenant shall be
solely responsible for the content of the Plans and coordination of the Plans
with base building design and/or Building Plans supplied to Tenant. In addition,
Landlord’s approval of the Plans shall not constitute a warranty, covenant or
assurance by Landlord that (i) any equipment or system shown thereon to be
installed as part of Tenant’s Work will have the features or perform the
functions for which such equipment or system was designed, (ii) the Plans
satisfy applicable code requirements, (iii) the Plans are sufficient to enable
the Tenant’s contractor to obtain a building permit for the Tenant Work; or (iv)
the Tenant Work described thereon will not interfere with, and/or otherwise
adversely affect, the Building Systems. Tenant shall be solely responsible for
the Plans’ compliance with all applicable statutes, laws, rules, codes,
ordinances and regulations of any governmental entity having jurisdiction over
the Building and the Leased Premises. Notwithstanding the foregoing, if Landlord
determines at any time that the Tenant Work described on the Plans does or will
interfere with, and/or otherwise adversely affect, the Building Systems or does
not or will not comply with any applicable law, rule or regulation, Landlord
will provide Notice of any matter that does not comply or will adversely affect
the Building Systems, and the Plans shall be amended by Tenant, at Tenant’s
cost, so that the Tenant Work will not interfere with, and/or otherwise
adversely affect, the Building Systems and/or violate any applicable statutes,
laws, rules, codes, ordinances or regulations, and Tenant shall be responsible
for any delay arising in connection therewith, unless covered by the next
sentence. Any material correction required as a result of material errors in the
Building Plans submitted to Tenant that were not reasonably discoverable upon
review thereof, or material deviation of as-built construction from such
Building Plans will be paid for by Landlord and not result in any reduction of
the Tenant Work Allowance. Further, if Landlord incurs any cost as a result of
any failure of the Plans to comply with Applicable Laws or as a result of any
impairment of any Building Systems or of Landlord’s ability to perform its
obligations under this Exhibit B or the Lease resulting from any defect in the
Plans, then Tenant, upon Notice and request from Landlord, shall, at Tenant’s
expense, use reasonable efforts to enforce such any rights Tenant may have under
the Design Professional Agreements directly against Tenant’s architect and/or
engineers, as the case may be, in connection with any deficiency in the Plans
and any monetary recovery related thereto shall be paid to Landlord after Tenant
first recovers its reasonable out of pocket enforcement costs. As used herein,
“Design Professional Agreements” means the agreements between Tenant and
Tenant’s architect and engineers pursuant to which the Plans have been or will
be prepared.
(C)    Tenant shall pay the cost of preparing the Plans; provided, however, that
Tenant may elect to apply up to $582,835.00 (i.e., $2.50 per square foot of
Floor Area of the Leased Premises) of the Tenant Work Allowance, allocated by
Phase, towards the cost of the Plans. So long as no Default is occurring
hereunder, such portion of the Tenant Work Allowance will be paid within thirty
(30) days after Tenant presents invoices for the relevant costs.
(D)    Tenant may complete the Tenant Work in one or more phases (each a
“Phase”); provided, however, that (i) each Phase shall consist of at least two
(2) contiguous full floors, and (ii) Tenant must be able to obtain a certificate
of occupancy for each such Phase upon completion of the applicable portion of
the Tenant Work. If Tenant elects to construct the Tenant Work in Phases, then
(a) Tenant shall provide Landlord with Notice of such election simultaneously
with its initial submission of its Preliminary Plans for the first Phase; (b)
the approval process set forth above shall apply to each subsequent Phase of
construction but with respect to later Phases based on the date the request for
approval is submitted and not the date set forth above; (c) the test fit
allowance, portion of the Tenant Work Allowance applicable to architectural and
plan costs will be allocated based on the Floor Area in each Phase, as will the
Tenant Work Allowance and the Additional Allowance; and (d) Tenant will request
approval of all Phases to be funded from the allowances provided herein within
one (1) year following the Term Commencement Date.
6.    Construction of Tenant Work.
(A)    The Plans shall be conclusive as to the entire scope of Tenant Work to be
performed by Tenant. Tenant agrees to provide and install the Tenant Work shown
on the Plans in a good and workmanlike manner in accordance with the Plans
approved by Landlord. Tenant shall pay the cost of all Tenant Work, subject to
application of the Tenant Work Allowance as set forth in Section 6 hereof.
(B)    No material changes or modifications to the Plans shall be made unless by
written change order (“Change Order”) signed by Landlord and Tenant, provided
that Landlord shall have five (5) Business Days to review and notify Tenant of
Landlord’s approval or disregard of such proposed changes or modifications, and
provided further Landlord will not unreasonably withhold approval of any Change
Order. Tenant shall pay all costs attributable to Change Orders including,
without limitation, all architectural and engineering fees to revise the Plans,
provided such costs may be paid from the Available Allowance (as defined below).
Tenant shall deliver to Landlord any such revised Plans approved and dated by
Tenant in writing. Any such changes and/or additions shall be subject to
Landlord’s prior written approval of the Plans depicting such changes and/or
additions.

Exhibit B
Page 3



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



(C)    Tenant shall pay an administrative fee to compensate Landlord for
reviewing the Plans and monitoring the Tenant Work, equal to two percent (2%) of
the so-called “hard cost” of Tenant Work. Such administrative fee shall be
deducted from the Available Allowance on a percentage completion basis based on
the disbursement schedule set forth below (except the last payment will be
balanced to reflect actual hard costs). Notwithstanding the foregoing, Tenant
expressly acknowledges and agrees that Landlord has no responsibility for, and
shall not be obligated to provide, any construction management services in
connection with the Tenant Work Any construction management services shall be
provided by Tenant at its sole cost and expense.
(D)    Tenant shall pay the cost of all Tenant Work, subject to application of
the Available Allowance as set forth in Section 6 hereof. Any costs payable to
Landlord under this Work Agreement that are not paid from the Available
Allowance shall be payable as Additional Rent by Tenant to Landlord within ten
(10) calendar days after receipt of an invoice therefor from Landlord,
7.    Tenant’s Construction Requirements. Tenant covenant and agrees to satisfy
the following conditions and requirements in connection with its construction of
the Tenant Work:
(i)    Tenant or Tenant’s contractor shall be required to utilize subcontractors
who have been reasonably approved by Landlord for all electrical, rough-in
plumbing, structural and heating, ventilating and air conditioning work and all
sprinkler and life/safety work;
(ii)    The contractors, subcontractors or laborers employed in connection with
such work must have been reasonably approved by Landlord in writing prior to
performing any Tenant Work, and such contractors, subcontractors or laborers
shall comply with any applicable law and work rules and regulations attached to
the Lease as Exhibit D, as modified from time to time (which modifications shall
be nondiscriminatory as to office users of the Project), upon Notice to Tenant;
provided however, that no such modifications shall be binding until ten (10)
Business Days after delivery thereof;
(iii)    Tenant, or its contractors and their subcontractors, shall provide such
insurance, bonding and/or indemnification as Landlord may reasonably require for
its protection from negligence or malfeasance on the part of such contractors
and subcontractors, not lower than the limits specified in the Lease;
(iv)    In Landlord’s judgment (reasonably exercised), such work or the
identities or presence of such contractors or their subcontractors will not
result in delays, stoppages or other action or the threat thereof which may
interfere with construction progress or delay in completion of other work in the
Building or on or about the rest of the Project, or in any manner impair any
guarantee or warranty from Landlord’s contractor or its subcontractors, or
conflict with any labor agreements applicable to the construction of the
Building or the improvement of the rest of the Project;
(v)    Each such contractor and subcontractor, and the nature and extent of the
work to be performed by it shall be reasonably approved by Landlord (but such
approval shall not relieve Tenant of its responsibility to comply with the
applicable provisions of this Exhibit B nor constitute a waiver by Landlord of
any of its rights under the Lease);
(vi)    Notwithstanding anything contained in the Lease or this Work Agreement
to the contrary, the time required by Tenant’s contractors to perform their work
shall not delay the Term Commencement Date, notwithstanding the possibility that
the Leased Premises may not be completed and Tenant may not be in occupancy of
the Leased Premises on the Term Commencement Date, subject, however to Landlord
Delay and Force Majeure; provided, however, in no event shall the Term
Commencement Date be delayed more than sixty (60) days as a result of Force
Majeure;
(vii)    Tenant shall indemnify, hold harmless, and defend Landlord from any
Losses incurred by Landlord, whether before or after the Term Commencement Date,
as a result of the performance by Tenant of such work, and Landlord shall have
the right to offset the same against any amounts to be credited to Tenant or
invoice the same as Additional Rent, payable within thirty (30) calendar days.
(viii)    The Tenant Work (including all Plans), must be approved by Landlord,
in writing, prior to commencement of such Tenant Work, and Tenant’s contractor
shall construct the Tenant Work in strict conformity with the Plans;
(ix)    Tenant must promptly make available to Landlord for Landlord’s prior
review and at Landlord’s request, the general contract for the relevant Phase of
the work, and if requested by Landlord, any material subcontracts;
(x)    Landlord shall have the right to inspect and monitor from time to time
the Tenant Work throughout the construction process to insure that Tenant’s
contractor(s)/subcontractor(s) are adhering to

Exhibit B
Page 4



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



Landlord-approved Plans for the Leased Premises and to insure that the
Building’s Systems (plumbing, electrical, HVAC, etc.) are not being affected
adversely during such construction process and will not be affected adversely
after completion of the Tenant Work;
(xi)    All of Tenant’s contracts with any contractors shall be in the name of
Tenant and this provision shall not create any direct or indirect relationship
between Landlord and said contractors nor any obligations or liability by
Landlord to said contractors, nor shall this provision create any direct or
indirect liability for Landlord in connection with the improvements to the
Leased Premises;
(xii)    Tenant’s contractor and subcontractors shall not post any signs on any
part of the Leased Premises or the Building that are not required by applicable
statutes and laws rules codes, ordinances and regulations of any governmental
entity having jurisdiction over the Building and the Least Premises, or
reasonably deemed by Tenant as required for safety purposes; and
(xiii)    One or more of those portions of the Common Area designated as the
“Temporary Construction Staging Area” on Exhibit A to the Lease shall be
available for the staging and storage of materials and parking of construction
vehicles during such time as reasonably necessary for the construction of the
Tenant Work subject to the foregoing: (a) Landlord shall have the right to
designate which of the Temporary Construction Staging Area Tenant may use from
time to time, subject to Tenant’s reasonable review and approval; provided,
however, that Landlord shall not require Tenant to relocate to a different
Temporary Construction Staging Area unless Landlord provides Tenant with at
least five (5) Business Days’ prior Notice; (b) all storage of construction
materials and the parking of construction vehicles, including vehicles of
construction workers, shall occur only within the Temporary Construction Staging
Area, which area shall be fenced and screened from view when in use at Tenant’s
cost; provided, however, that all such fencing and screening shall be subject to
Landlord’s prior written approval (not to be unreasonably withheld); (c) under
no circumstances shall truck containers be used for the storage of merchandise
in the Temporary Construction Staging Area; and (d) promptly after completion of
each Phase of the Tenant Work, unless another Phase is ongoing or will be
immediately commenced thereafter, Tenant shall remove its personal property and
equipment and the personal property and equipment of its contractors from the
Temporary Construction Staging Area and repair and restore such area to its
condition when first made available.
8.    Base Building Changes. If Tenant requests work to be done in the Leased
Premises or for the benefit of the Leased Premises that necessitates changes to
the base Building or Building Systems, or the design thereof, any such changes
shall be subject to prior written approval of Landlord, in its sole discretion,
and Tenant shall be responsible for all costs resulting from such changes,
including architectural and engineering charges, and any special permits or fees
attributed thereto, unless required to correct an error in the Building Plans
that could not have been discovered upon reasonable review. Tenant shall be
responsible for any delay resulting from such changes, subject to Landlord
Delay. Before any such changes are made, Tenant shall pay to Landlord the full
costs estimated to be incurred by Landlord in connection with such changes
including without limitation any Landlord’s administrative fee attributable
thereto.
9.    Tenant Work Allowance; Test Fit Allowance.
(A)    Landlord shall reimburse Tenant for the actual, out-of-pocket costs of
its preliminary space planning “test fit” for not more than three (3) floors of
the Building prepared by an architect of Tenant’s choice in the amount of the
Test Fit Allowance. The Test Fit Allowance shall be paid by Landlord within
thirty (30) days after Tenant requests disbursement thereof, which shall be
accompanied by invoices and other evidence of expenditure. “Test Fit Allowance”
means a sum not to exceed Eleven Thousand Six Hundred Fifty Six and 70/100th
Dollars ($11,656.70), which amount Landlord shall reimburse to Tenant for its
preliminary space planning “test fit” prepared by an architect of Tenant’s
choice. The Test Fit Allowance shall be in addition to the Tenant Work
Allowance.
(B)    Provided no Default exists under the Lease that is not cured by Tenant,
Landlord agrees to provide Tenant with an allowance (“Tenant Work Allowance”) in
the amount of Fifty Five and No/100th Dollars ($55.00) per square foot of Floor
Area in the Leased Premises, to be applied against the actual out-of-pocket
third party costs and expenses incurred in connection with the design and
construction of the Tenant Work (including the hard and soft costs of
construction). Landlord further agrees that if Landlord is able to obtain an
exemption from or a reduction in the City of San Jose’s Building and Structure
Construction Tax (S.J. Municipal Code Section 4.46.010 et seq.) (the
“Construction Tax”) in connection with the construction of the Landlord Work as
a result of Tenant’s status as an “office and/or research and development user”,
then the Tenant Work Allowance shall be increased by the actual amount of such
reduction or exemption (the “Additional Allowance”). Landlord agrees to use
commercially reasonable efforts to expeditiously obtain the Additional Allowance
through any exemption and/or reduction of the Construction Tax; provided,
however, that Tenant expressly acknowledges and agrees that (i) neither Landlord
nor any of its employees and/or agents have made any representations and/or
warranties to Tenant that

Exhibit B
Page 5



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



Landlord will obtain any such reduction and/or exemption from the Construction
Tax; and (ii) Landlord’s failure to obtain any reduction and/or exemption from
the Construction Tax shall neither constitute a default hereunder nor otherwise
affect Tenant’s obligations hereunder. Tenant agrees to fully cooperate with
Landlord in connection with Landlord’s efforts to seek a reduction and/or
exemption from the Construction Tax. The Tenant Work Allowance shall not be
applied to the costs of any furniture, computers, equipment, personal property,
or for any other costs other than as provided above. Tenant shall pay all costs
in excess of the Tenant Work Allowance for the design and performance of the
Tenant Work, provided when the amount of any Additional Allowance is determined,
such Additional Allowance shall be prorated based on the work completed or to be
completed for each Phase, and the portion attributable to any period prior to
the time the Additional Allowance is determined shall be allocated to the
relevant Phases and if the Phase has already be completed, at the election of
Tenant either paid to Tenant or made available to fund subsequent Phases of the
Tenant Work. Landlord will keep Tenant reasonably apprised of the progress of
its efforts to obtain the Additional Allowance, and will, promptly after any
relevant exemption or reduction is obtained, provide Tenant with written
evidence of such exemption or reduction. Any amount of the Tenant Work Allowance
that has not been used in accordance with the foregoing or this Work Agreement
within five hundred forty-eight (548) days after Substantial Completion shall be
retained by Landlord and Tenant shall have no rights whatsoever with respect
thereto.
(C)     As used herein, “Available Allowance” means the Tenant Work Allowance,
including any Additional Allowance, less any amount paid for the preparation of
the Plans allocable to each Phase to be constructed hereunder. The Available
Allowance available for each Phase of the Tenant’s Work shall be determined by
multiplying the total Available Allowance by a fraction, the numerator of which
is the number of floors in the applicable phase and the denominator of which is
6. Provided that this Lease is then in full force and effect and Tenant is not
in Default of any of its obligations under the Lease, including this Exhibit B,
and subject to Subsection B above regarding the Additional Allowance, then
Landlord shall pay the Available Allowance to Tenant as follows:
(i)    Landlord will disburse the Available Allowance applicable to any Phase
(as calculated in accordance with Subsection C, above) based on percentage
completion of such Phase (but in all events holding back the last 10% of such
allocated amount until completion of all of Tenant’s Work in accordance with the
terms hereof), no more frequently than monthly, and no later than thirty (30)
days after any written request therefor. Each request shall (a) be accompanied
by (I) a certification of Tenant’s architect that the Tenant Work for the Phase
has been completed to a specified percentage completion, (II) an affidavit or
other certification from Tenant listing all contractors and suppliers with whom
Tenant has contracted with in connection with such Phase of the Tenant Work,
together with the cost of each contract, (III) an affidavit or other
certification from Tenant’s general contractor listing all subcontractors and
suppliers whom the general contractor has contracted with in connection with
such Phase of the Tenant’s Work, together with the cost of each contract, and
(IV) conditional lien waivers in a form satisfactory to Landlord from Tenant’s
general contractor, all subcontractors and material suppliers involved in the
Phase of the Tenant Work with contracts having a value in excess of $2,500.00
and related to the initial progress payment (conditioned only on payment), and
with respect to any payments other than the initial progress payment, copies of
partial, unconditional lien waivers in a form satisfactory to Landlord from all
contractors, subcontractors and material suppliers covering all work and
materials under with contracts having a value in excess of $2,500.00 which were
the subject of the immediately previous progress payment by Landlord.
(ii)    10% of the each amount requested shall be held back until completion of
all of the Tenant Work and shall be disbursed within thirty (30) days after
satisfaction of each of the following conditions: (a) receipt by Landlord of an
occupancy permit for the entire Leased Premise; (b) Tenant’s execution and
delivery to Landlord of any required certificate agreements required under the
Lease to specify or confirming the Term Commencement Date and Termination Date;
(c) receipt by Landlord of appropriate paid receipts or invoices and final lien
waivers from all contractor and subcontractors performing any Tenant Work with
contracts having a value in excess of $2,500.00 in connection with the Tenant
Work, in a form satisfactory to Landlord, (d) Tenant’s architect delivers to
Landlord AIA Form G704, certifying that the construction of all of the Tenant
Work has been substantially completed, (e) Tenant delivers to Landlord
“as-built” drawings in CAD format showing the Tenant Work (updated by Tenant’s
architect as necessary to reflect all changes made to the Plans during the
course of construction; provided, however, that the foregoing shall not permit
Tenant to make changes to the Plan except as otherwise expressly provided in
this Exhibit B), (f) Landlord’s receipt of copies of all permits, licenses,
certificates and other governmental authorizations and approvals in connection
with, and indicating final approval of, the last Phase of the Tenant Work, and
which will be necessary for the operation of Tenant’s business within the Leased
Premises , (g) Landlord’s receipt from Tenant of a conformed copy of the a
Notice of Completion recorded in the office of the Recorder of the County of
Santa Clara, in accordance with California Civil Code Section 3093 or any
successor statute, and (h) receipt by Landlord of copies of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Leased Premises installed as part of Tenant’s
Work.
Notwithstanding the foregoing, Landlord shall have the right, without the
obligation, to apply all or any portion of the undisbursed Tenant Work Allowance
to remedy any monetary Default by Tenant occurring hereunder; provided, however,
it is expressly covenanted and agreed that such remedy by Landlord shall not be
deemed to

Exhibit B
Page 6



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



waive, or release, the monetary Default of Tenant. The foregoing remedy of
Landlord is in addition to, and not in substitution for, all other rights and
remedies of Landlord in the event of a Tenant Default under the Lease.
If Landlord fails to pay the Tenant Improvement Allowance (or any portion
thereof) when due pursuant to the terms of this Exhibit B after submission of
all required documents and satisfaction of each of the foregoing conditions, and
such failure continues for more than fifteen (15) Business Days following a
second notice from Tenant to Landlord of Landlord’s delinquency, which notice
shall specifically refer to the offset right herein provided, then, subject to
the Offset Limit (as defined below), Tenant shall be entitled to deduct from
Minimum Monthly Rent payable by Tenant under this Lease the amount of the unpaid
portion of the Tenant Improvement Allowance commencing with the Minimum Monthly
Rent first due and payable after the expiration of such fifteen (15) day period.
Notwithstanding the foregoing, in no event shall Tenant have the right to deduct
from Minimum Monthly Rent payable by Tenant under this Lease if Tenant has
received written notice of a Default hereunder, and such Default remains
uncured. Notwithstanding anything to the contrary contained herein, Tenant
agrees that during any period that Tenant is entitled to deduct sums from
Minimum Monthly Rent (or any portion thereof) pursuant to this Section, then
Tenant’s offset right shall be limited such that Tenant pays each month at least
fifty percent (50%) of each successive installment of Minimum Monthly Rent (the
“Offset Limit”).
10.    Access to Leased Premises. Provided Tenant has (a) satisfied all of the
requirements above to commence construction of the Tenant Work, and (b) each of
Tenant’s contractors has executed and delivered to Landlord an access and
indemnity agreement on Landlord’s then-standard form (which agreement shall
require, among other things, each contactor to maintain the insurance required
to be maintained by Tenant’s contractors under this Lease and to indemnify,
defend, and hold Landlord and the Landlord Indemnitees harmless from any Losses
arising from such contractor’s acts or omissions within the Leased Premises),
then, subject to the reasonable approval of Landlord, Tenant shall have access
to the Leased Premises solely to commence Tenant’ Work prior to Landlord’s
completion of the Landlord Work. Landlord and Tenant agree that if any conflicts
arise between the completion of Landlord Work and the performance the Tenant
Work, then the Landlord Work shall take priority. Except for purposes of
constructing the Tenant Work (as provided above), Tenant shall not be permitted
to occupy the Leased Premises for purposes of conducting its business therein or
for any other purpose, unless and until (i) Tenant delivers to Landlord a
certificate of occupancy for the Leased Premises issued by the appropriate
governmental authority, which certificate of occupancy shall be obtained by
Tenant, and (ii) Tenant obtains and delivers to Landlord copies of any and all
other approvals required for Tenant’s occupancy of the Leased Premises from any
governmental authorities having jurisdiction over the Leased Premises. Each
contractor, subcontractor or vendor shall observe all rules and regulations
promulgated by Landlord in connection with the performance of work in the
Building, including those attached to the Lease as Exhibit D. From and after the
date on which Tenant first accesses the Leased Premises, Tenant shall be subject
to all the terms and conditions of this Lease (except that, as long as Tenant is
not conducting business therein, Tenant shall not be required to pay Rent for
the period prior to the Rent Commencement Date). Landlord and Tenant acknowledge
and agree that Devcon Construction, Inc. (“Devcon”) is Landlord’s general
contractor for the completion of the Landlord Work. Tenant may, but shall not be
required to, select Devcon as its general contractor for the completion of the
Tenant Work. If Tenant selects Devcon as its general contractor for the
completion of the Tenant Work, then Devcon shall be deemed solely Landlord’s
agent while performing the Landlord Work and solely Tenant’s agent while
performing the Tenant Work.
11.    Ownership of Tenant Work. The Tenant Work shall be deemed, effective upon
installation, to be a part of the Leased Premises and the Building but shall not
become the property of Landlord until the expiration or earlier termination of
the Term at which time the Tenant Work shall be surrendered to Landlord unless
Landlord shall require the removal of any Specialized Leasehold Improvements in
accordance with the terms hereof, in which event, prior to the expiration or
termination of the Term, the specified items shall be removed at Tenant’s
expense, any damage caused by such removal shall be repaired, and the Leased
Premises shall be restored to their condition existing prior to the installation
of the items in question, normal wear and tear excepted. The removal, repair and
restoration described above shall, at Landlord’s sole election, be performed
either by Tenant or by Landlord; and if such work shall be performed by
Landlord, Tenant shall pay to Landlord, within thirty (30) days following
Landlord’s demand, the reasonable cost and expense of such work
12.    Landlord Delay. As used in this Lease, “Landlord Delay” means any of the
following acts or omissions of Landlord that shall actually delay Tenant in the
completion of Tenant’s Work (a) Landlord’s failure to issue any approval within
the timeframes required herein; (b) any material error in the Building Plans
supplied by Landlord or material variance in the as-built condition of the
Building at Landlord Substantial Completion that was not discoverable upon a
reasonable review thereof; or (c) from and after Substantial Completion, any
failure of Landlord to provide Tenant or its contractors with access to the
Leased Premises for the purposes of completing Tenant’s Work; provided as a
condition to the assertion of any Landlord Delay, Tenant must notify Landlord
within five (5) Business Days after it becomes aware of any alleged Landlord
Delay, which Notice will contain a description of the Landlord Delay, as well as
the expected duration of the Landlord Delay. If such action, inaction or
circumstance described in the Notice is not cured by Tenant within two (2)
Business Days after Landlord’s receipt of such Notice and if such action,
inaction or circumstance otherwise qualifies as a Landlord Delay, then the
Landlord Delay shall

Exhibit B
Page 7



--------------------------------------------------------------------------------

EXHIBIT B
WORK AGREEMENT



be conclusively deemed to have occurred commencing as of the date of Landlord’s
receipt of the Notice and ending as of the date such delay ends. Tenant’s
failure to so notify Landlord shall not be deemed a waiver of Tenant’s rights
hereunder, however, in such case, the burden of proof shall be on Tenant to
establish any such Landlord Delay.
13.    Tenant Delay. As used in this Lease, “Tenant Delay” shall mean any actual
delay that Landlord encounters in the performance of Landlord’s obligations
under this Work Agreement or the Lease to construct the Landlord Work because of
any act or omission of any nature by Tenant, any employees or agents of
Tenant’s, including, but not limited to, delay by Tenant in the submission of
information or the giving of authorizations or approvals or the performance of
any other obligations of Tenant within the express time frames set forth in this
Work Agreement and delays resulting from changes in the Landlord Work requested
by Tenant in writing or actually required by Tenant’s Plans (including delays
resulting from investigation of the estimated cost or delay associated with a
proposed change order ); provided, as a condition to the assertion of any Tenant
Delay, Landlord must notify Tenant within five (5) Business Days after it
becomes aware of any alleged Tenant Delay, which notice will contain a
description of the Tenant Delay, as well as the expected duration of the Tenant
Delay. If such action, inaction or circumstance described in the notice is not
cured by Tenant within two (2) Business Days after Tenant’s receipt of such
notice and if such action, inaction or circumstance otherwise qualifies as a
Tenant Delay, then the Tenant Delay shall be conclusively deemed to have
occurred commencing as of the date of Tenant’s receipt of the Notice and ending
as of the date such delay ends. Landlord’s failure to so notify Tenant shall not
be deemed a waiver of Landlord’s rights hereunder, however, in such case, the
burden of proof shall be on Landlord to establish any such Tenant Delay.





Exhibit B
Page 8



--------------------------------------------------------------------------------

EXHIBIT B-1
DESCRIPTION OF LANDLORD’S WORK





BASE BUILDING SHELL SPECIFICATIONS
The following describes the Base Building Shell configurations for the core and
shell construction of a six-story commercial office building. This information
is based on the current design intent and is subject to change during
construction documents phase. The building is designed to comply with the 2013
California Building Code, which is based on the 2012 International Building
Code.


1.
Structure– Buildings are to be designed to meet current seismic standards per
the 2010 edition of the California Building Code.

1.1.
Building structure to be all reinforced concrete construction, utilizing
concrete shear walls to resist lateral loads.

1.2.
Foundation system is conventional spread footings and concrete mats under the
core areas.

1.3.
Basement floors levels are supported concrete flat plates utilizing mild steel
reinforcement and the lowest level is a concrete slab on grade. The supported
slabs are 10” thick and are designed to support 40psf live load.

1.4.
Typical floor slabs above the first floor to be 9” thick reinforced concrete
post-tensioned slabs. Floor slabs are designed to support 80psf live loads and
20psf dead loads. Floor slab moisture levels to be within industry standards for
the applicable type(s) of flooring.

1.5.
Floor-to-floor height on first floor to be 16’-0”. Floor-to-floor height on
typical office floors to be 14’-0”. Floor-to-floor height on typical parking
floors to be 9’-0”.

1.6.
Floor flatness/level consistent with ASTM E115/E115M.

1.7.
Columns are either 22” square or 24” in diameter based on a 30’ by 30’ column
grid layout.



2.
Envelope – Building to be fully enclosed and watertight.

2.1.
Exterior walls to be constructed of board formed concrete, glass fiber
reinforced concrete (GFRC) panels, glass and aluminum curtain walls and
storefront glazing systems.

2.2.
Aluminum storefront, punched windows and glass/aluminum curtain wall systems to
utilize high-performance insulated glass. Exterior glass to be Title 24
compliant, free from scratches, cracks, marring and the intrusion of water in
accordance with the manufacturer’s specifications.

2.3.
Roof to be a Class 1A-60 mil single ply polyvinyl chloride (PVC) Cool Roof
compliant roofing system.

2.4.
Exterior architectural elements may include planters, canopies, trellises and
balconies.



3.
Core – Base building to be constructed as a warm shell with fully functional
elevator and restroom cores.

3.1.
Typical central cores to incorporate elevators, stair, restrooms, janitor
closets electrical and telephone rooms and mechanical shafts. Center elevator
core construction to be composed of concrete shear walls and function as an
integral part of the structural system.

3.2.
Supplementary cores will include a stair tower and mechanical room.

3.3.
The building will be served by four elevators; with one “swing” car for
passenger/service use. Three of the elevators have a capacity of 3,500 lbs and a
speed of 500 fpm. The “swing” elevator has a capacity of 4,000 lbs. and a speed
of 500 fpm.

3.4.
Each electrical room to have one 277/480 V, 3Ph. 4W lighting panel, one lighting
control panel, one 120/208V, 3Ph. 4W convenience panel and one 45KVA
transformer.

3.5.
Each tel/data room to have a grounding backbone and four 4” sleeves installed
between each floor.

3.6.
Base building mechanical shafts to be fully enclosed and rated.

3.7.
Restroom core to include fully functional and finished men’s and women’s
restrooms at each floor. Fixture count to be based on typical office occupancy.
Finishes to include ceramic tile at floors and wet walls, stone lavatory tops,
toilet partitions, stainless steel accessories, finished ceiling, and lighting.
Restrooms to include floor drains.

3.7.1.
Restroom core to include a janitor/storage closet on each floor.

3.7.2.
Restroom core to include rated enclosed shafts for exhaust and plumbing systems.

3.8.
Fire rated exit stairways serve all occupied floors with roof access by means of
one roof hatch at western-most stair. The stairs are to be constructed of steel
pan with concrete filled treads and landings. Stairway finishes to include
painted walls, building standard doors and exposed concrete floors. Lighting,
fire protection, security/access conduits, signage and other infrastructure
systems to be installed as required by code.

3.9.
Tenant Provisions:

3.10.1 Each electrical room to have space provision for typical tenant panel
boards and distribution.
3.10.2     
Supply and return air connections are provided at façade perimeter at each floor
to accommodate tenant-provided VRV system.

Exhibit B-1
Page 1



--------------------------------------------------------------------------------

EXHIBIT B-1
DESCRIPTION OF LANDLORD’S WORK



3.10.3    All interior signs and graphics, other than that which is required by
code for base building, to be provided by tenant.


4.
Interiors -

4.1.
Main building lobby to be partially-two-stories in height with an all glass
curtain wall system that opens to the plaza. The finishes will be consistent
with a Class A office building.

4.2.
Interior surfaces of the exterior perimeter walls will be exposed glass,
concrete or framing and provided with insulation as required to meet Title 24
energy compliance standards for the base building shell.

4.3.
Interior gypsum wallboard to be provided unfinished or fire-taped as required.
Finish taping, sanding and prep for paint or finish materials to be part of
tenant improvements. Concrete core walls, shear walls or columns to be provided
as unfinished concrete.

4.4.
No ceilings are to be installed by Landlord except in restrooms, changing rooms,
and main building lobby.

4.5.
Window mullions based on a five-foot planning module.



5.
Mechanical Systems – Condenser water to be provided to each tenant floor from
off-site central plant. Central plant condenser water to be available 24 hours
per day, seven days per week.

5.1.
HVAC: Mechanical plant designed to be expandable assuming loads of 1.5 to
3-watts/rsf convenience power, 0.84-watts/rsf for lighting, and 150 RSF/Person.
Design setpoints are 74oF for cooling and 70oF for heating.

5.2.
Landlord will install four (4) twenty-ton water-cooled Mitsubishi VRF condensing
units in the mechanical closet on each floor providing approximately 450 gallons
per square foot per ton of installed capacity. Four inch (4”) condenser water
supply and return piping is stubbed to each floor for potential expansion of the
system, and the mechanical closets have space allotted for up to four (4)
additional similar water-cooled VRF condensing unit modules.

5.3.
HVAC: Horizontal distribution of ventilation air (in future tenant scope)
provided from a permanent Landlord-installed louver in the building facade to
each floor quadrant. Mechanical cooling and heating via tenant installed VRF
system including BC controllers, fan coils, ductwork, refrigerant piping, and
condensate piping. For spaces visible from street frontages with exposed
ceilings as a final architectural condition, Tenant shall install hard drawn
copper refrigerant piping in lieu of pre-insulated line sets.

5.4.
HVAC: Heating and cooling to be provided by landlord in the main building lobby.

5.5.
HVAC: All on-floor VRF equipment and distribution to be provided by tenant.

5.6.
HVAC: Building Management System (BMS) to be provided and function to control
base building systems.

5.7.
HVAC: Building core exhaust system for toilet cores.

5.8.
HVAC: Building exhaust for toilet/shower rooms at level P1.

5.9.
HVAC: Building exhaust and make-up air of garage with variable frequency drives
and CO monitoring system.

5.10.
Plumbing: Domestic water will be stubbed out with a valve at each floor. Drain
and vent lines will be stubbed and capped at each floor.

5.11.
Plumbing: Sanitary sewer and vent risers to accommodate core and shell, with
potential additional capacity for office tenant installations.

5.12.
Plumbing: Storm risers and distribution to laterals as well as filtration zones
in landscape.

5.13.
Plumbing: Condensate risers for future VRF fan coils will be provided in core
and shell capped at each floor for future tenant connection.

5.14.
Plumbing: Hot water will be provided for core and shell. Tenants will provide
future instantaneous water heaters for break rooms, etc.

5.15.
Tenant Provisions:

5.15.1.
HVAC: All on-floor VRF equipment and distribution to be provided by tenant.

5.15.2.
HVAC: Dedicated ventilation air system.

5.15.3.
HVAC: Tenant HVAC and plumbing metering of energy use (including BTU meters) at
each floor.

5.15.4.
HVAC: Tenant exhaust air stub-outs for Break Rooms and Copy Rooms.

5.15.5.
Plumbing: 4” sanitary sewer cap for future tenant extension on each floor.

5.15.6.
Plumbing: 2-1/2” vent cap for future tenant extension on each floor.

5.15.7.
Plumbing: 2” domestic water valve and cap for future tenant extension on each
floor



6.
Electrical Systems - Fully operational main electric service including a 4000 A,
277/480V, 3 phase 4W main switchboard to serve tenant lighting and power loads
and base building electrical, mechanical and equipment loads. Loads are
calculated as 0.9 watts/usf for lighting, 1 watt/usf for general use
receptacles, 6 watts/usf for misc. devices and equipment, 4 watts/usf for HVAC
and 40HP for each elevator.

6.1.
The main electrical power service for the building will be derived from a
Pacific Gas & Electric (PG&E) service transformer secondary at 480/277 volt, 3
phase, 4 wire.

6.2.
Two new PG&E services rated as follows, will be provided:

6.2.1.
Service #1: 1600A, 277/480V, 3 phase, 4 wire, MSB-1 serving Parking Garage and
separate retail building.

6.2.2.
Service #2: 4000A, 277/480V, 3 phase, 4 wire, MSB-2 serving Floors 1 through 6
(Offices).


Exhibit B-1
Page 2



--------------------------------------------------------------------------------

EXHIBIT B-1
DESCRIPTION OF LANDLORD’S WORK



6.3.
The office electrical distribution is provided via 3200A bus duct riser with
600A breaker at bus duct at each floor, one 42-circuit 277/480V 3 phase, 4W
lighting panel and one 42-circuit 120/208V, 3 Phase, 4W power panel through a
45kva transformer in each core electrical room to serve the core and shell loads
only.

6.4.
Tenant shall be responsible for providing, at each floor, its own electrical
room(s) for transformers and panels which shall connect to the Landlord-provided
600A distribution board. There are two (2) 100A breakers and two (2) 225A spare
spaces on the distribution board available for Tenant connections.

6.5.
Fire pump shall be connected ahead of the main breaker for Service #2.

6.6.
The main switchboards MSB-1 and MSB-2 will serve as a service entrance and shall
be provided with main utility metering, main circuit breaker equipped with
ground-fault interrupting devices, and distribution sections.

6.7.
A fully operational building Fire Alarm system will be provided for completely
built core and shell and with adequate capacity for tenant tie-in.

6.8.
A Lighting Control Panel (LCP) system is to be provided with lighting relays
located in the electrical rooms. LCP components to support tenant improvements
to be part of tenant improvement scope.

6.9.
An emergency generator shall provide power to the building elevators, elevator
hoistway lighting, machine room ventilation and cooling, elevator controller
cooling equipment, egress lighting, fire alarm and security.

6.10.
Tenant shall connect its egress lighting to Landlord-provided emergency panels
located on Floors 1, 3, and 5.

6.11.
Conduits to be provided from telephone/data MPOE to riser locations at the
telecom closets. Four 4” sleeves to be provided in floor slab of each closet.

6.12.
Telecommunications bonding backbone and an insulated conductor to be installed
at all tele/data closets, terminated at MPOE and connected to a ground rod and
the main power ground bus.

6.13.
Parking System: Conduit and pathways will be provided for parking system control
gates.

6.14.
Capacity for charging up to thirty (30) future electric vehicles shall be
provided via third-party vendor in the garage. Tenant Provisions:

6.14.1 Space shall be provided for future emergency generator, automatic
transfer switch and emergency panel boards at the ground floor for tenant’s
standby power supply.
6.14.2 Provision for future tenant metering of power and lighting load utilizing
an EMON/DMON system.


7.
Safety / Security - Fully operational life safety and security systems.

7.1.
Base building is to be fully sprinklered and monitored as required by code for
an undivided occupancy with upturned heads typical.

7.2.
Life safety system distribution (smoke detectors, annunciators, strobes, etc.)
as required by code for core and common areas.

7.3.
Building access systems to be provided that will allow for off-hours access at
exterior lobby doors, parking areas and elevators. System configurations and
expansions to accommodate tenant improvements to be part of tenant improvement
scope.

7.4.
Santana Row security Personnel to be active within Santana Row 24/7. Building
security to be provided at tenant’s cost and discretion.



8.
Miscellaneous –

8.1.
Building designed to meet the United Stated Green Building Council (USGBC)
Leadership for Energy and Environmental Design (LEED) Gold standard.

8.2.
Base building to be compliant with applicable building codes, including Title 24
and ADA requirements for new shell construction.

8.3.
Exterior plazas to include paving systems, seating, landscaping, irrigation and
lighting.

8.4.
Bicycle lockers and bike racks to be provided in parking level P1.

8.5.
Locker and shower facilities to be provided in parking level P1, including hot
and cold water thereto.

8.6.
Base Building shall include all common area facilities, including; loading area,
main telecommunications point of presence room, transformer vault, main switch
gear room and other facilities required to service the entire building. All such
rooms to be complete and operational

8.7.
Building to include parking areas below grade, striped as required by code,
including sufficient spaces for disabled users, and approximately 666 spaces.










Exhibit B-1
Page 3



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



 


See Attached 12 pages


 



























































































Exhibit B-2
Page 1



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans1.gif]































Exhibit B-2
Page 2



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans2.gif]































Exhibit B-2
Page 3



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans3.gif]































Exhibit B-2
Page 4



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans4.gif]





















Exhibit B-2
Page 5



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans5.gif]































Exhibit B-2
Page 6



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans6.gif]































Exhibit B-2
Page 7



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans7.gif]































Exhibit B-2
Page 8



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans8.gif]





















Exhibit B-2
Page 9



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans9.gif]









































Exhibit B-2
Page 10



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans10.gif]









































Exhibit B-2
Page 11



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans11.gif]









































Exhibit B-2
Page 12



--------------------------------------------------------------------------------

EXHIBIT B-2
BUILDING PLANS



[exhibitb2buildingplans12.gif]

Exhibit B-2
Page 13



--------------------------------------------------------------------------------

EXHIBIT C
RULES AND REGULATIONS





Tenant expressly covenants and agrees, at all times during the Term, and at such
other times as Tenant occupies the Leased Premises or any part thereof, to
comply, at its own cost and expense, with the following:
1.    Tenant shall not obstruct or permit its agents, clerks or servants to
obstruct, in any way, the sidewalks, entry passages, corridors, halls, stairways
or elevators of the Building, or use the same in any other way than as a means
of passage to and from the offices of Tenant; bring in, store, test or use any
materials in the Building which could cause a fire or an explosion or produce
any fumes or vapor; make or permit any disruptive noises in the Building; smoke
in the elevators; throw substances of any kind out of the windows or doors, or
in the halls and passageways of the Building; sit on or place anything upon the
window sills; or clean the exterior of the windows.
2.    Water closets and urinals shall not be used for any purpose other than
those for which they are constructed; and no sweepings, rubbish, ashes,
newspaper or any other substances of any kind shall be thrown into them. Waste
and excessive or unusual use of electricity or water is prohibited.
3.    Tenant shall not (i) obstruct the windows, partitions and lights that
reflect or admit light into the halls or other places in the Building, or (ii)
inscribe, paint, affix, or otherwise display signs, advertisements or notices
in, on, upon or behind any windows or on any door, partition or other part of
the interior or exterior of the Building, without the prior written consent of
Landlord. If such consent be given by Landlord, any such sign, advertisement, or
Notice shall be inscribed, painted or affixed by Tenant, or a company approved
by Tenant, and the cost of the same shall be charged to and paid by Tenant, and
Tenant agrees to pay the same promptly, on demand.
4.    No contract of any kind with any supplier of towels, water, ice, toilet
articles, waxing, rug shampooing, venetian blind washing, furniture polishing,
lamp servicing, cleaning of electrical fixtures, removal of waste paper, rubbish
or garbage, or other like services shall be entered into by Tenant, nor shall
any vending machine of any kind be installed in the Building, without the prior
written consent of Landlord.
5.    When electric wiring of any kind is introduced after Tenant’s Work is
complete, it must be connected as directed by Landlord, and no stringing of any
kind or cutting of wires will be allowed, except with the prior written consent
of Landlord. The number and location of telephones, telegraph instruments,
electric appliances, call boxes, etc., shall be subject to Landlord’s approval.
No tenants shall be in direct contact with the rough floor of the Leased
Premises; and if linoleum or other similar floor covering is desired to be used,
an interlining of builder’s deadening felt shall be first affixed to the floor
by a paste or other material, the use of cement or similar adhesive material
being expressly prohibited.
6.    No additional lock or locks shall be placed by Tenant on any door in the
Building without prior written consent of Landlord. Two (2) keys to the doors of
the Building will be furnished Tenant by Landlord; two (2) additional keys will
be supplied to Tenant by Landlord, upon request, without charge; any additional
keys requested by Tenant shall be paid for by Tenant. Tenant, its agents and
employees, shall not have any duplicate key made and shall not change any locks
to the Buildings. All keys to doors of the Building shall be returned to
Landlord at the termination of the tenancy, and in the event of loss of any keys
furnished, Tenant shall pay Landlord the cost of replacing the lock or locks to
which such keys were fitted and the keys so lost. If the Parking Garage or Lot 7
Parking Garage requires access keys, cards or fobs, Landlord to provide
sufficient for the number of spaces required hereby, and in the event of the
loss of any of the foregoing, Tenant shall pay Landlord the cost of replacing
the same.
7.     Tenant shall not employ any Person or Persons other than Landlord’s
janitors for the purpose of cleaning the Leased Premises, without prior written
consent of Landlord. Landlord shall not be responsible to Tenant for any loss of
property from the Leased Premises however occurring, or for any damage done to
the effects of Tenant by such janitors or any of its employees, or by any other
Person or any other cause.
8.    No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Leased Premises, except bicycles parked in the designated areas,
if any, within the Parking Garage.
9.    Tenant shall not conduct, or permit any other Person to conduct, any
auction upon the Leased Premises except occasional charitable events;
manufacture or store goods, wares or merchandise upon the Leased Premises,
without the prior written approval of Landlord, except the storage of usual
supplies and inventory to be used by Tenant in the conduct of its business;
permit the Leased Premises to be used for gambling except occasional charitable
events; make any disruptive noises in the Building; permit to be played any
musical instruments, recorded or wired music in such a loud manner as to disturb
or annoy other tenants; or permit any unusual odors to be produced upon the
Leased Premises. No awnings or other projections shall be attached to the
outside walls of the Building. No curtains, shades or screens shall be attached
to or hung in, or used in connection with, any window or door of the Leased
Premises, without the prior written consent of Landlord. Such curtains, blinds
and shades must be of a quality, type, design, and color, and attached in a
manner, approved by Landlord.

Exhibit C
Page 1



--------------------------------------------------------------------------------

EXHIBIT C
RULES AND REGULATIONS



10.    Canvassing, soliciting and peddling in the Building are prohibited, and
Tenant shall cooperate to prevent the same. Retail sales will be limited to the
ground level and lower level retail store areas.
11.    There shall not be used in the Leased Premises or in the Building, either
by Tenant or by others in the delivery or receipt of merchandise, any hand
trucks, except those equipped with rubber tires and side guards.
12.    Tenant, before closing and leaving the Leased Premises, shall ensure that
all entrance doors are locked.
13.    Landlord shall have the right to prohibit any advertising by Tenant which
in Landlord’s opinion tends to impair the reputation of the Building or its
desirability as a building for offices, and upon Notice from Landlord, Tenant
shall refrain from or discontinue such advertising.
14.    Landlord hereby reserves to itself any and all rights not granted to
Tenant hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purpose in operating the Building, subject to any
rights in such area expressly granted to Tenant in the Lease:
(i)    the exclusive right to the use of the name of the Building for all
purposes, except that Tenant may use the name as its business address and for no
other purpose and as customary in Tenant’s public reports and press releases;
(ii)    the right to change the name or address of the Building without
incurring any liability to Tenant for so doing, subject to the provisions of
this Lease;
(iii)    the right to install and maintain a sign or signs on the exterior of
the Building to identify Landlord or its affiliated companies as the owner of
the Building that do not interfere with the prominence or visibility of Tenant’s
sign;
(iv)    the exclusive right to use or dispose of the use of the roof of the
Building;
(v)    the right to limit the space on the directory of the Building to be
allotted to Tenant; and
(vi)    the right to grant to anyone the right to conduct any particular
business or undertaking in the Building.
15.    Tenant and its employees shall be subject to such parking regulations as
Landlord may reasonably promulgate from time to time to prevent parking by
unauthorized parties or parking in prohibited areas.
16.    All safes shall stand on a base of such size as shall be designated by
the Landlord. The Landlord reserves the right to inspect all freight to be
brought into the Building and to exclude from the Building all freight which
violates any of these Rules and Regulations or the Lease of which these Rules
and Regulations are a part. No machinery of any kind or articles of unusual
weight or size will be allowed in the Building without the prior written consent
of Landlord. Business machines and mechanical equipment, if so consented to by
Landlord, shall be placed and maintained by Tenant, at Tenant’s expense, in
settings sufficient to absorb and prevent all vibration, noise and annoyance.
17.    The Leased Premises shall not be used for lodging or sleeping purposes,
and cooking therein is prohibited.
18.    In addition to all other liabilities for breach of any provision of these
Rules and Regulations, Tenant shall pay to Landlord all damages caused by such
breach. The violation of any such provision may be restrained by injunction.





Exhibit C
Page 2



--------------------------------------------------------------------------------

EXHIBIT D
RULES FOR TENANT’S CONTRACTORS



1.    All demolition and/or construction work generating sufficient noise to
disturb Building or Project occupants (e.g., core drilling and ramset shots)
must be accomplished during hours reasonably acceptable to Landlord.
Determination of sufficient noise levels to cause a disturbance shall be made at
Landlord’s sole discretion.


2.    Construction debris must be removed from the Building in suitable
containers. Removal must be accomplished in a manner which does not cause damage
to the Building or Project, create any disturbances to tenants, or create
additional cleaning for Building or Project personnel. Sufficient precautions
must be taken to protect finishes in the path of removal. Damage to the Building
or Project caused by Tenant’s contractors (and as used in this Exhibit, Tenant’s
contractors shall include Tenant’s contractors and their subcontractors,
laborers and material suppliers) will result in an assessment to Tenant and/or
its contractors for such damage, which assessment shall be paid to Landlord
within thirty (30) days after Landlord’s written demand therefor.


3.    Contractors are responsible for timely cleaning of all areas affected by
their construction activities. Contractors are further responsible for providing
and promptly removing their own trash containers.


4.    Any work not to be installed in strict adherence with the construction
contract documents must be approved by the Landlord prior to installation.


5.    All workmen must conduct themselves in a reasonable manner at all times.
Landlord may require Tenant and its contractors to remove any workmen using
profanity, loitering in the Building or Project, or creating a disturbance to
tenants or other occupants of the Building or Project.


6.    The workers and other personnel of each contractor shall be responsible
for their own parking and the associated cost. Unauthorized vehicles found in
loading areas or parking garages will be ticketed and towed.


7.    Any warranties voided as a result of the contractor’s failure to comply
with this Lease will result in the contractor’s replacing the voided warranty in
compliance with Landlord’s requirements.


8.    Any roof penetrations required must be performed and repaired by the
Landlord’s designated subcontractor. Any warranties voided as a result of
failure to comply with this requirement will result in the contractor’s
replacing the voided warranty in compliance with the Landlord’s requirements.


9.    The protection of existing mechanical equipment from physical damage or
damage from dust and debris is the responsibility of Tenant and the applicable
Tenant contractor. Damage as a result of failure to protect equipment will
result in an assessment against Tenant and/or the applicable contractor for such
damages and the resulting required repairs, which assessment shall be paid to
Landlord within thirty (30) days after Landlord’s written demand therefor.


10.    All penetrations to slab materials require the review and approval of the
Landlord’s structural engineer without exception. The cost of this review and
approval shall be Tenant’s and/or its contractor’s responsibility.


11.    All testing of fire alarm equipment requiring the sounding of bells,
sirens, or voice annunciation must be scheduled with Landlord 48 hours in
advance of the test. Pre-testing of new fire alarm work is mandatory.
Rescheduled test as a result of the contractor’s failure to coordinate with the
Landlord, the contractor’s failure to completely pre-test the system, or the
contractor’s failure to pass municipal test shall be the contractor’s
responsibility.


12.    These rules are subject to change at the Landlord’s discretion.



Exhibit D
Page 1



--------------------------------------------------------------------------------

EXHIBIT E
ROOF TOP RULES AND REGULATIONS







This Exhibit E is attached to and made a part of the Lease by and between FRIT
SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, a California limited liability company,
by its managing member, STREET RETAIL, INC., a Maryland corporation, as landlord
(“Landlord”), and SPLUNK INC, A Delaware corporation, as tenant (“Tenant”) for
the premises (the “Leased Premises”) described therein and consisting of
approximately 234,622 square feet of Floor Area in the building located at 3090
Olsen Drive, San Jose, California, also known as 500 Santana Row (the
“Building”). Any capitalized terms used herein, not otherwise defined herein,
shall have the meanings set forth elsewhere in the Lease.
A. Roof Area. Tenant shall accept the roof of the Building and Cable Path in
their condition and “as-built” configuration provided in the Building Plans.
Landlord has made no representations or promise as to the suitability or
effectiveness of any part of the roof for Tenant’s proposed use, or as to any
Legal Requirements relating to Tenant’s proposed use, or as to the condition of
(or alteration or improvement of) the roof or any Cable Path.


B. Rooftop Installation Work. Installation of the Rooftop Installations
(“Rooftop Installation Work”) must be performed in a good and workmanlike manner
and in accordance with all statutes, laws, rules, orders, regulations and
ordinances, and shall be subject to: (a) obtaining Landlord’s prior written
approval of plans and specifications, which approval shall not be unreasonably
withheld and Tenant acknowledges and agrees that, without limiting the
generality of the foregoing, it shall be reasonable for Landlord to disapprove
any Rooftop Installation Work if it exceeds roof load limitations, or if it
exceeds the height of the roof parapet; (b) obtaining Landlord’s prior written
approval of Tenant’s contractor(s) for the Rooftop Installation Work, and such
contractor must provide evidence of insurance reasonably satisfactory to
Landlord prior to commencing work in or about the Building, provided that if any
Rooftop Installation Work constitutes part of the Tenant Work, such Rooftop
Installation Work may be performed by Tenant’s Contractor in accordance with the
Work Agreement; (c) if the Rooftop Installation Work would violate any
applicable statutes, laws, rules, orders, regulations and ordinances; and (d)
all additional requirements under the Lease that apply to Alterations by Tenant.
The plans and specifications for the Rooftop Installations shall include the
design, size and features thereof and mounting structure, floor and power load
requirements, the means of affixing or mounting the Rooftop Installations, and
(if applicable) cabling installations and the means of connecting the Rooftop
Installations to the Building’s electrical system and to the interior of the
Leased Premises. The giving of any approval by Landlord shall not eliminate any
of Tenant’s obligations under the Lease, including Tenant’s obligation to obtain
all required permits and to comply with all statutes, laws, rules, orders,
regulations and ordinances. The failure of Tenant to obtain such permits or any
other governmental approvals relating to the Rooftop Installations shall not
release Tenant from any of its obligations under the Lease. Tenant shall pay to
Landlord all of Landlord’s reasonable out-of-pocket costs incurred in connection
with the review and approval of the plans and specifications within thirty (30)
days after receipt of an invoice therefor. Notwithstanding the foregoing, any
Rooftop Work that constitutes part of the Tenant Work shall be approved or
disapproved by Landlord in connection with, and subject to the time periods
governing, its approval or disapproval of the Construction Documents pursuant to
the Work Agreement.


C. General Requirements. In addition to the applicable provisions of the Lease,
Tenant’s use of the roof of the Building is subject to the following general
requirements:


1. Tenant shall provide Landlord with not less than fifteen (15) Business Days
advance Notice prior to commencing installation of the Rooftop Installations or
other work on or to the Rooftop Installations from time to time, and agrees to
afford Landlord the opportunity to be present for all such work, provided that
only subsequent Notice within a reasonable time shall be required in the case of
an emergency that presents an immediate danger.


2. After the initial installation of any Rooftop Installations, Tenant shall not
make any material alteration, addition or improvement thereto, without first
obtaining Landlord’s prior written approval, which approval shall not be
unreasonably withheld; and any such material alterations, additions or
improvements shall be subject to all the conditions and restrictions that apply
to the original Rooftop Installations, including the requirement that Tenant
furnish Landlord with detailed plans and specifications relating to the proposed
alterations, additions or improvements.


3. Tenant, at its expense, shall at all times keep the Rooftop Installations in
good order, condition and repair, and the location of the Rooftop Installations
and the areas immediately surrounding same neat and clean. With respect to all
operations relating to the Rooftop Installations, Tenant shall conduct its
business and control its agents, employees, servants, licensees, contractors and
subtenants (collectively “Tenant Parties”) in such manner as not to create any
nuisance.


D. Services. Tenant shall be solely responsible for the cost of supplying
electricity to the Rooftop Installations, including electricity usage, and the
installation, maintenance and repair of any Connections.

Exhibit E
Page 1



--------------------------------------------------------------------------------

EXHIBIT E
ROOF TOP RULES AND REGULATIONS







E. Roof Damage. Tenant shall, at Tenant’s sole cost and expense, protect the
roof from damage arising out of the installation, repair, maintenance, operation
or removal of the Rooftop Installations, and shall perform all installations,
repairs, maintenance and removals, and use the roof of the Building, in a manner
so as to keep in full force and effect any warranty concerning the roof. In all
cases, Tenant shall use a roof contractor designated by Landlord to perform any
roof penetration or other work that may affect the integrity of the Building
roof or the roof warranty. Any damage to the roof or any other portion of the
Building resulting from Tenant’s installation, repair, maintenance, operation,
use, maintenance or removal of the Rooftop Installations, including leakage,
water damage or damage to the roof membrane, shall be repaired by Landlord at
Tenant’s sole cost and expense. Tenant shall reimburse Landlord for any costs
and expenses so incurred by Landlord within thirty (30) days after Landlord’s
written request and copies of invoices therefor.


F. Compliance with Legal Requirements. Tenant, at its sole cost and expense,
shall comply with all statutes, laws, rules, orders, regulations and ordinances
relating to the installation, maintenance, operation, use and removal of the
Rooftop Installations. Without limiting the generality of the foregoing, Tenant,
at its sole cost and expense, shall be responsible for obtaining, if required,
any building permits, and any licenses or permits which may be required by the
Federal Communications Commission (“FCC”), the Federal Aviation Administration
(“FAA”) or any other governmental authority having jurisdiction over the Rooftop
Installations or the Building and shall provide copies of the same to Landlord.
If necessary, Landlord agrees reasonably to cooperate with Tenant, at Tenant’s
sole cost and expense, to obtain any appropriate licenses or permits.


G. Radio Frequency Emitting Equipment. To the extent Tenant is operating radio
frequency (RF) emitting equipment on the roof of or inside the Building, Tenant
shall cooperate generally with Landlord and other carriers such that the
Building’s rooftop shall be and remain in compliance with all rules and
regulations of the U.S. Occupational Safety and Health Administration (“OSHA”)
and the FCC relating to guidelines for human exposure to radio frequency or
electromagnetic emission levels, as may be issued from time to time, including
the rules and regulations adopted in FCC document OET 65 (which rules and
regulations have also been adopted by OSHA). If Landlord in its reasonable
judgment believes that the Rooftop Equipment, either by itself or in conjunction
with other equipment in or on the Building, may exceed permitted emission
levels, then Tenant shall (a) promptly upon Landlord’s written request, at
Tenant’s sole cost and expense, deliver to Landlord a reasonably acceptable
certification or survey report demonstrating that the Building’s rooftop is in
compliance with all applicable FCC and OSHA rules and regulations (a “Rooftop
Survey”), and (b) to the extent Tenant’s equipment or the operation thereof
directly or indirectly causes the Building’s rooftop (or any section thereof)
not to be in compliance with such rules and regulations, promptly remedy any
such non-compliance in accordance with Landlord’s reasonable directions and at
Tenant’s sole cost and expense. If Tenant (i) relocates or makes any change to
the Rooftop Installations or (ii) makes any change to any equipment or operation
thereof that directly or indirectly affects the operation of the Rooftop
Equipment, Landlord may, at its option, require that a new Rooftop Survey be
conducted at Tenant’s sole cost and expense by a firm approved by Landlord in
its reasonable discretion.


H. Termination; Rooftop Installations as Property of Tenant. Upon the expiration
or earlier termination of the Lease, Tenant shall immediately cease using the
roof of the Building and all Cable Paths and shall, at its own cost and expense,
remove the Rooftop Installations and restore the roof and areas affected by the
cabling installations to the condition in which they were found prior to the
installation of the Rooftop Telecom Installations, reasonable wear and tear
excepted. The Rooftop Installations shall be considered Tenant’s Property;
provided, however, if Tenant fails to remove the Rooftop Installations upon by
the Termination Date, they shall be deemed abandoned and may be claimed by
Landlord or removed and disposed of by Landlord at Tenant’s expense.


I. Landlord Exculpation. Without limiting the provisions of the Lease, Tenant
assumes full responsibility for protecting from theft or damage the Rooftop
Installations and any other tools or equipment that Tenant may use in connection
with the installation, operation, use, repair, maintenance or removal of the
Rooftop Installations, assumes all risk of theft, loss or damage, and waives
claims for all Losses with respect thereto against Landlord and the other
Landlord Parties, including any Losses caused by any active or passive act,
omission or neglect of any Landlord or any Landlord Parties or by any act or
omission for which liability without fault or strict liability may be imposed,
except only, with respect to any Landlord Party, (a) to the extent any injury,
death or damage is caused by (i) the sole negligence of such Landlord Party and
not covered by the insurance required to be carried by Tenant hereunder, (ii)
the gross negligence or willful misconduct of such Landlord Party, or (iii) the
criminal activity of such Landlord Party, or (b) to the extent such limitation
on liability is prohibited by statutes, laws, rules, orders, regulations and
ordinances. Further, in no event shall Landlord or any Landlord Parties be
liable under any circumstances for any consequential damages or for injury or
damage to, or interference with, Tenant’s business, including loss of profits,
loss of rents or other revenues, loss of business opportunity, loss of goodwill
or loss of use, resulting from damage to or any failure or interruption of use
of the Rooftop Installations, however occurring.



Exhibit E
Page 2



--------------------------------------------------------------------------------

EXHIBIT E
ROOF TOP RULES AND REGULATIONS





J. Insurance; Indemnity. Tenant shall cause the insurance policies required to
be maintained pursuant to Article VIII of the Lease to cover the Rooftop
Installations and any claims, losses and damages arising in connection with the
presence, use, operation, installation, repair, maintenance, or removal of the
Rooftop Installations. Without limiting the provisions of Article VIII of the
Lease, Tenant hereby agrees to indemnify, defend and hold Landlord and the
Landlord Indemnitees harmless from and against any and all Losses arising from
or connected in any way with the Rooftop Installations and/or the operations of
Tenant or any of Tenant’s agents, employees, subtenants or contractors in
connection therewith including (i) all foreseeable and unforeseeable
consequential damages to Tenant’s business in the Leased Premises, (ii) any
violation of statutes, laws, rules, orders, regulations and ordinances, and
(iii) any bodily injury or property damage. The foregoing indemnity shall
survive the expiration or earlier termination of the Lease.


K. Conflict. If there is a conflict between the provisions of the Lease and the
provisions of this Agreement, this Agreement shall control.







Exhibit E
Page 3



--------------------------------------------------------------------------------

EXHIBIT F
OPTIONS TO EXTEND







This Exhibit F is attached to and made a part of the Lease by and between FRIT
SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, a California limited liability company,
by its managing member, STREET RETAIL, INC., a Maryland corporation, as landlord
(“Landlord”), and SPLUNK, INC, A Delaware corporation, as tenant (“Tenant”) for
the premises (the “Leased Premises”) described therein and consisting of
approximately 234,622 square feet of Floor Area in the building located at 3090
Olsen Drive, San Jose, California, also known as 500 Santana Row (the
“Building”). Any capitalized terms used herein, not otherwise defined herein,
shall have the meanings set forth elsewhere in the Lease.
Landlord hereby grants to Tenant two (2) options to extend the Term (each, an
“Extension Option” and, collectively, the “Extension Options”) for a period of
five (5) years each (each, an “Extension Term”) commencing on the first day
following the last day of the initial Term and, if applicable, the initial
Extension Term on the terms and subject to the conditions set forth in this
Exhibit F; provided, however, that (i) Tenant has not sublet the Leased Premises
(or any part thereof) or assigned its interest in the Lease except pursuant to a
Permitted Transfer; (ii) an Extension Option is exercised, if at all, only with
respect to the entire Leased Premises; and (iii) Tenant is not in Default of the
terms, covenants or conditions of this Lease at the time Tenant exercises an
Extension Option. The condition set forth in clause (ii) above is for the sole
benefit of Landlord, and Landlord, alone, shall have the right in its sole and
absolute discretion to insist on strict observance with the foregoing condition
or to waive any such condition.
A.     Exercise. Tenant shall exercise an Extension Option, if at all, by giving
Landlord unconditional, irrevocable Notice of such election not earlier than 455
days and not later than 365 days prior to the last day of the initial Term or,
if applicable, the initial Extension Term (as applicable, the “Exercise
Period”), the time of such exercise being of the essence. Subject to the
provisions of this Exhibit F, upon the giving of such Notice, this Lease and the
Term shall be extended without execution or delivery of any other or further
documents, with the same force and effect as if the applicable Extension Term
had originally been included in the Term.
B.     Conditions. If Tenant exercises an Extension Option pursuant to Section A
above, all of the terms, covenants and conditions of this Lease shall continue
in full force and effect during the applicable Extension Term, including
provisions regarding payment of Additional Rent, which shall remain payable on
the terms herein set forth, except that (i) the Minimum Rent during an Extension
Term shall be as determined in accordance with Section C below, (ii) Tenant
shall continue to possess and occupy the Leased Premises in their existing
condition, “as is,” as of the commencement of such Extension Term, and, subject
to and without limiting Landlord’s repair, maintenance and other obligations
under this Lease, Landlord shall have no obligation to repair, remodel, improve
or alter the Leased Premises, to perform any other construction or other work of
improvement upon the Leased Premises, or to provide Tenant with any construction
or refurbishing allowance whatsoever, and (iii) Tenant shall have no further
rights to extend the Term after the expiration of the second Extension Term.
C.     Prevailing Market Rate. The Minimum Rent payable by Tenant for the Leased
Premises during an Extension Term shall be the Prevailing Market Rate (as
defined below) for the Leased Premises, valued as of the commencement of such
Extension Term, determined in the manner hereinafter provided. As used herein,
the term “Prevailing Market Rate” shall mean the annual Minimum Rent that a
willing tenant would pay, and that a willing landlord would accept, at arm’s
length, for space comparable to the Leased Premises within other comparable
office buildings and comparable parking located in the West San Jose, Cupertino,
Los Gatos and Campbell, California submarkets (the “Comparison Buildings”),
based upon binding lease transactions for tenants in Comparison Buildings
(“Comparison Leases”) entered into within twelve (12) months prior to the date
of the determination of such Minimum Rent. Comparison Leases shall include
renewal and new non-renewal tenancies, but shall exclude subleases and leases of
space subject to another tenant’s expansion rights. Rent rates payable under
Comparison Leases shall be adjusted to account for variations between this Lease
and the Comparison Leases with respect to: (a) the length of the Extension Term
compared to the lease term of the Comparison Leases; (b) the rental structure,
including, without limitation, rental rates per square foot (including whether
gross or net, and if gross, adjusting for base year or expense stop), free rent
additional rental, all other payments and escalations; (c) the size of the
Leased Premises compared to the size of the premises of the Comparison Leases;
(d) the location, floor levels and efficiencies of the floor(s) of the Leased
Premises compared to the premises of the Comparison Lease; (e) the age and
quality of construction of the Building compared to the Comparable Building; (f)
the leasehold improvements and/or allowances, (g) the availability of parking,
the parking ratio and parking charges and (h) all other economic factors or
concessions available to a tenant in such a transaction.
D.     Landlord’s Proposal. Not later than ninety (90) days after Landlord
receives a notice of exercise, provided Tenant has given valid Notice of
exercise of the applicable Extension Option, Landlord shall deliver to Tenant a
good faith written proposal of the Prevailing Market Rate for the Leased
Premises for such Extension Term. Within thirty (30) days after receipt of
Landlord’s proposal, Tenant shall notify Landlord in writing (a) that Tenant
accepts

Exhibit F
Page 1



--------------------------------------------------------------------------------

EXHIBIT F
OPTIONS TO EXTEND





Landlord’s proposal or (b) that Tenant elects to submit the determination of
Prevailing Market Rate to arbitration in accordance with Section E below. If
Tenant does not give Landlord a timely Notice in response to Landlord’s
proposal, Tenant shall be deemed to have accepted Landlord’s proposal.
E.    Arbitration. If Tenant elects to submit the determination of Prevailing
Market Rate to arbitration, Landlord and Tenant shall first negotiate in good
faith in an attempt to determine the Prevailing Market Rate for the applicable
Extension Term. If Landlord and Tenant are able to agree within thirty (30) days
following the delivery of Tenant’s Notice to Landlord electing arbitration, then
such agreement shall constitute a determination of Prevailing Market Rate for
purposes of this Paragraph, and the parties shall immediately execute an
amendment to this Lease stating the Prevailing Market Rate and the Minimum Rent
for such Extension Term. If Landlord and Tenant are unable to agree on the
Prevailing Market Rate within such negotiating period, then within fifteen (15)
days after the expiration of such negotiating period, the parties shall meet and
concurrently deliver to each other their respective written estimates of
Prevailing Market Rate for the Extension Term, supported by the reasons therefor
(each, a “Determination”). Landlord’s Determination may be more or less than its
initial proposal of Prevailing Market Rate. If either party fails to deliver its
Determination in a timely manner and such failure continues for five (5) days
after the receipt of Notice from the other party, then the Prevailing Market
Rate shall be the amount specified by the other party. The Prevailing Market
Rate shall be determined as set forth below, each party being bound to its
Determination and such Determinations establishing the only two choices
available to the Arbitration Panel (as hereinafter defined).
i. Within ten (10) days after the parties exchange Landlord’s and Tenant’s
Determinations, the parties shall each appoint an arbitrator who shall be a
licensed California real estate broker with at least ten (10) years’ experience
in leasing commercial office space similar to the Building in Silicon Valley
immediately prior to his or her appointment, and be familiar with the rentals
then being charged in the Comparison Buildings. The parties may appoint the real
estate brokers who assisted them in making their Determinations as their
respective arbitrators. If either Landlord or Tenant fails to appoint an
arbitrator and such failure continues for five (5) days after receipt of Notice
from the other party, then the Prevailing Market Rate for the Extension Term
shall be the Determination of the other party.
ii. Within twenty (20) days following their appointment, the two arbitrators so
selected shall appoint a third, similarly-qualified, independent arbitrator who
has not had any prior business relationship with either party (the “Independent
Arbitrator”). If an Independent Arbitrator has not been so selected by the end
of such twenty (20) day period, then either party, on behalf of both, may
request such appointment by the local office of the American Arbitration
Association (or any successor thereto), or in the absence, failure, refusal or
inability of such entity to act, then either party may apply to the presiding
judge for the Santa Clara County Superior Court, for the appointment of such an
Independent Arbitrator, and the other party shall not raise any question as to
the court’s full power and jurisdiction to entertain the application and make
the appointment.
iii. Within five (5) days following notification of the identity of the
Independent Arbitrator so appointed, Landlord and Tenant shall submit copies of
Landlord’s Determination and Tenant’s Determination to the three arbitrators
(the “Arbitration Panel”). The Arbitration Panel, by majority vote, shall select
either Landlord’s Determination or Tenant’s Determination as the Minimum Rent
for the Extension Term, and shall have no right to propose a middle ground or to
modify either of the two proposals or the provisions of this Lease. The
Arbitration Panel shall attempt to render a decision within fifteen (15)
Business Days after appointment. In any case, the Arbitration Panel shall render
a decision within forty-five (45) days after appointment.
iv. The decision of the Arbitration Panel shall be final and binding upon the
parties, and may be enforced in accordance with the provisions of California
law. In the event of the failure, refusal or inability of any member of the
Arbitration Panel to act, a successor shall be appointed in the manner that
applied to the selection of the member being replaced.
v. Each party may submit any written materials to the Arbitration Panel within
five (5) Business Days after selection of the Independent Arbitrator. No
witnesses or oral testimony (i.e. no hearing) shall be permitted in connection
with the Arbitration Panel’s decision unless agreed to by both parties. No ex
parte communications shall be permitted between any member of the Arbitration
Panel and either Landlord or Tenant following appointment of the Arbitrator
Panel until conclusion of the arbitration process. The members of the
Arbitration Panel are authorized to walk both the Leased Premises and any space
in the Comparison Buildings (to the extent access is made available).
vi. Each party shall pay the fees and expenses of the arbitrator designated by
such party and the parties shall share the fees and expenses of the Independent
Arbitrator and the expenses incident to the proceedings (excluding attorneys’
fees and similar expenses of the parties which shall be borne separately by each
of the parties).

Exhibit F
Page 2



--------------------------------------------------------------------------------

EXHIBIT F
OPTIONS TO EXTEND





vii. With the exception of claims of fraud, gross negligence or criminal
actions, Landlord and Tenant shall waive all claims, causes of action or other
rights to proceed against the arbitrators and agree to indemnify and defend the
arbitrators from and against any such claims, causes of action or proceedings
brought by either Landlord or Tenant against the arbitrators.
viii. Until the matter is resolved by agreement between the parties or a
decision is rendered in any arbitration commenced pursuant to this Section E,
Tenant’s monthly payments of Minimum Rent shall be in an amount equal to the
average of Landlord’s Determination and Tenant’s Determination. Within ten (10)
Business Days following the resolution of such dispute by the parties or the
decision of the arbitrators, as applicable, Tenant shall pay to Landlord the
amount of any deficiency in the Minimum Rent previously paid, or Landlord shall
pay to Tenant any excess or credit the excess to the next succeeding
installments of Minimum Rent in the Minimum Rent previously paid, as the case
may be.
F. Rights Personal to Tenant. Tenant’s right to exercise each of the Extension
Options is personal to, and may be exercised only by, Splunk Inc. (the “Original
Tenant”). No assignee or subtenant, other than a Permitted Transferee, shall
have any right to exercise the Extension Options granted herein.





Exhibit F
Page 3



--------------------------------------------------------------------------------

EXHIBIT G
TENANT’S APPROVED EXTERIOR SIGNAGE



[exhibitg1.gif]

































Exhibit G
Page 1



--------------------------------------------------------------------------------

EXHIBIT G
TENANT’S APPROVED EXTERIOR SIGNAGE



[exhibitg2a01.gif]



Exhibit G
Page 2



--------------------------------------------------------------------------------

EXHIBIT G
TENANT’S APPROVED EXTERIOR SIGNAGE



[exhibitg3.gif]



Exhibit G
Page 3



--------------------------------------------------------------------------------

EXHIBIT G
TENANT’S APPROVED EXTERIOR SIGNAGE



[exhibitg4.gif]



Exhibit G
Page 4



--------------------------------------------------------------------------------

EXHIBIT G
TENANT’S APPROVED EXTERIOR SIGNAGE



[exhibitg5.gif]



Exhibit G
Page 5



--------------------------------------------------------------------------------

EXHIBIT G
TENANT’S APPROVED EXTERIOR SIGNAGE



[exhibitg6.gif]

Exhibit G
Page 6



--------------------------------------------------------------------------------

EXHIBIT H
SINGLE TENANT OFFICE BUILDING SIGN CRITERIA


--------------------------------------------------------------------------------

500 SANTANA ROW SINGLE TENANT OFFICE BUILDING SIGN CRITERIA

--------------------------------------------------------------------------------





All signs must be approved in writing by the Landlord and the City of San Jose
Department of Planning, Building & Code Enforcement before Tenant commences sign
fabrication, installation or obtaining other governmental approvals. No changes
are permitted unless approved in writing by Landlord. Landlord's approval may be
granted or withheld in Landlord's sole and absolute discretion. Notwithstanding
any City of San Jose code provision to the contrary, total Tenant sign area per
facade shall be limited to one (1) square foot of sign area per each linear foot
of respective building frontage.


Tenant shall submit sign shop drawings to Landlord for Landlord's written
approval prior to commencing fabrication. The shop drawings shall indicate the
size of all graphics and letters, along with spacing, type(s) of material,
color, dimensions in relation to Leased Premises and installation details
compatible with the materials and construction of the building facade. The
drawings shall be to scale, indicating respective building elevations and
appropriate section cuts through each sign, dimensioned to show overall length,
height and letter depth, along with distance from end of letters to relevant
building and/or demising lines.


Sign types installed at heights less than twenty feet (20’) as measured from the
top of the adjacent sidewalk grade include the below-referenced Storefront
Signs, Display Window Signs, Window Signs, Plaque Signs, Entry Area Paving
Signs, and Address Signs. Other architectural elements that may be considered by
Landlord at heights less than twenty feet (20’) as measured from the top of the
adjacent sidewalk grade to communicate the tenant’s identity might include
vertical projecting signs such as blade signs, and balcony treatments. Sign
types installed at heights greater than twenty feet (20’) as measured from the
top of the adjacent sidewalk grade include the below-referenced Storefront
Signs.


A.    Storefront Signs


Storefront signs must reflect the Trade Name of the Tenant. The storefront sign
(or “flat mounted signs” as referenced in San Jose’s Sign Ordinance) can include
a retail logo, a symbol, or an image which represents the Trade Name. Despite
the term “flat” used in the Sign Ordinance, Tenant is encouraged to explore
three-dimensional options at Santana Row, offering variety, texture and depth.


Signs should have a three-dimensional character and be illuminated by a
fully-integrated light source. To meet City of San Jose lighting requirements,
illumination needs to be concealed. Signage cut through a surface material with
illumination from behind, or reverse channel “halo” letters are good examples of
concealed lighting techniques.


Natural materials are the most appropriate for sign fabrication at Santana Row
and can include: cast, polished or painted metal; painted, stained or natural
wood; glazed or mosaic tile; etched, cut, edge-lit, or stained glass; cast-stone
and carved natural stone. Bas-relief is encouraged, as are unique shapes and
dimensional profiles.


All equipment, transformers, raceways, ballasts, crossovers, and conduits must
be completely concealed. Connections and penetrations through the fascia shall
be restricted. Tenant will remain responsible for damage and/or repair due to
the attachment and/or removal of Tenant signs.


B.    Display Window Signs


Storefronts may also incorporate signs inside a display window, if an integral
part of the architectural design. Display window signs are intended for the
Tenant Trade Name and/or logo only. Other brand names, brand logos and/or
individual product names are prohibited. Display Window Signs shall be designed
to complement architectural design, and in no event will be permitted to exceed
more than 10% of the total glazed area.


Display Window Signs should generally be set-back sufficiently from the
storefront to draw attention to the display area. Signs must be set back a
minimum of twelve inches (12”) behind storefront glazing and in all events will
be counted against overall sign area. All ballasts, transformers and other
non-illuminated elements must be concealed.


C.    Window Signs


Window Signs may be proposed in lieu of Display Window Signs or where display
window signs are not allowed. Window Signs are intended to display the Tenant
Trade Name and/or logo only, in no event will be permitted to exceed more than
10% of the total glazed area, and in all events will be counted against overall
sign area.


Window Signs are applied directly to the surface of the glass. These include
metal leaf, painted, etched, cut and sandblasted letters and/or logo graphics.
Vinyl signs, and reverse cut vinyl adhesive signs on window glazing are not
permitted at Santana Row.



Exhibit H
Page 1



--------------------------------------------------------------------------------

EXHIBIT H
SINGLE TENANT OFFICE BUILDING SIGN CRITERIA



D.    Plaque Signs


Tenant’s Trade Name, logo, and related imagery may be proposed to Landlord for
wall-mounted plaque signs in the vicinity of specific Tenant points-of-entry.
Mounting is best at eye-level and sign area is part of area calculations for
overall allowances by Code, in all events will be counted against overall sign
area.


E.    Entry Area Paving Signs


Tenant may propose to incorporate Tenant Trade Name and/or logo inset in entry
areas provided they maintain a flush walking surface. Tenant Trade Name and/or
logo may be created with a design on or in, for example, glazed tile, mosaic,
terrazzo, non-oxidizing stainless, or other approved paving material.


F.    Store Address Signage


Landlord has designed a comprehensive system of Tenant way-finding within
Santana Row. Consistent with this overall system but architecturally
complementary to Tenant’s overall sign program, once approved in writing, Tenant
will install, at its cost, its address number in conjunction with the San Jose
Fire Marshall’s direction.


G.    Additional Signage per Building


Street level blade signs; vertical blade signs; and balcony treatments may be
proposed by Tenant to Landlord.


H.    Prohibited Sign Materials


▪
Plastic materials of any kind, including acrylic letters, and vacuum-formed
plastic letters.



▪
Internally illuminated, acrylic-faced channel letters.



▪
Cabinet signs with illuminated, translucent background and silhouette letters.



▪
Signs utilizing paper, cardboard, stickers, or decals applied to or located
behind the storefront glazing.



▪
Sandblasted wood signs in natural wood finish with painted, raised letters
and/or logos.



▪
Exposed raceways, ballast boxes, transformers, crossovers or conduit.



▪
No advertising placards, banners, pennants, names, insignia, trademarks, or
other descriptive or promotional material may be affixed or maintained on
windows, glass fixtures and equipment or any other area of the storefront,
including credit card signs.



▪
The name, stamps, or decals of the sign manufacturer may not be displayed on any
visible portion of the sign. Non-ornamental hardware used to attach sign to
storefront may not be exposed to view.



I.    Access, Power and Compliance


Access panels in or through Tenant’s demised premises, and not otherwise visible
outside of Tenant’s demised premises, required to service Tenant sign equipment
must be provided by Tenant in accordance with applicable codes and laws.


All illuminated signs shall be on a Tenant electrical circuit and a Tenant
electric meter, and controlled by a timer consistent with Landlord’s established
Santana Row hours of operation and the hours of illumination permitted by the
City of San Jose. Similarly, light levels on signs shall be controlled by a
lockable dimmer maintained in a manner consistent with Landlord’s overall
Santana Row lighting plan and the levels of illumination permitted by the City
of San Jose.









Exhibit H
Page 2



--------------------------------------------------------------------------------

EXHIBIT H-1
RETAIL TENANT SIGN CRITERIA




--------------------------------------------------------------------------------

SANTANA ROW SIGN CRITERIA

--------------------------------------------------------------------------------



Storefront signs should have unique interpretations for different stores. Size,
design, illumination, lack of illumination, height, and other characteristics
may vary with different types of stores.


The two most important aspects of a sign are that it be clearly visible and that
it accurately reflect the character of the store.


The Tenant's signage allowance shall be limited to a sign area 1.5 square feet
for each linear foot of Tenant's store frontage.


All signage must be approved by the Landlord and the City of San Jose – Dept. of
Planning before Tenant commences sign fabrication, installation or obtaining
governmental approvals. No changes are permitted after final Landlord approval
unless approved in writing by Landlord. Landlord's approval may be granted or
withheld in Landlord's sole and absolute discretion.


Tenant shall submit sign shop drawings to Landlord for Landlord's written
approval prior to commencing fabrication. The shop drawings shall show the size
of all graphics and letters, along with spacing, type of material, color,
dimensions in relation to Leased Premises and installation details compatible
with the construction of the building facade and storefront. The drawings shall
be to scale, showing a front elevation and section through sign, dimensioned to
show overall length, height and letter depth, along with distance from end of
letters to store demising line.


Primary sign types include storefront signs, blade signs, and window signs.
Other elements that may be considered by the Landlord to also communicate the
store’s identity might include options such as: fans, vertical projected signs,
awnings, plaques, pavement graphics and perhaps balcony treatments.


A.    Storefront Signs


Storefront signs must reflect the Trade Name of the Tenant. The storefront sign
(or “flat mounted signs” as referenced in San Jose’s Sign Ordinance) can include
retail logo, a symbol, or image that represents the store, or simply the Trade
Name. Despite the term “flat” used in the Sign Ordinance, the Tenant is highly
encouraged to explore three-dimensional design options at Santana Row, giving
storefronts variety, texture and depth.


Signage should have a three-dimensional character and be illuminated by a light
source fully integrated with the architecture of the storefront. To meet City of
San Jose lighting requirements, illumination needs to be concealed. Signage cut
through a surface material with illumination from behind, or reverse channel
“halo” letters are good examples of concealed lighting techniques.


Natural materials are the most appropriate for signage fabrication in Santana
Row and would include: cast, polished or painted metal; painted, stained or
natural wood; glazed and mosaic tile; etched, cut, edge-lit, or stained glass;
cast-stone and carved natural stone. Bas-relief is encouraged, as are unique
shapes and dimensional profiles.


All equipment, transformers, raceways, ballasts, crossovers, and conduits must
be concealed behind the fascia area. Connections and penetrations through the
fascia shall be restricted. Tenants will be held responsible for damage to and
repair of the Landlord’s fascia due to the attachment of signage.


B.    Display Window Signs


Storefronts may also incorporate signs inside the display window. Display window
signs are intended for the store name and logo only. Brand names, brand logos
and product trademarks are prohibited. Display window signs shall be designed to
complement the architectural design and work with the other display concepts of
the storefront. All Are subject to Landlord’s review and approval.


While meeting the Sign Ordinance for the City of San Jose Code Requirements is
to not exceed more than 25% of the total glazed area. Variance inquiry will be
submitted by the Tenant after discussion with the Landlord, and at the Tenant’s
own expense.


Display window signs should generally be set back sufficiently from the
storefront to draw attention to the display area. Signs must be set back a
minimum of twelve inches (12”) behind storefront glazing and are not to be
counted against overall sign area. All ballasts, transformers and other
non-illuminated elements must be concealed.


C.    Window Signs



Exhibit H-1
Page 1



--------------------------------------------------------------------------------

EXHIBIT H-1
RETAIL TENANT SIGN CRITERIA



Window signs may be used in any glazed area in lieu of a display window sign or
where display window signs are not allowed. Window signs are intended to display
the Trade Name and logo only.


Window signs are applied directly to the surface of the glass. These include
metal leaf, painted, etched, cut and sandblasted lettering. Vinyl signs, and
reverse cut vinyl adhesive signs on window glazing are discouraged.


While meeting at the Sign Ordinance for the City of San Jose Code Requirements,
it is not to exceed more than 25% of the total glazed areas, and shall be
counted against the total signage allowance. Variance inquiry will be submitted
by the Tenant after discussion with the Landlord and at the Tenant’s own
expense.


D.    Plaque Signs


The store’s Trade Name, identity, and related imagery may be reviewed for wall
mounted plaque designs. Mounting is best at eye-level and sign area is part of
area calculations for overall allowances by Code.


E.    Entry Area Paving Sign


Tenants may incorporate the store name or logo inset in recessed entry areas.
The name or logo may be created with a design on glazed tile – as a mosaic, in
terrazzo, or other approved paving material. Metal plaque signs may also be
inset provided they maintain a flush walking surface. If Tenant wishes to extend
unique or creative flooring designs beyond recessed area, Landlord’s prior
approval is required.


F.    Store Address Signage


Landlord has designated a comprehensive system of Tenant address and way finding
within the project. As part of this overall system, all Tenants will be required
to install, at their own cost, a consistent addressing number. This will
function as the premises address signage, its exact location will be determined
by the Landlord in conjunction with the Fire Marshall.


G.    Additional Signage per Building


Street level blade signs; larger multi-story, vertical blade signs; and balcony
treatments should be discussed if the Tenant is interested in submitting ideas
in their preliminary design package. Additional signage ideas will be reviewed
and decided on a first-come, first-considered basis by Landlord.


H.    Prohibited Sign Material


▪
Plastic materials of any kind, including acrylic letters, and vacuum-formed
plastic letters.



▪
Internally illuminated, acrylic-faced channel letters.



▪
Cabinet signs with illuminated, translucent background and silhouette letters.



▪
Signs utilizing paper, cardboard, stickers, or decals applied to or located
behind the storefront glazing.



▪
Sandblasted wood signs in natural wood finish with painted, raised letters
and/or logos.



▪
Exposed raceways, ballast boxes, transformers, crossovers or conduit.



▪
No advertising placards, banners, pennants, names, insignia, trademarks, or
other descriptive or promotional material may be affixed or maintained on
windows, glass fixtures and equipment or any other area of the storefront,
including credit card signs.



▪
The name, stamps, or decals of the sign manufacturer cannot be displayed on any
visible portion of the sign. Non-ornamental hardware used to attach sign to
storefront may not be exposed to view.



I.    Access, Power and Compliance


Access panels through Tenant ceilings and/or catwalks required to service Tenant
sign equipment must be provided as per Code and at Tenant’s expense. Access
panels required for concealed transformers must be located at the backside of
entry soffits. Access panels will not be permitted on underside of entry
soffits.


All illuminated storefront signage shall be on the Tenant’s electrical circuit,
and controlled by a timer set to the Landlord’s established hours. Light levels
on signage lighting shall be maintained in a manner consistent with the
Landlord’s overall lighting plan and shall be controlled by a lockable dimmer
switch and circuit.



Exhibit H-1
Page 2



--------------------------------------------------------------------------------

EXHIBIT I
FORM OF LETTER OF CREDIT







BENEFICIARY:
FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC
C/O STREET RETAIL, INC.
1626 East Jefferson Street
Rockville, MD 20852-4041
Attn: General Counsel


APPLICANT:
SPLUNK INC.
250 BRANNAN STREET
SAN FRANCISCO, CA 94107


AMOUNT:    US$________________ (___________ AND ___/100 US DOLLARS)
                                                  
EXPIRATION DATE:
____________



LOCATION: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA


DEAR SIR/MADAM:


WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF00______
IN YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORMS OF
EXHIBIT "A”) ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1 . THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.
2. SIGHT DRAFTS DRAWN ON US.
3. A DATED STATEMENT FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED
OFFICER, FOLLOWED BY HIS/HER DESIGNATED TITLE, STATING EITHER OF THE
FOLLOWING:


(A)
“A DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED BY SPLUNK INC, THE TENANT
UNDER THAT CERTAIN OFFICE LEASE DATED AUGUST__, 2015, BETWEEN TENANT, AND
BENEFICIARY (THE “LEASE”), AND BENEFICIARY IS AUTHORIZED TO DRAW ON THE LETTER
OF CREDIT.”

OR
(B)
“SPLUNK INC, THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED AUGUST __, 2015,
BETWEEN TENANT, AND BENEFICIARY (THE “LEASE”), HAS NOT DELIVERED A REPLACEMENT
LETTER OF CREDIT IN THE TIME AND MANNER REQUIRED BY THE LEASE, AND BENEFICIARY
IS AUTHORIZED TO DRAW ON THE LETTER OF CREDIT.”

 
PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY
ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE
RETURNED TO BENEFICIARY UNLESS IT IS FULLY UTILIZED.


THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT THIS LETTER OF
CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE. IN NO EVENT
SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND


__________1, 20__ WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF
CREDIT.


THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT BENEFICIARY'S
WRITTEN CONSENT. THE OBLIGATION OF SILICON VALLEY BANK UNDER THIS LETTER OF
CREDIT IS THE INDIVIDUAL OBLIGATION OF SILICON VALLEY BANK AND IS IN NO WAY
CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY TO
PERFECT ANY LIEN, SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.


THIS LETTER OF CREDIT MAY ONLY BE TRANSFERRED IN ITS ENTIRETY BY THE ISSUING
BANK, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN
APPLICABLE LAW AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF
THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE, UPON OUR
RECEIPT OF THE ATTACHED “EXHIBIT B” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENT(S), IF ANY, WITHOUT FIRST OBTAINING APPLICANT’S CONSENT THERETO. OUR
TRANSFER FEE OF ¼ OF 1% OF THE



Exhibit I
Page 1



--------------------------------------------------------------------------------

EXHIBIT I
FORM OF LETTER OF CREDIT



TRANSFER AMOUNT (MINIMUM $250.00) AND OTHER CHARGES IN CONNECTION WITH ANY
TRANSFER OF THIS LETTER OF CREDIT ARE FOR ACCOUNT OF THE APPLICANT.


UPON RECEIPT OF A FULLY COMPLETED "LETTER OF INDEMNITY" FORM OF SILICON VALLEY
BANK FOR LOST LETTER OF CREDIT, WITH THE ORIGINAL SIGNATURE OF THE BENEFICIARY
AND OUR "REPLACEMENT FOR LOST LETTER OF CREDIT" FEE OF USD $100, WE SHALL ISSUE
AND SEND TO THE BENEFICIARY A “TRUE CERTIFIED COPY” OF THE LETTER OF CREDIT TO
BE USED WHEN THE ORIGINAL LETTER OF CREDIT IS REQUIRED.
 
DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER OF THIS LETTER OF CREDIT.


ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS DURING REGULAR BUSINESS HOURS ON A BUSINESS DAY AT OUR
OFFICE (THE "BANK'S OFFICE") AT: SILICON VALLEY BANK, 3003 TASMAN DRIVE, MAIL
SORT HF210, SANTA CLARA, CALIFORNIA 95054, ATTENTION: GLOBAL FINANCIAL SERVICES
- STANDBY LETTER OF CREDIT DEPARTMENT.


WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO US, IF PRESENTED ON OR BEFORE THE EXPIRATION DATE
OF THIS CREDIT, REGARDLESS OF WHETHER APPLICANT DISPUTES SUCH PRESENTATION.


IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.    


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES ISP98,
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 (1998) ("ISP98"), AND AS
TO MATTERS NOT ADDRESSED BY THE ISP98, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.






SILICON VALLEY BANK,
_________________________        _________________________
(FOR BANK USE ONLY) (FOR BANK USE ONLY)





Exhibit I
Page 2



--------------------------------------------------------------------------------

EXHIBIT I
FORM OF LETTER OF CREDIT





EXHIBIT “A”



--------------------------------------------------------------------------------

DATE: _______________                    REF. NO. ___________________




AT SIGHT OF THIS DRAFT


PAY TO THE ORDER OF                  US$____________________


USDOLLARS _____________________________________________________________________


_________________________________________________________________________________


DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY
LETTER OF CREDIT NUMBER NO. SVBSF______________ DATED __________, 20__-“
TO: SILICON VALLEY BANK
3003 TASMAN DRIVE             _______________________________
SANTA CLARA, CA 95054             (INSERT NAME OF BENEFICIARY)




...............................................................
Authorized Signature

--------------------------------------------------------------------------------



GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:


1.
DATE: INSERT ISSUANCE DATE OF DRAFT.

2.
REF. NO.: INSERT YOUR REFERENCE NUMBER, IF ANY.

3.
PAY TO THE ORDER OF: INSERT NAME OF THE BENEFICIARY AS INDICATED IN THE L/C
(MAKE SURE BENEFICIARY ENDORSES IT ON THE REVERSE SIDE)

4.
US$: INSERT AMOUNT OF DRAWING IN NUMERALS.

5.
US DOLLARS: INSERT AMOUNT OF DRAWING IN WORDS.

6.
LETTER OF CREDIT NUMBER: INSERT SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

7.
DATED: INSERT THE ISSUANCE DATE OF THE STANDBY L/C.

8.
BENEFICIARY’S NAME: INSERT NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.
AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.



IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AND ASK FOR: 408-654-6274 OR 408-654-7716 OR 408-654-7127 OR
408-654-3035.



Exhibit I
Page 3



--------------------------------------------------------------------------------

EXHIBIT I
FORM OF LETTER OF CREDIT







EXHIBIT “B”




DATE:


TO: SILICON VALLEY BANK
3003 TASMAN DRIVE RE: IRREVOCABLE STANDBY LETTER OF CREDIT
SANTA CLARA, CA 95054 NO.              ISSUED BY
ATTN: INTERNATIONAL DIVISION. SILICON VALLEY BANK, SANTA CLARA
STANDBY LETTERS OF CREDIT L/C AMOUNT:


GENTLEMEN:


FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:


(NAME OF TRANSFEREE)
(ADDRESS)




ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.


BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.


THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.




SINCERELY,


_____________________________
(BENEFICIARY’S NAME)                 
_____________________________
(SIGNATURE OF BENEFICIARY)
_____________________________
(NAME AND TITLE)






SIGNATURE AUTHENTICATED


The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.
We further confirm that the company has been identified applying the appropriate
due diligence and enhanced due diligence as required by BSA and all its
subsequent amendments.


_________________________________________________
(Name of Bank)
_________________________________________________
(Address of Bank)
_________________________________________________
(City, State, ZIP Code)
_________________________________________________
(Authorized Name and Title)
_________________________________________________
(Authorized Signature)
_________________________________________________
(Telephone number)





Exhibit I
Page 4

